Exhibit 10.1
INDENTURE AND SERVICING AGREEMENT
Dated as of September 24, 2009
by and among
SIERRA TIMESHARE 2009-3 RECEIVABLES FUNDING LLC,
as Issuer
and
WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
and
U.S. BANK NATIONAL ASSOCIATION,
as Trustee and Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I
DEFINITIONS

Section 1.1
  Definitions     3  
 
           
Section 1.2
  Other Definitional Provisions     24  
 
           
Section 1.3
  Intent and Interpretation of Documents     25  
 
            ARTICLE II
THE NOTES

 
           
Section 2.1
  Designation     26  
 
           
Section 2.2
  Form Generally     26  
 
           
Section 2.3
  [Reserved]     26  
 
           
Section 2.4
  [Reserved]     26  
 
           
Section 2.5
  Execution, Authentication and Delivery     26  
 
           
Section 2.6
  Registration; Registration of Transfer and Exchange; Transfer Restrictions    
27  
 
           
Section 2.7
  Mutilated, Destroyed, Lost or Stolen Notes     32  
 
           
Section 2.8
  Persons Deemed Owner     33  
 
           
Section 2.9
  Payment of Principal and Interest; Defaulted Interest     33  
 
           
Section 2.10
  Cancellation     34  
 
           
Section 2.11
  Global Notes     34  
 
           
Section 2.12
  Regulation S Global Notes     35  
 
           
Section 2.13
  Special Transfer Provisions     37  
 
           
Section 2.14
  Notices to Clearing Agency     39  
 
           
Section 2.15
  Definitive Notes     39  
 
           
Section 2.16
  Payments on the Notes     39  
 
           
Section 2.17
  [Reserved]     40  
 
           
Section 2.18
  Clean-Up Call     40  
 
           
Section 2.19
  Authentication Agent     41  
 
           
Section 2.20
  Appointment of Paying Agent     42  
 
           
Section 2.21
  Confidentiality     42  
 
           
Section 2.22
  144A Information     43  
 
           

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page ARTICLE III
PAYMENTS, SECURITY AND ALLOCATIONS

 
           
Section 3.1
  Priority of Payments     43  
 
           
Section 3.2
  Information Provided to Trustee     44  
 
           
Section 3.3
  Payments     44  
 
           
Section 3.4
  Collection Account     45  
 
           
Section 3.5
  Reserve Account     46  
 
           
Section 3.6
  Custody of Permitted Investments and other Collateral     47  
 
           
Section 3.7
  [Reserved]     48  
 
            ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ISSUER

 
           
Section 4.1
  Representations and Warranties Regarding the Issuer     48  
 
           
Section 4.2
  Representations and Warranties Regarding the Loan Files     51  
 
           
Section 4.3
  Rights of Obligors and Release of Loan Files     52  
 
            ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER; ASSIGNMENT OF REPRESENTATIONS AND
WARRANTIES

 
           
Section 5.1
  Representations and Warranties of the Issuer     53  
 
           
Section 5.2
  Eligible Loans     53  
 
           
Section 5.3
  Assignment of Representations and Warranties and Rights under the Term
Purchase Agreement and the Performance Guaranty     56  
 
           
Section 5.4
  Release of Defective Loans     57  
 
            ARTICLE VI
ADDITIONAL COVENANTS OF ISSUER

 
           
Section 6.1
  Affirmative Covenants     58  
 
           
Section 6.2
  Negative Covenants of the Issuer     66  
 
            ARTICLE VII
SERVICING OF PLEDGED LOANS

 
           
Section 7.1
  Responsibility for Loan Administration     68  
 
           
Section 7.2
  Standard of Care     68  
 
           
Section 7.3
  Records     68  
 
           
Section 7.4
  Loan Schedule     69  
 
           
Section 7.5
  Enforcement     69  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page
Section 7.6
  Trustee and Collateral Agent to Cooperate     70  
 
           
Section 7.7
  Other Matters Relating to the Servicer     70  
 
           
Section 7.8
  Servicing Compensation     71  
 
           
Section 7.9
  Costs and Expenses     71  
 
           
Section 7.10
  Representations and Warranties of the Servicer     71  
 
           
Section 7.11
  Additional Covenants of the Servicer     72  
 
           
Section 7.12
  Servicer not to Resign     75  
 
           
Section 7.13
  Merger or Consolidation of, or Assumption of the Obligations of Servicer    
75  
 
           
Section 7.14
  Examination of Records     76  
 
           
Section 7.15
  Delegation of Duties     76  
 
           
Section 7.16
  Servicer Advances     76  
 
           
Section 7.17
  Delivery of Monthly Files     76  
 
            ARTICLE VIII
REPORTS

 
           
Section 8.1
  Monthly Servicing Report     76  
 
           
Section 8.2
  Other Data     77  
 
           
Section 8.3
  Annual Servicer’s Certificate     77  
 
           
Section 8.4
  Notices to WCF     77  
 
           
Section 8.5
  Tax Reporting     77  
 
            ARTICLE IX
CONTROL ACCOUNT

 
           
Section 9.1
  Control Account     78  
 
            ARTICLE X
INDEMNITIES

 
           
Section 10.1
  Liabilities to Obligors     78  
 
           
Section 10.2
  Tax Indemnification     78  
 
           
Section 10.3
  Servicer’s Indemnities     79  
 
           
Section 10.4
  Operation of Indemnities     79  
 
            ARTICLE XI
EVENTS OF DEFAULT

 
           
Section 11.1
  Events of Default     79  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page
Section 11.2
  Acceleration of Maturity; Rescission and Annulment     81  
 
           
Section 11.3
  Collection of Indebtedness and Suits for Enforcement by Trustee     81  
 
           
Section 11.4
  Trustee May File Proofs of Claim     82  
 
           
Section 11.5
  Remedies     83  
 
           
Section 11.6
  Optional Preservation of Collateral     84  
 
           
Section 11.7
  Application of Monies Collected During Event of Default     84  
 
           
Section 11.8
  Limitation on Suits by Individual Noteholders     85  
 
           
Section 11.9
  Unconditional Rights of Noteholders to Receive Principal and Interest     85  
 
           
Section 11.10
  Restoration of Rights and Remedies     86  
 
           
Section 11.11
  Waiver of Event of Default     86  
 
           
Section 11.12
  Waiver of Stay or Extension Laws     86  
 
           
Section 11.13
  Sale of Collateral     86  
 
           
Section 11.14
  Action on Notes     87  
 
           
Section 11.15
  Control by the Noteholders     87  
 
            ARTICLE XII
SERVICER DEFAULTS

 
           
Section 12.1
  Servicer Defaults     87  
 
           
Section 12.2
  Appointment of Successor     89  
 
           
Section 12.3
  Notification to Noteholders     90  
 
           
Section 12.4
  Waiver of Past Defaults     90  
 
           
Section 12.5
  Termination of Servicer’s Authority     90  
 
           
Section 12.6
  Matters Related to Successor Servicer     91  
 
            ARTICLE XIII
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN

 
           
Section 13.1
  Duties of Trustee     92  
 
           
Section 13.2
  Certain Matters Affecting the Trustee     94  
 
           
Section 13.3
  Trustee Not Liable for Recitals in Notes or Use of Proceeds of Notes     95  
 
           
Section 13.4
  Trustee May Own Notes; Trustee in its Individual Capacity     95  
 
           
Section 13.5
  Trustee’s Fees and Expenses; Indemnification     96  
 
           
Section 13.6
  Eligibility Requirements for Trustee     96  
 
           
Section 13.7
  Resignation or Removal of Trustee     97  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page
Section 13.8
  Successor Trustee     97  
 
           
Section 13.9
  Merger or Consolidation of Trustee     98  
 
           
Section 13.10
  Appointment of Co-Trustee or Separate Trustee     98  
 
           
Section 13.11
  Trustee May Enforce Claims Without Possession of Notes     99  
 
           
Section 13.12
  Suits for Enforcement     99  
 
           
Section 13.13
  Rights of the Noteholders to Direct the Trustee     100  
 
           
Section 13.14
  Representations and Warranties of the Trustee     100  
 
           
Section 13.15
  Maintenance of Office or Agency     100  
 
           
Section 13.16
  No Assessment     100  
 
           
Section 13.17
  UCC Filings and Title Certificates     101  
 
           
Section 13.18
  Replacement of the Custodian     101  
 
            ARTICLE XIV
TERMINATION

 
           
Section 14.1
  Termination of Agreement     101  
 
           
Section 14.2
  Final Payment     101  
 
           
Section 14.3
  [Reserved]     101  
 
           
Section 14.4
  Release of Collateral     102  
 
           
Section 14.5
  Release of Defaulted Loans     102  
 
           
Section 14.6
  Release Upon Payment in Full     103  
 
            ARTICLE XV
MISCELLANEOUS PROVISIONS

 
           
Section 15.1
  Amendment     104  
 
           
Section 15.2
  Discretion with Respect to Derivative Financial Instruments     106  
 
           
Section 15.3
  Limitation on Rights of the Noteholders     107  
 
           
Section 15.4
  Governing Law     107  
 
           
Section 15.5
  Waiver of Jury Trial     107  
 
           
Section 15.6
  Notices     107  
 
           
Section 15.7
  Severability of Provisions     109  
 
           
Section 15.8
  Assignment     109  
 
           
Section 15.9
  Notes Non-assessable and Fully Paid     109  
 
           
Section 15.10
  Further Assurances     109  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page
Section 15.11
  No Waiver; Cumulative Remedies     109  
 
           
Section 15.12
  Counterparts     110  
 
           
Section 15.13
  Third-Party Beneficiaries     110  
 
           
Section 15.14
  Actions by the Noteholders     110  
 
           
Section 15.15
  Merger and Integration     110  
 
           
Section 15.16
  No Bankruptcy Petition     110  
 
           
Section 15.17
  Headings     111  

vi



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  Forms of the Notes   A-1-1
 
       
Exhibit B
  Form of Payment and Release Certificate   B-1
 
       
Exhibit C
  Form of Regulation S Certificate   C-1-1
 
  Form of Non-U.S. Certificate   C-2-1
 
       
Exhibit D
  Form of Monthly Servicing Report   D-1-1
 
  Form of Servicing Officer’s Certificate   D-2-1
 
       
Exhibit E
  Form of Annual Servicer’s Certificate   E-1
 
       
Exhibit F
  Form of Control Agreement   F-1
 
       
Exhibit G
  Form of Supplemental Grant   G-1
 
       
Exhibit H
  Credit Standards and Collection Policies   H-1

vii



--------------------------------------------------------------------------------



 



SCHEDULES

1.   Schedule of Trustee’s fees.   2.   List of Control Account Banks.   3.  
Schedule for Collateral Agent’s and Custodian’s Fees

viii



--------------------------------------------------------------------------------



 



INDENTURE AND SERVICING AGREEMENT
     THIS INDENTURE AND SERVICING AGREEMENT dated as of September 24, 2009 is by
and among SIERRA TIMESHARE 2009-3 RECEIVABLES FUNDING LLC, a limited liability
company organized under the laws of the State of Delaware, as issuer, WYNDHAM
CONSUMER FINANCE, INC., a Delaware corporation, as Servicer and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as trustee and collateral
agent. This Indenture may be supplemented and amended from time to time in
accordance with Article XV hereof.
RECITALS
     The Issuer has duly authorized the execution and delivery of this Indenture
to provide for the issuance of its loan backed notes as provided herein.
     All covenants and agreements made by the Issuer herein are for the benefit
and security of the Trustee, acting on behalf of the Noteholders.
     The Issuer is entering into this Indenture, and the Trustee is accepting
the trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged. All things necessary have been
done to make the Notes, when executed by the Issuer and authenticated and
delivered by the Trustee as provided herein, the valid obligations of the Issuer
and to make this Indenture a valid agreement of the Issuer, enforceable in
accordance with its terms.
     NOW THEREFORE, in consideration of the mutual agreements herein contained,
each party agrees as follows for the benefit of the other parties and for the
benefit of the Noteholders.
GRANTING CLAUSES
     The Issuer hereby Grants to the Collateral Agent, for the benefit and
security of the Trustee, acting on behalf of the Noteholders, all of the
Issuer’s right, title and interest, whether now owned or hereafter acquired, in,
to and under the following:

  (a)   all Pledged Loans and all Collections, together with all other Pledged
Assets;     (b)   the Collection Account and all money, investment property,
instruments and other property credited to, carried in or deposited in the
Collection Account;     (c)   all money, investment property, instruments and
other property credited to, carried in, or deposited in each Control Account or
any other bank or account into which Collections are deposited, to the extent
such money, investment property, instruments and other property constitutes
Collections;

 



--------------------------------------------------------------------------------



 



  (d)   the Reserve Account and all money, investment property, instruments and
other property credited to, carried in or deposited in the Reserve Account;    
(e)   all rights, remedies, powers, privileges and claims of the Issuer under or
with respect to the Term Purchase Agreement, the Sale and Assignment Agreements
and the Master Loan Purchase Agreements, including, without limitation, all
rights of the Issuer to enforce all payment obligations of the Depositor, Sierra
2002-1, Sierra 2008—A, and each Seller and all rights to collect all monies due
and to become due to the Issuer from the Depositor, Sierra 2002-1, Sierra
2008—A, any Seller under or in connection with the Term Purchase Agreement, the
Sale and Assignment Agreements or the Master Loan Purchase Agreements (including
without limitation all interest and finance charges for late payments and
proceeds of any liquidation or sale of Pledged Loans or resale of Vacation
Ownership Interests and all other Collections on the Pledged Loans) and all
other rights of the Issuer to enforce the Term Purchase Agreements, the Sale and
Assignment Agreements and the Master Loan Purchase Agreements;     (f)   all
Assigned Rights with respect to the Pledged Loans and the Pledged Assets
including, without limitation, all rights to enforce payment obligations of the
Depositor, Sierra 2002-1, Sierra 2008—A, and each Seller and all rights to
collect all monies due and to become due to the Issuer from the Depositor,
Sierra 2002-1, Sierra 2008—A, any Seller under or in connection with the Pledged
Loans (including without limitation all interest and finance charges for late
payments accrued thereon and proceeds of any liquidation or sale of Pledged
Loans or resale of Vacation Ownership Interests and all other Collections on the
Pledged Loans);     (g)   all certificates and instruments, if any, from time to
time representing or evidencing any of the foregoing property described in
clauses (a) through (f) above;     (h)   all present and future claims, demands,
causes of and choses in action in respect of any of the foregoing and all
interest, principal, payments and distributions of any nature or type on any of
the foregoing;     (i)   all accounts, chattel paper, deposit accounts,
documents, general intangibles, goods, instruments, investment property,
letter-of-credit rights, letters of credit, money, and oil, gas and other
minerals, consisting of, arising from, or relating to, any of the foregoing;    
(j)   all proceeds of the foregoing property described in clauses (a) through
(i) above, any security therefor, and all interest, dividends, cash,
instruments, financial assets and other investment property and other property
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for or on account of the sale, condemnation or other

2



--------------------------------------------------------------------------------



 



      disposition of, any or all of the then existing property described in
clauses (a) through (k) herein, and including all payments under insurance
policies (whether or not a Seller or an Originator, the Depositor, Sierra
2002-1, Sierra 2008—A, the Issuer, the Collateral Agent or the Trustee is the
loss payee thereof) or any indemnity, warranty or guaranty payable by reason of
loss or damage to or otherwise with respect to any of the Collateral; and    
(k)   all proceeds of the foregoing.

The property described in the preceding sentence is collectively referred to as
the “Collateral.” The Grant of the Collateral to the Collateral Agent is for the
benefit of the Trustee to secure the Notes equally and ratably without
prejudice, priority or distinction among any Notes by reason of difference in
time of issuance or otherwise, except as otherwise expressly provided in this
Indenture and to secure (i) the payment of all amounts due on the Notes in
accordance with their respective terms; (ii) the payment of all other sums
payable by the Issuer under this Indenture and the Notes; and (iii) prompt
observance and performance by the Issuer of all of the terms and provisions of
this Indenture and the Notes. This Indenture is a security agreement within the
meaning of the UCC.
     The Collateral Agent and the Trustee acknowledge the Grant of the
Collateral, and the Collateral Agent accepts the Collateral in trust hereunder
in accordance with the provisions hereof and agrees to perform the duties herein
to the end that the interests of the Noteholders may be adequately and
effectively protected.
     The Trustee and the Collateral Agent each acknowledges that it has entered
into the Collateral Agency Agreement pursuant to which the Collateral Agent acts
as agent for the benefit of the Trustee for the purpose of maintaining a
security interest in the Collateral. The Trustee and the Noteholders are bound
by the terms of the Collateral Agency Agreement by the Trustee’s execution
thereof on their behalf.
ARTICLE I
DEFINITIONS

Section 1.1  Definitions

     Whenever used in this Indenture, the following words and phrases shall have
the following meanings:
     “Access Points” shall mean ownership interests in the Club Wyndham Access,
represented by points that entitle the owner thereof to use units in resorts
that are part of Club Wyndham Access.
     “Account” shall mean the Collection Account or the Reserve Account, and
“Accounts” shall mean the Collection Account and the Reserve Account.
     “Accrued Interest” shall mean, with respect to the Notes, an amount equal
to the sum of (i) the interest accrued during the related Interest Accrual
Period at the Note Interest Rate on the

3



--------------------------------------------------------------------------------



 



Principal Amount of the Notes as of the immediately preceding Payment Date
(after taking into account all principal distributions on such Payment Date)
(or, in the case of the initial Payment Date, the Principal Amount as of the
Closing Date) and (ii) any amounts payable pursuant to clause (i) above for the
Notes from all prior Payment Dates remaining unpaid, if any, plus, to the extent
permitted by law, interest thereon for each Interest Accrual Period for the
Notes at the Note Interest Rate.
     “Administrative Services Agreement” shall mean either the Administrative
Services Agreement dated as of August 29, 2002 by and between the Depositor and
the Administrator or the Administrative Services Agreement dated as of
September 24, 2009 by and between the Issuer and the Administrator, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms of the respective agreements.
     “Administrator” shall mean, with respect to the Administrative Services
Agreements, WCF, as administrator with respect to the Depositor and the Issuer,
respectively, or any other entity which becomes the Administrator under the
terms of the applicable Administrative Services Agreement.
     “Affiliate” shall mean, when used with respect to any Person, any other
Person directly or indirectly controlling, controlled by or under common control
with such Person, and “control” means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and “controlling” and
“controlled” shall have meanings correlative to the foregoing.
     “Aggregate Default Rate” shall mean, as of any Determination Date, a
percentage obtained by dividing (i) the sum of the outstanding principal balance
of each Pledged Loan (each such principal balance determined as of the day
immediately preceding the date on which such Pledged Loan became a Defaulted
Loan) that became a Defaulted Loan during the period commencing with the Cut-Off
Date and ending on the last day of the related Due Period and was not
substituted for or repurchased by a Seller under Section 14.5 as of such
Determination Date by (ii) the Aggregate Loan Balance as of the Cut-Off Date for
the Pledged Loans.
     “Aggregate Loan Balance” shall mean, as of any time, the sum of the
outstanding principal balances due under or in respect of all Pledged Loans,
excluding Defaulted Loans and Defective Loans.
     “Assigned Rights” shall mean all rights of the Depositor with respect to
the Pledged Loans and related Transferred Assets including, but not limited to,
the right to sell Defective Loans to the Sellers or to cause the Sellers to
purchase Defective Loans from the Issuer.
     “Assignment of Mortgage” shall mean any assignment (including any
collateral assignment) of any Mortgage.
     “Authentication Agent” shall mean a Person designated by the Trustee to
authenticate Notes on behalf of the Trustee.
     “Authorized Officer” shall mean, with respect to the Issuer, any officer
who is authorized to act for the Issuer in matters relating to the Issuer, and
with respect to the Trustee, a

4



--------------------------------------------------------------------------------



 



Responsible Officer. Each party may receive and accept a certification of the
authority of any other party as conclusive evidence of the authority of any
person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.
     “Available Funds” for any Payment Date shall mean an amount equal to the
sum of (i) all payments (including prepayments) of principal, interest and fees
(excluding maintenance fees assessed with respect to POAs) collected on the
Pledged Loans from or on behalf of the Obligors during the related Due Period
and all amounts received by the Trustee since the immediately preceding Payment
Date representing the prepayment amount, including principal and accrued
interest, of Pledged Loans which were prepaid through a Timeshare Upgrade during
the related Due Period; (ii) any Servicer Advances made on or prior to the
Payment Date with respect to payments due from the Obligors on the Pledged Loans
during the related Due Period; (iii) all amounts received by the Trustee since
the immediately preceding Payment Date that represent the Release Price paid by
the Sellers for the repurchase of Pledged Loans that became Defaulted Loans
during the related Due Period; (iv) all Net Liquidation Proceeds from the
disposition of Pledged Assets securing Defaulted Loans received during the
related Due Period; (v) all amounts received by the Trustee since the
immediately preceding Payment Date that represent the Release Price paid by the
Sellers or the Issuer for the repurchase or release of all Pledged Loans that
were determined to be Defective Loans during the related Due Period; (vi) all
other proceeds of the Collateral received by the Trustee or the Servicer during
the related Due Period; and (vii) the amount in excess of the Reserve Required
Amount, if any, withdrawn from the Reserve Account and deposited in the
Collection Account on such Payment Date.
     “Bankruptcy Code” shall mean the United States Bankruptcy Code, Title 11 of
the United States Code, as amended.
     “Benefit Plan” shall mean any “employee pension benefit plan” as defined in
ERISA which is subject to Title IV of ERISA (other than a “multiemployer plan,”
as defined in Section 4001 of ERISA) and to which the Issuer, any eligible
Seller or any ERISA Affiliate of the Issuer has liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA for any time within the preceding five years or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Business Day” shall mean any day other than (i) a Saturday or Sunday or
(ii) a day on which banking institutions in New York, New York, St. Paul,
Minnesota, Las Vegas, Nevada, or the city in which the Corporate Trust Office of
the Trustee is located are authorized or obligated by law or executive order to
be closed.
     “Calculation Date” shall mean the close of business on the last Business
Day of the related Due Period.
     “Cash Accumulation Event” occurs if, on any Determination Date, the average
of the Delinquency Ratios for the three immediately preceding Due Periods is
greater than 5.00%. A Cash Accumulation Event will continue until the average of
the Delinquency Ratios for the three immediately preceding Due Periods is equal
to or less than 5.00% for three consecutive Determination Dates.

5



--------------------------------------------------------------------------------



 



     “Certificate of Authentication” shall have the meaning set forth in
Section 2.2.
     “Clearing Agency” shall mean an organization registered as a “clearing
agency” pursuant to Section 17A of the Exchange Act.
     “Clearing Agency Custodian” shall mean the entity maintaining possession of
the Global Notes for the Clearing Agency.
     “Clearing Agency Participant” shall mean a broker, dealer, bank, other
financial institution or other Person for whom from time to time a Clearing
Agency effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.
     “Clearstream” shall mean Clearstream, Luxembourg, société anonyme, a
professional depository incorporated under the laws of Luxembourg, and its
successors.
     “Closing Date” shall mean September 24, 2009.
     “Club Wyndham Access” shall mean Club Wyndham Access Vacation Ownership
Plan.
     “Club Wyndham Plus” shall mean the program pursuant to which the occupancy
and use of a Vacation Ownership Interest is assigned to the trust created by the
Club Wyndham Plus Agreement in exchange for a stated number of annual points
that are used to establish the location, timing, length of stay and unit type of
a vacation, including without limitation systems relating to reservations,
accounting and collection, disbursement and enforcement of assessments in
respect of contributed units. “Club Wyndham Plus” was formerly, until March 16,
2009, known as “FairShare Plus.”
     “Club Wyndham Plus Agreement” shall mean the Second Amended and Restated
FairShare Vacation Plan Use Management Trust Agreement effective as of March 14,
2008 by and between WVRI, and certain of its subsidiaries and third party
developers, as amended on March 16, 2009 by its First Amendment in which the
name of “FairShare Plus” was changed to “Club Wyndham Plus,” and as the same may
be further amended, supplemented or otherwise modified from time to time
hereafter in accordance with its terms.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall have the meaning specified in the Granting Clause of
this Indenture.
     “Collateral Agency Agreement” shall mean the Collateral Agency Agreement
dated as of January 15, 1998 by and between Fleet National Bank as predecessor
Collateral Agent, Fleet Securities, Inc. as deal agent and the secured parties
named therein, as subsequently amended, including as amended by the Nineteenth
Amendment to the Collateral Agency Agreement dated as of September 24, 2009 and
all prior amendments, by and among the Collateral Agent, the Trustee and other
secured parties, as such Collateral Agency Agreement may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

6



--------------------------------------------------------------------------------



 



     “Collateral Agent” shall mean U.S. Bank National Association in its
capacity as collateral agent under this Indenture and the Collateral Agency
Agreement or any successor collateral agent appointed under the Collateral
Agency Agreement.
     “Collection Account” shall mean the account described in Section 3.4 hereof
and established for the deposit of Collections and other amounts as provided in
this Indenture.
     “Collections” shall mean, with respect to any Pledged Loan, all funds,
collections and other proceeds of such Pledged Loan paid by or on behalf of the
Obligor after the Cut-Off Date, including without limitation (i) all Scheduled
Payments or recoveries (subject to Section 7.5(g)) made in the form of money,
checks and like items to, or a wire transfer or an automated clearinghouse
transfer received in, the Control Account or otherwise received by the Issuer,
the Servicer or the Trustee in respect of such Pledged Loan; (ii) all amounts
received by the Issuer, the Servicer or the Trustee in respect of any Insurance
Proceeds relating to such Pledged Loan or the related Vacation Ownership
Interest; and (iii) all amounts received by the Issuer, the Servicer or the
Trustee in respect of any proceeds of a condemnation of property in any Resort,
which proceeds relate to such Pledged Loan or the related Vacation Ownership
Interest.
     “Control Account” shall mean any of the accounts established pursuant to a
Control Agreement.
     “Control Account Bank” shall mean the commercial bank holding the Control
Account.
     “Control Agreement” shall mean any agreement substantially in the form of
Exhibit F by and among the Issuer, the Trustee, the Collateral Agent, the
Servicer and the Control Account Bank, which agreement sets forth the rights of
the Issuer, the Trustee, the Collateral Agent and the Control Account Bank, with
respect to the disposition and application of the Collections deposited in the
Control Account, including without limitation the right of the Trustee to direct
the Control Account Bank to remit all Collections directly to the Trustee.
     “Corporate Trust Office” shall mean the office of the Trustee at which at
any particular time its corporate trust business is administered, which office
at the date of the execution of this Indenture is located at EP-MN-WS3D, 60
Livingston Avenue, St. Paul, MN 55107, Attn: Structured Finance/Wyndham 2009-3.
     “Credit Card Account” shall mean an arrangement whereby an Obligor makes
Scheduled Payments under a Loan via pre-authorized debit to a Major Credit Card.
     “Credit Standards and Collection Policies” shall mean, if the Servicer is
WCF or an Affiliate of WCF, the individual credit standards established by WVRI
and WRDC and the collection policies established by WCF, attached hereto as
Exhibit H and as amended from time to time in accordance with the restrictions
of this Indenture, and if there is a Successor Servicer that is not an Affiliate
of WCF, the collection policies of such Person for loans similar to the Pledged
Loans.
     “Custodial Agreement” shall mean the Fifteenth Amended and Restated
Custodial Agreement dated as of September 24, 2009 by and among the Issuer, the
Depositor, WVRI, WCF, WRDC, U.S. Bank National Association, as Custodian, the
Trustee, various other issuers

7



--------------------------------------------------------------------------------



 



and trustees, and the Collateral Agent, and other parties as described therein
as the same may be further amended, supplemented or otherwise modified from time
to time hereafter in accordance with its terms.
     “Custodian” shall mean, at any time, the custodian under the Custodial
Agreement.
     “Customary Practices” shall, with respect to the servicing and
administration of any Pledged Loans, have the meaning assigned to that term in
the Purchase Agreement under which such Loan was transferred from the Seller to
the Depositor.
     “Cut-Off Date” shall mean, with respect to the Pledged Loans, the close of
business on July 31, 2009.
     “Debt” of any Person shall mean (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) obligations of such Person to pay the
deferred purchase price of property or services, (d) obligations of such Person
as lessee under leases which have been or should be, in accordance with GAAP,
recorded as capital leases, (e) obligations secured by any lien, security
interest or other charge upon property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
obligations, (f) obligations of such Person under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (e) above, and (g) liabilities of such Person in respect of unfunded
vested benefits under Benefit Plans covered by Title IV of ERISA.
     “Debtor Relief Laws” shall mean the Bankruptcy Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, arrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
     “Default Percentage” shall mean, for any Due Period, the percentage
equivalent of a fraction the numerator of which is the sum of the outstanding
principal balance of each Pledged Loan (each such principal balance determined
as of the day immediately preceding the date on which such Pledged Loan became a
Defaulted Loan) that became a Defaulted Loan during such Due Period and was not
substituted for or repurchased by a Seller under Section 14.5 prior to the
related Determination Date, and the denominator of which is the Aggregate Loan
Balance as of the beginning of such Due Period.
     “Default Percentage Threshold” shall mean, for any Determination Date,
0.75%.
     “Defaulted Loan” shall mean any Pledged Loan (a) for which any portion of a
Scheduled Payment is delinquent more than 119 days, (b) with respect to which
the Servicer shall have determined in good faith that the related Obligor will
not resume making Scheduled Payments, (c) for which the related Obligor shall
have become the subject of a proceeding under a Debtor Relief Law or (d) for
which cancellation or foreclosure actions have been commenced.

8



--------------------------------------------------------------------------------



 



     “Defective Loan” shall mean any Pledged Loan with an uncured material
breach (with all breaches that give rise to actual rescission being deemed
material on a Pledged Loan by Pledged Loan basis) of any representation or
warranty of the Issuer set forth in Section 5.2 of this Indenture.
     “Definitive Notes” shall have the meaning set forth in Section 2.11.
     “Delinquency Ratio” shall mean, for any Due Period, a fraction the
numerator of which is the sum of the outstanding principal balance of each
Pledged Loan (each such principal balance determined as of the last day of such
Due Period) which is a Delinquent Loan as of the last day of such Due Period and
the denominator of which is the Aggregate Loan Balance as of the last day of
such Due Period.
     “Delinquent Loan” shall mean a Pledged Loan for which all or a portion of
the Scheduled Payments are more than 60 days delinquent, other than a Pledged
Loan that is a Defaulted Loan.
     “Depositor” shall mean Sierra Deposit Company, LLC, a Delaware limited
liability company.
     “Depository Agreement” shall mean the agreement among the Issuer, the
Trustee and The Depository Trust Company.
     “Determination Date” shall mean, with respect to any Payment Date, the
fifth Business Day preceding such Payment Date.
     “Distribution Compliance Period” shall have the meaning specified in
Rule 902 of Regulation S under the Securities Act.
     “Due Period” shall mean, for the Payment Date occurring in October 2009,
the two full calendar months preceding such Payment Date, and for each other
Payment Date, the immediately preceding calendar month.
     “DWAC” shall have the meaning set forth in subsection 2.13(a).
     “Eligible Account” shall mean either (a) a segregated account (including a
securities account) with an Eligible Institution or (b) a segregated trust
account with the corporate trust department of a depository institution
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as any of the securities of such depository institution
shall have a credit rating from each Rating Agency in one of its generic rating
categories which signifies investment grade.
     “Eligible Institution” shall mean any depository institution the short term
unsecured senior indebtedness of which is rated at least “Fl” by Fitch, “A-l” by
S&P or “P-l” by Moody’s, and the long term unsecured indebtedness of which is
rated at least “A” by Fitch, “A+” by S&P or “A2” by Moody’s.
     “Eligible Loan” shall have the meaning assigned to that term in
Section 5.2.

9



--------------------------------------------------------------------------------



 



     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” shall mean with respect to any Person, (i) any
corporation which is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of the Code) as such Person or (ii) a
trade or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Code) with such Person.
     “Euroclear Operator” shall mean Euroclear Bank S.A./N.V., as operator of
the Euroclear System, and its successors and assigns in such capacity.
     “Euroclear Participants” shall mean the participants of the Euroclear
System, for which the Euroclear System holds securities.
     “Event of Default” shall mean the events designated as Events of Default
under Section 11.1 of this Indenture.
     “Exchange Act” shall mean the U. S. Securities Exchange Act of 1934, as
amended.
     “Exchange Date” shall have the meaning specified in subsection 2.9(d).
     “Final Maturity Date” shall mean the Payment Date occurring in July 2026.
     “Financing Statements” shall mean, collectively, the UCC financing
statements and the amendments thereto to be authorized and delivered in
connection with any of the transactions contemplated hereby or any of the other
Transaction Documents.
     “Fitch” shall mean Fitch, Inc. or any successor thereto.
     “Fixed Week” shall mean a Vacation Ownership Interest representing a fee
simple interest in a lodging unit at a Resort that entitles the related Obligor
to occupy such lodging unit for a specified one-week period each year.
     “FMB” shall mean Fairfield Myrtle Beach, Inc., a Delaware corporation.
     “Foreign Clearing Agency” shall mean Clearstream and the Euroclear
Operator.
     “Fractional Interest” shall mean a fractional ownership interest as tenant
in common in an individual lodging unit in a Resort.
     “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States.
     “Global Notes” shall mean the Rule 144A Global Note and the Regulation S
Global Note.
     “Grant” shall mean, as to any asset or property, to pledge, assign and
grant a security interest in such asset or property. A Grant of any item of
Collateral shall include all rights, powers and options of the Granting party
thereunder or with respect thereto, including without

10



--------------------------------------------------------------------------------



 



limitation the immediate and continuing right to claim, collect, receive and
give receipt for principal, interest and other payments in respect of such item
of Collateral, principal and interest payments and receipts in respect of the
Permitted Investments, Insurance Proceeds, purchase prices and all other monies
payable thereunder and all income, proceeds, products, rents and profits
thereof, to give and receive notices and other communications, to make waivers
or other agreements, to exercise all such rights and options, to bring
Proceedings in the name of the Granting party or otherwise, and generally to do
and receive anything which the Granting party is or may be entitled to do or
receive thereunder or with respect thereto.
     “Green Loan” shall mean a Loan the proceeds of which are used to finance
the purchase of a Green Vacation Ownership Interest.
     “Green Vacation Ownership Interest” shall mean a Vacation Ownership
Interest for which construction on the related Resort has not yet begun or is
subject to completion.
     “Indenture” shall mean this Indenture and Servicing Agreement as the same
may be amended, supplemented, restated or otherwise modified from time to time
in accordance with its terms.
     “Independent Director” shall have the meaning assigned to the term in
subsection 6.1(m).
     “Initial Overcollateralization Percentage” is equal to (i) the excess of
(a) the Aggregate Loan Balance as of the Cut-Off Date over (b) the Initial
Principal Amount of the Notes divided by (ii) the Aggregate Loan Balance as of
the Cut-Off Date.
     “Initial Principal Amount” shall mean $175,000,000.
     “Initial Purchasers” shall mean Credit Suisse Securities (USA) LLC and RBS
Securities Inc.
     “Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any Debtor Relief Law, or the filing of a petition
against such Person in an involuntary case under any Debtor Relief Law, which
case remains unstayed and undismissed within 30 days of such filing, or the
appointing of a receiver, conservator, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person’s
business; or (b) the commencement by such Person of a voluntary case under any
Debtor Relief Law, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such Debtor Relief Law, or the consent
by such Person to the appointment of or taking possession by a receiver,
conservator, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due
or the admission by such Person of its inability to pay its debts generally as
they become due.
     “Insolvency Proceeding” shall mean any proceeding relating to an Insolvency
Event.

11



--------------------------------------------------------------------------------



 



     “Installment Contract” shall mean an installment sale contract as defined
in the applicable Purchase Agreement.
     “Insurance Proceeds” shall have the meaning assigned to that term in the
applicable Purchase Agreement.
     “Interest Accrual Period” shall mean the period from and including the
Closing Date to but excluding the first Payment Date and thereafter shall mean
the period from and including one Payment Date to but excluding the next Payment
Date; each Interest Accrual Period shall be deemed to be a period of 30 days,
except that the first Interest Accrual Period will begin on and include
September 24, 2009 and end on and exclude the October 2009 Payment Date.
     “Investment Company Act” shall mean the U.S. Investment Company Act of
1940, as amended.
     “Issuer” shall mean Sierra Timeshare 2009-3 Receivables Funding LLC, a
Delaware limited liability company and its successors and assigns.
     “Issuer Order” shall mean a written order or request dated and signed in
the name of the Issuer by an Authorized Officer of the Issuer.
     “Kona Loan” shall mean any Loan which was acquired by WVRI from Kona
Hawaiian Vacation Ownership, LLC.
     “Lien” shall mean any mortgage, security interest, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law of any jurisdiction to
evidence any of the foregoing.
     “LLC Agreement” shall mean the Limited Liability Company Agreement of
Sierra Timeshare 2009-3 Receivables Funding LLC, as amended and restated as of
September 24, 2009, as further amended, supplemented, restated or otherwise
modified from time to time in accordance with its terms.
     “Loan” shall mean each loan, installment contract, contract for deed or
contract or note secured by a mortgage, deed of trust, vendor’s lien or
retention of title originated or acquired by a Seller and relating to the sale
of one or more Vacation Ownership Interests.
     “Loan Balance” shall mean the outstanding principal balance due under or in
respect of a Pledged Loan (including a Defaulted Loan (until it becomes a
Released Pledged Loan)).
     “Loan Documents” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Purchase Agreement under which such Pledged Loan
was transferred from the Seller to the Depositor.

12



--------------------------------------------------------------------------------



 



     “Loan File” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Purchase Agreement under which such Pledged Loan
was transferred from the Seller to the Depositor.
     “Loan Rate” shall mean the annual rate at which interest accrues on any
Pledged Loan, as modified from time to time in accordance with the terms of any
related Credit Standards and Collection Policies.
     “Loan Schedule” shall mean the Loan Schedule containing information about
the Pledged Loans, which Loan Schedule is delivered electronically by the Issuer
to the Trustee as of the Closing Date and as such schedule is amended by
delivery electronically by the Issuer to the Trustee of information relating to
the release of Pledged Loans or the Grant of Qualified Substitute Loans.
     “Lot” shall mean a fully or partially developed parcel of real estate.
     “Major Credit Card” shall mean a credit card issued by any VISA USA, Inc.,
MasterCard International Incorporated, American Express Company, Discover Bank,
Diners Club International Ltd. or JCB credit card affiliate or member entity.
     “Majority Holders” shall mean with respect to all Notes issued and
outstanding, the holders of greater than fifty percent of the Principal Amount
of all Notes.
     “Master Loan Purchase Agreement” shall mean the WVRI Master Loan Purchase
Agreement or the WRDC Master Loan Purchase Agreement.
     “Material Adverse Effect” shall mean, with respect to any Person and any
event or circumstance, a material adverse effect on:

  (a)   the business, properties, operations or condition (financial or
otherwise) of such Person;     (b)   the ability of such Person to perform its
respective obligations under any of the Transaction Documents to which it is a
party;     (c)   the validity or enforceability of, or collectibility of amounts
payable under, this Indenture (if such Person is a party to this Indenture) or
any of the Transaction Documents to which it is a party;     (d)   the status,
existence, perfection or priority of any Lien arising through or under such
Person under any of the Transaction Documents to which it is a party; or     (e)
  the value, validity, enforceability or collectibility of the Pledged Loans or
any of the other Pledged Assets.

     “Member” shall have the meaning assigned thereto in the LLC Agreement.

13



--------------------------------------------------------------------------------



 



     “Monthly Collateral Agent Fee” shall mean, with respect to any Payment
Date, the amount due to the Collateral Agent for fees related to the Collateral
for the Series 2009-3 Notes calculated in accordance with Schedule 3 attached
hereto.
     “Monthly Custodian Fee” shall mean, with respect to each Payment Date, the
amount due to the Custodian under the Custodial Agreement for fees related to
the Pledged Loans and related Pledged Assets, such amounts to be calculated in
accordance with Schedule 3 attached hereto.
     “Monthly Principal” shall mean on any Payment Date, the sum of (i) the
principal portion of Scheduled Payments collected during the related Due Period
on the Pledged Loans; (ii) the principal portion of Servicer Advances, if any,
with respect to the related Due Period; (iii) the principal amount of any
prepayments of Pledged Loans occurring during the related Due Period including
the principal amount of prepayments resulting from Timeshare Upgrades; (iv) the
principal portion of the Release Price paid by the Sellers and received by the
Trustee since the immediately preceding Payment Date for the repurchase of
Pledged Loans that have become Defaulted Loans during the related Due Period;
and (v) the outstanding principal balance of all Pledged Loans that were
determined by a Seller or the Issuer, as applicable, to be Defective Loans
during the related Due Period.
     “Monthly Servicer Fee” shall mean, in respect of any Due Period (or portion
thereof), an amount equal to one-twelfth of the product of (a)1.10% and (b) the
Aggregate Loan Balance of the Pledged Loans at the beginning of such Due Period;
or if a Successor Servicer has been appointed and accepted the appointment or if
the Trustee is acting as Servicer a fee, which with the consent of the Majority
Holders, may be a higher fee.
     “Monthly Servicing Report” shall mean each monthly report prepared by the
Servicer as provided in Section 8.1.
     “Monthly Trustee Fee” shall mean, in respect of any Due Period, an amount
equal to $0 as an administration fee.
     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
thereto.
     “Moody’s Short-term Rating” shall mean a rating assigned by Moody’s under
its short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.
     “Mortgage” shall mean any mortgage, deed of trust, purchase money deed of
trust or deed to secure debt encumbering the related Vacation Ownership
Interest, granted by the related Obligor to the Originator of a Loan to secure
payments or other obligations under such Loan.
     “Net Liquidation Proceeds” shall mean, with respect to any Defaulted Loan
which is a Pledged Loan and which has not been released from the Lien of this
Indenture, the proceeds of the sale, liquidation or other disposition of the
Defaulted Loan or the Pledged Assets or other collateral securing such Defaulted
Loan, after deduction of costs and expenses as provided in Section 7.5(g).
     “Nominee” shall have the meaning set forth in the Purchase Agreements.

14



--------------------------------------------------------------------------------



 



     “Non-U.S. Certificate” shall have the meaning set forth in subsection
2.12(b).
     “Noteholder” or “Holder” shall mean the Person in whose name a Note is
registered in the Note Register.
     “Note Interest Rate” shall mean with respect to the Notes, 7.62% per annum:
     “Note Owner” shall mean, with respect to a Note, the Person who is the
owner of a beneficial interest in such Note, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly as a participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).
     “Note Purchase Agreement” shall mean the Note Purchase Agreement dated
September 18, 2009 among the Issuer, the Sellers, the Depositor and the Initial
Purchasers named therein.
     “Note Register” shall have the meaning specified in Section 2.6.
     “Note Registrar” shall have the meaning specified in Section 2.6.
     “Notes” shall mean any of the $175,000,000 of 7.62% Sierra Timeshare 2009-3
Receivables Funding LLC Vacation Timeshare Loan Backed Notes, Series 2009-3, due
2026.
     “Obligor” shall mean, with respect to any Pledged Loan, the Person or
Persons obligated to make Scheduled Payments thereon.
     “Offering Circular” shall mean the final Offering Circular dated
September 18, 2009 relating to the Notes.
     “Officer’s Certificate” shall mean, unless otherwise specified in this
Indenture, a certificate delivered to the Trustee signed by any Vice President
or more senior officer of the Issuer or the Servicer, as the case may be, or, in
the case of a Successor Servicer, a certificate signed by any Vice President or
more senior officer or the financial controller (or an officer holding an office
with equivalent or more senior responsibilities) of such Successor Servicer, and
delivered to the Trustee.
     “Operating Agreement” shall mean the Twentieth Amended and Restated
Operating Agreement dated as of September 24, 2009 by and between WVRI, FMB,
WCF, Kona Hawaiian Vacation Ownership, LLC, the VB Subsidiaries, Shawnee
Development, Inc., Eastern Resorts Company, LLC, BHV Development, Inc., WRDC and
other parties as described therein, as the same may be further amended,
supplemented or otherwise modified from time to time hereafter in accordance
with its terms.
     “Opinion of Counsel” shall mean a written opinion of counsel who may be
counsel for, or an employee of, the Person providing the opinion and who shall
be reasonably acceptable to the Trustee.
     “Original Equity Percentage” shall mean, with respect to a Loan, the
percentage equivalent of a fraction the numerator of which is the excess of
(A) the Timeshare Price of the

15



--------------------------------------------------------------------------------



 



related Vacation Ownership Interest relating to the Loan paid or to be paid by
an Obligor over (B) the outstanding principal balance of such Loan at the time
of sale of such Vacation Ownership Interest to such Obligor (less the amount of
any valid check presented by such Obligor at the time of such sale that has
cleared the payment system), and the denominator of which is the Timeshare Price
of the related Vacation Ownership Interest, provided that any cash down payments
or principal payments made on any initial Loan that have been fully prepaid as
part of a Timeshare Upgrade and financed down payments under such initial Loan
financed over a period not exceeding six months from the date of origination of
such Loan that have actually been paid within such six-month period shall be
included in clause (A) above for purposes of calculating the numerator of such
fraction, provided further that any transferor’s Original Equity Percentage is
deemed to have transferred to a transferee after a transfer.
     “Originator” shall have the meaning, with respect to any Pledged Loan,
assigned to such term in the applicable Purchase Agreement or, if such term is
not so defined, the entity which originates or acquires Loans and transfers such
Loans to a Seller.
     “Overcollateralization Amount,” shall mean on any Payment Date, the excess,
if any, of (i) the Aggregate Loan Balance as of the last day of the related Due
Period over (ii) the Principal Amount of the Notes on such Payment Date, after
taking into account any distributions of principal to the Noteholders on such
Payment Date.
     “PAC” shall mean an arrangement whereby an Obligor makes Scheduled Payments
under a Pledged Loan via pre-authorized debit.
     “Paying Agent” shall mean the Trustee or any successor thereto, in its
capacity as paying agent.
     “Payment Date” shall mean the 20th day of each calendar month, or, if such
20th day is not a Business Day, the next succeeding Business Day, commencing in
October 2009.
     “Performance Guarantor” shall mean Wyndham Worldwide.
     “Performance Guaranty” shall mean that Performance Guaranty dated as of
September 24, 2009 made by Wyndham Worldwide in favor of the Issuer, the
Depositor, the Trustee and the Collateral Agent, as amended from time to time.
Under the Performance Guaranty, Wyndham Worldwide will guarantee the due and
punctual performance of certain obligations of the Servicer, the Sellers and the
Issuer, including any repurchase obligations of the Sellers arising with respect
to any Defective Loan. Wyndham Worldwide will not guarantee the payment of
principal or interest on the Notes.
     “Permanent Regulation S Global Note” shall have the meaning assigned
thereto in subsection 2.12(a).
     “Permitted Encumbrance” with respect to any Pledged Loan has the meaning
assigned to that term under the Purchase Agreement pursuant to which such Loan
has been sold to the Depositor.

16



--------------------------------------------------------------------------------



 



     “Permitted Investments” shall mean (i) U.S. Government Obligations having
maturities on or before the first Payment Date after the date of acquisition;
(ii) time deposits and certificates of deposit having maturities on or before
the first Payment Date after the date of acquisition, maintained with or issued
by any commercial bank having capital and surplus in excess of $500,000,000 and
having a short term senior unsecured debt rating of at least “A-1” by S&P and
“P-l” by Moody’s and “F1” by Fitch if rated by Fitch; (iii) repurchase
agreements having maturities on or before the first Payment Date after the date
of acquisition for underlying securities of the types described in clauses
(i) and (ii) above or clause (iv) below with any institution having a short term
senior unsecured debt rating of at least “P-1” by Moody’s and “A-1” by S&P and
“F1” by Fitch if rated by Fitch; (iv) commercial paper maturing on or before the
first Payment Date after the date of acquisition and having a short term senior
unsecured debt rating of at least “P-1” by Moody’s and “A-1+” by S&P and “F1” by
Fitch if rated by Fitch; and (v) money market funds rated “Aaa” by Moody’s and
rated “AAAm” or “AAAm-G” by S&P and which invest solely in any of the foregoing
(without regard to maturity), including any such funds in which the Trustee or
an Affiliate of the Trustee acts as an investment advisor or provides other
investment related services; provided, however, that no obligation of any
Seller, the Depositor or the Performance Guarantor shall constitute a Permitted
Investment and provided further, that no interest only obligation and no
investment purchased by the Issuer or the Trustee at a premium shall constitute
Permitted Investments.
     “Person” shall mean any person or entity including any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, governmental entity or
other entity or organization of any nature, whether or not a legal entity.
     “Pledged Assets” with respect to each Pledged Loan, shall mean all right,
title and interest of the Depositor in, to and under such Pledged Loan from time
to time and the related Transferred Assets and all of the Depositor’s rights
under the related Purchase Agreement, and in and to the Collections and the
proceeds of any of the foregoing.
     “Pledged Loans” shall mean the Loans listed on the Loan Schedule.
     “POA” shall mean each property owners’ association or similar timeshare
owner body for a Vacation Ownership Interest Regime or Resort or portion
thereof, in each case established pursuant to the declarations, articles or
similar charter documents applicable to each such Vacation Ownership Interest
Regime, Resort or portion thereof.
     “Points” shall mean, with respect to any lodging unit at a Vacation
Ownership Interest Regime, the stated number of points assigned to such unit
pursuant to Club Wyndham Plus.
     “Post Office Box” shall mean each post office box to which Obligors are
directed to mail payments in respect of the Pledged Loans.
     “Predecessor Note” shall mean, with respect to any particular Note, every
previous Note evidencing all or a portion of the same debt as that evidenced by
such particular Note; and, for the purpose of this definition, any Note
authenticated and delivered under Section 2.7 in lieu of a

17



--------------------------------------------------------------------------------



 



mutilated, lost, destroyed or stolen Note shall evidence the same debt as the
mutilated, lost, destroyed or stolen Note.
     “Principal Amount” shall mean, the Initial Principal Amount of the Notes,
less principal payments previously paid to the Notes as of such date and which
payments have not been subsequently rescinded or recaptured.
     “Principal Distribution Amount” shall mean, for any Payment Date until the
Principal Amount has been reduced to zero, (A) if a Rapid Amortization Period is
not in effect and no Event of Default has occurred and is continuing, the sum,
without duplication, of (i) Monthly Principal and (ii) the outstanding principal
balance of all Pledged Loans that became Defaulted Loans during the related Due
Period and were not substituted for or repurchased by a Seller under
Section 14.5 directly or through the Depositor, or (B) if a Rapid Amortization
Period is in effect or an Event of Default has occurred and is continuing, the
excess, if any, of (i) the entire amount of remaining Available Funds after
making provisions for payments and distributions required under provisions FIRST
through FIFTH of subsection 3.1(a) over (ii) the amount, if any, by which the
Reserve Required Amount on such Payment Date is greater than the amount on
deposit in the Reserve Account.
     “Priority of Payments” shall mean the application of Available Funds in
accordance with Section 3.1.
     “Proceeding” shall have the meaning specified in Section 11.3.
     “Purchase Agreement” shall mean a Master Loan Purchase Agreement between a
Seller and the Depositor pursuant to which the Seller sells Loans and related
assets to the Depositor.
     “QIB” shall have the meaning set forth in subsection 2.6(c).
     “Qualified Substitute Loan” shall mean a substitute Loan that is an
Eligible Loan on the applicable date of substitution and that on such date of
substitution (i) has a coupon rate not less than the coupon rate of the Pledged
Loan for which it is to be substituted, (ii) has a maturity date no later than
the Final Maturity Date and (iii) is a WVRI Loan if the Loan for which it is to
be substituted is a WVRI Loan or is a WRDC Loan if the Loan for which it is to
be substituted is a WRDC Loan.
     “Rapid Amortization Period” shall mean a period beginning on any
Determination Date if, (i) the average of the Default Percentages for the four
immediately preceding Due Periods (or if fewer than four Due Periods have
elapsed, the average of the Default Percentages for the actual number of Due
Periods which have elapsed) is greater than the Default Percentage Threshold on
such Determination Date; (ii) the Aggregate Default Rate is greater than 23.00%;
or (iii) the Overcollateralization Amount is less than the Required
Overcollateralization Amount for the two immediately preceding Payment Dates. A
Rapid Amortization Period described in clause (i) above will continue until the
average of the Default Percentages for the four immediately preceding Due
Periods is equal to or less than the Default Percentage Threshold for three
consecutive Determination Dates. A Rapid Amortization Period described in clause
(ii) above will continue until the Notes have been paid in full. A Rapid
Amortization Period described in clause (iii) above will continue until the
Overcollateralization Amount for the

18



--------------------------------------------------------------------------------



 



immediately preceding Payment Date is greater than or equal to the Required
Overcollateralization Amount.
     “Rating Agency” shall mean each of Fitch or S&P as appropriate and their
respective successors in interest.
     “Rating Agency Condition” shall mean, with respect to any action taken or
to be taken, that (i) S&P shall have notified the Issuer and the Trustee in
writing that such action will not result in a reduction, downgrade, suspension
or withdrawal of the rating then assigned to any outstanding Notes and
(ii) Fitch has been given at least ten business days prior notice thereof.
     “Record Date” shall mean, for any Payment Date, (i) for Notes in book-entry
form, the close of business on the Business Day immediately preceding such
Payment Date and (ii) for Definitive Notes, the close of business on the last
Business Day of the month preceding the month in which such Payment Date occurs.
     “Records” shall, with respect to any Pledged Loan, have the meaning
assigned thereto in the applicable Purchase Agreement.
     “Redemption Date” shall have the meaning assigned thereto in Section 2.18.
     “Regulation S Certificate” shall have the meaning assigned thereto in
subsection 2.9(d).
     “Regulation S Global Note” shall mean either the Temporary Regulation S
Global Note or the Permanent Regulation S Global Note.
     “Release Date” shall mean, with respect to any Pledged Loan, the date on
which such Pledged Loan is released from the Lien of this Indenture.
     “Release Price” shall mean an amount equal to the outstanding Loan Balance
of the Pledged Loan as of the close of business on the Calculation Date
immediately preceding the date on which the release is to be made, plus accrued
and unpaid interest thereon to the date of such release.
     “Released Pledged Loan” shall mean any Loan which was included as a Pledged
Loan, but which has been released from the Lien of this Indenture pursuant to
the terms hereof.
     “Required Overcollateralization Amount,” shall mean, as of any Payment
Date, an amount equal to the product of (i) the Initial Overcollateralization
Percentage and (ii) the Aggregate Loan Balance as of the Cut-Off Date.
     “Requisite Percentage” shall mean Noteholders representing at least 66 2/3%
of the Principal Amount of the Notes.
     “Reserve Account” shall mean the account established pursuant to
Section 3.5 of this Indenture.
     “Reserve Account Draw Amount” shall have the meaning set forth in
subsection 3.5(b).

19



--------------------------------------------------------------------------------



 



     “Reserve Account Floor Amount” shall mean the lesser of (i) 0.25% of the
Initial Principal Amount of the Notes and (ii) 50% of the Principal Amount of
the Notes on such Payment Date before taking into account any distributions of
principal to Noteholders on such Payment Date.
     “Reserve Required Amount” shall mean, for any Payment Date when a Rapid
Amortization Period is not in effect, (i) if no Cash Accumulation Event has
occurred and is continuing, (a) prior to, and including, the September 2010
Payment Date, 2.50% of the Aggregate Loan Balance as of the last day of the
related Due Period or (b) after the September 2010 Payment Date, 1.00% of the
Aggregate Loan Balance as of the last day of the related Due Period, and (ii) if
a Cash Accumulation Event has occurred and is continuing, the product of (A) the
Aggregate Loan Balance as of the last day of the related Due Period and (B) the
greater of (x) 10.0% or (y) 2 times the Delinquency Ratio for such Due Period;
provided that in no event will the Reserve Required Amount be less than the
Reserve Account Floor Amount. For any Payment Date when Rapid Amortization
Period is in effect, the Reserve Required Amount shall mean an amount equal to
the Reserve Account Floor Amount.
     “Resort” shall mean a WVRI Resort or a WRDC Resort.
     “Responsible Officer” shall mean any officer assigned to the Corporate
Trust Office (or any successor thereto), including any Vice President, Assistant
Vice President, Trust Officer, any Assistant Secretary, any trust officer or any
other officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers, in each case having direct
responsibility for the administration of this Indenture.
     “Rule 144A” shall have the meaning set forth in subsection 2.6(c).
     “Rule 144A Global Note” shall have the meaning assigned thereto in
Section 2.11.
     “S&P” shall mean Standard & Poor’s Rating Services, a Standard & Poor’s
Financial Services LLC business or any successor thereto.
     “Sale” shall have the meaning specified in Section 11.13(a).
     “Sale and Assignment Agreement” shall mean the STCRF Sale and Assignment
Agreement or the STCRF II Sale and Assignment Agreement.
     “Scheduled Payment” shall mean the scheduled monthly payment of principal
and interest on a Pledged Loan.
     “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.
     “Seller” shall mean WCF or WRDC or, in either case, any successor thereto.
     “Series Termination Date” shall mean the Termination Date.
     “Service Transfer” shall have the meaning set forth in Section 12.1.

20



--------------------------------------------------------------------------------



 



     “Servicer” shall mean WCF, in its capacity as Servicer pursuant to this
Indenture or, after any Service Transfer, the Successor Servicer.
     “Servicer Advance” shall mean amounts, if any, advanced by the Servicer, at
its option, to cover any shortfall between (i) the Scheduled Payments on the
Pledged Loans (other than Defaulted Loans) for a Due Period and (ii) the amounts
actually deposited in the Collection Account on account of such Scheduled
Payments on or prior to the Payment Date immediately following such Due Period.
     “Servicer Default” shall mean the defaults specified in Section 12.1.
     “Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Loans whose name
appears on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may be amended from time to time.
     “Shawnee Loan” shall mean any Loan which was acquired by WVRI from Shawnee
Development, Inc.
     “Sierra 2002-1” shall mean Sierra Timeshare Conduit Receivables Funding,
LLC, a Delaware limited liability company.
     “Sierra 2008-A” shall mean Sierra Timeshare Conduit Receivables Funding II,
LLC, a Delaware limited liability company.
     “STCRF Sale and Assignment Agreement” shall mean the Sale and Assignment
Agreement dated as of September 24, 2009 entered into by Sierra 2002-1 and the
Depositor and pursuant to which Sierra 2002-1 sells and assigns to the Depositor
all of Sierra 2002-1’s right, title and interest in certain Pledged Loans and
the Pledged Assets related thereto.
     “STCRF II Sale and Assignment Agreement” shall mean the Sale and Assignment
Agreement dated as of September 24, 2009 entered into by Sierra 2008-A and the
Depositor and pursuant to which Sierra 2008-A sells and assigns to the Depositor
all of Sierra 2008-A’s right, title and interest in certain Pledged Loans and
the Pledged Assets related thereto.
     “Subsidiary” shall mean, as to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by such Person.
     “Substitution Adjustment Amount” shall mean, with respect to any Qualified
Substitute Loan or Qualified Substitute Loans to be substituted for a Defective
Loan or a Defaulted Loan, the amount, if any, by which the aggregate principal
balance of all such Qualified Substitute Loans as of the date of substitution is
less than the aggregate principal balance of all such Defective Loans or
Defaulted Loans each determined as of the close of business on the last Business
Day of the last full Due Period occurring immediately prior to the date of
substitution.
     “Successor Servicer” shall have the meaning set forth in Section 12.2.

21



--------------------------------------------------------------------------------



 



     “Term Purchase Agreement” shall mean the Series 2009-3 Term Purchase
Agreement dated as of September 24, 2009 between the Depositor as seller of the
Pledged Loans and the Issuer.
     “Termination Date” shall have the meaning specified in Section 14.1.
     “Termination Notice” shall have the meaning specified in Section 12.1.
     “Timeshare Price” shall mean the original price of the Vacation Ownership
Interest paid by an Obligor, plus any accrued and unpaid interest and other
amounts owed by the Obligor.
     “Timeshare Upgrade” shall have the meaning assigned thereto in the
applicable Purchase Agreement.
     “Title Clearing Agreement” shall have the meaning assigned thereto in the
WVRI Master Loan Purchase Agreement.
     “Transaction Documents” shall mean, collectively, this Indenture, the Term
Purchase Agreement, the Sale and Assignment Agreements, the Purchase Agreements,
the assignment agreements executed by the Sellers and related to the periodic
sale of Pledged Loans, the Custodial Agreement, the Performance Guaranty, the
Control Agreement, the Title Clearing Agreements, the Collateral Agency
Agreement, the Administrative Services Agreements, the Financing Statements and
all other agreements, documents and instruments delivered pursuant thereto or in
connection therewith, and “Transaction Document” shall mean any of them.
     “Transferred Assets” shall, with respect to each Pledged Loan, have the
meaning set forth in the Purchase Agreement under which such Loan was
transferred to the Depositor.
     “Trustee” shall mean U.S. Bank National Association or its successor in
interest, or any successor trustee appointed as provided in this Indenture.
     “Trustee Fee Letter” shall mean the schedule of fees attached as
Schedule 1, and all amendments thereof and supplements thereto.
     “UCC” shall mean the Uniform Commercial Code, as amended from time to time,
as in effect in any applicable jurisdiction.
     “UDI” shall mean an undivided fee simple interest (as tenants in common
with all other undivided interest owners) in a lodging unit or group of lodging
units at a Resort.
     “U.S. Government Obligations” shall mean (i) obligations of, or obligations
guaranteed as to principal and interest by, the U.S. Government or any agency or
instrumentality thereof, when these obligations are backed by the full faith and
credit of the United States and (ii) certain obligations of government-sponsored
agencies that are not backed by the full faith credit of the United States which
are limited to: Federal Home Loan Mortgage Corp. debt obligations; Farm Credit
System (formerly Federal Land Banks, Federal Intermediate Credit Banks, and
Banks for Cooperatives) consolidated system-wide bonds and notes; Federal Home
Loan Banks consolidated debt obligations; Federal National Mortgage Association
debt obligations;

22



--------------------------------------------------------------------------------



 



Financing Corp. debt obligations; and Resolution Funding Corp. debt obligations,
provided that either the short term unsecured senior indebtedness of any
government-sponsored agency under this subsection (ii) is rated at least “A-l+”
by S&P or its long term unsecured indebtedness is rated AAA by S&P.
     “Vacation Credits” shall mean ownership interests in WorldMark, represented
by credits that entitle the owner thereof to use resorts developed by WRDC or in
which WRDC sells vacation ownership interests.
     “Vacation Ownership Interest” shall mean the underlying ownership interest
that is the subject of a Loan, which ownership interest may be either a Fixed
Week, a UDI, the Points with respect thereto under Club Wyndham Plus, Vacation
Credits, Access Points or Fractional Interests.
     “Vacation Ownership Interest Regime” shall mean any of the various interval
ownership regimes located at a Resort, each of which is an arrangement
established under applicable state law whereby all or a designated portion of a
development is made subject to a declaration permitting the transfer of Vacation
Ownership Interests therein, which Vacation Ownership Interests shall, in the
case of Fixed Weeks and UDIs, constitute real property under the applicable
local law of each of the jurisdictions in which such regime is located.
     “VB Subsidiaries” shall mean Sea Gardens Beach and Tennis Resorts, Inc.,
Vacation Break Resorts, Inc. and Vacation Break Resorts at Star Island, Inc.
     “WCF” shall mean Wyndham Consumer Finance, Inc., a Delaware corporation and
its successors and assigns.
     “WorldMark” shall mean WorldMark, The Club, a California not-for-profit
mutual benefit corporation.
     “WRDC” shall mean Wyndham Resort Development Corporation, an Oregon
corporation, a wholly-owned indirect subsidiary of Wyndham Worldwide, and its
successors and assigns.
     “WRDC Loan” shall mean a Pledged Loan which was originated by WRDC.
     “WRDC Master Loan Purchase Agreement” shall mean that Master Loan Purchase
Agreement dated as of August 29, 2002, and the Series 2002-1 Supplement thereto,
each as amended or amended and restated from time to time, by and between WRDC
and the Depositor and the Confirmation and Consent Agreements dated as of
May 23, 2007, June 13, 2007, July 13, 2007, August 13, 2007, September 13, 2007
each among WCF, as a Seller, WRDC, as the Originator and the Depositor, as
purchaser, each as amended or amended and restated from time to time.
     “WRDC Originator” shall mean WRDC.
     “WRDC Resort” shall mean a resort developed by WRDC or in which WRDC sells
vacation ownership interests.

23



--------------------------------------------------------------------------------



 



     “WVRI” shall mean Wyndham Vacation Resorts, Inc., a Delaware corporation.
     “WVRI Loan” shall mean a Pledged Loan which was sold to the Depositor under
the WVRI Master Loan Purchase Agreement which is not a WRDC Loan.
     “WVRI Master Loan Purchase Agreement” shall mean the Master Loan Purchase
Agreement dated as of August 29, 2002, as amended and restated as of October 30,
2007, as thereafter amended or amended and restated from time to time, by and
between WCF, as Seller and the Depositor, as Purchaser, WRDC, WVRI and various
other entities from time to time party thereto, together with the Series 2002-1
Supplement thereto also dated as of August 29, 2002, as amended and restated as
of October 30, 2007, as thereafter amended or amended and restated from time to
time, Series 2008-A Supplement thereto dated as of November 7, 2008, as
thereafter amended or amended and restated from time to time, and Series 2009-3
Supplement thereto dated as of September 24, 2009, as thereafter amended or
amended and restated from time to time.
     “WVRI Originator” shall mean WVRI, Fairfield Myrtle Beach, Inc., Kona
Hawaiian Vacation Ownership, LLC, Shawnee Development, Inc., BHV Development,
Inc., Eastern Resorts Company, LLC, Sea Gardens Beach and Tennis Resort, Inc.,
Vacation Break Resorts, Inc., Vacation Break Resorts at Star Island, Inc., Palm
Vacation Group, Ocean Ranch Vacation Group, or any other Subsidiary of Wyndham
(other than WRDC) that originates Loans in accordance with the Credit Standards
and Collection Policies for sale to WCF.
     “WVRI Resort” shall mean a resort developed by WVRI or its Subsidiaries
(other than WRDC) or in which WVRI or its Subsidiaries (other than WRDC) sell
Vacation Ownership Interests.
     “Wyndham Worldwide” shall mean Wyndham Worldwide Corporation, a Delaware
corporation, and its successors and assigns.

Section 1.2  Other Definitional Provisions.

     (a) Terms used in this Indenture and not otherwise defined herein such
terms shall have the meanings ascribed to them in the Term Purchase Agreement.
     (b) All terms defined in this Indenture shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
     (c) As used in this Indenture and in any certificate or other document made
or delivered pursuant hereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1 to the extent not defined, shall
have the respective meanings given to them under GAAP as in effect from time to
time. To the extent that the definitions of accounting terms herein or in any
certificate or other document made or delivered pursuant hereto are inconsistent
with the meanings of such terms under GAAP, the definitions contained herein or
in any such certificate or other document shall control.

24



--------------------------------------------------------------------------------



 



     (d) Any reference to each Rating Agency shall only apply to any specific
rating agency if such rating agency is then rating any outstanding Notes.
     (e) Unless otherwise specified, references to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.
     (f) Terms used herein that are defined in the New York Uniform Commercial
Code and not otherwise defined herein shall have the meanings set forth in the
New York Uniform Commercial Code, unless the context requires otherwise. Any
reference herein to a “beneficial interest” in a security also shall mean,
unless the context otherwise requires, a security entitlement with respect to
such security, and any reference herein to a “beneficial owner” or “beneficial
holder” of a security also shall mean, unless the context otherwise requires,
the holder of a security entitlement with respect to such security. Any
reference herein to money or other property that is to be deposited in or is on
deposit in a securities account shall also mean that such money or other
property is to be credited to, or is credited to, such securities account.
     (g) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Indenture shall refer to this Indenture as a whole and
not to any particular provision of this Indenture; and Article, Section,
subsection, Schedule and Exhibit references contained in this Indenture are
references to Articles, Sections, subsections, Schedules and Exhibits in or to
this Indenture unless otherwise specified.
     (h) In determining whether the requisite percentage of Noteholders or of
all Noteholders have concurred in any direction, waiver or consent, Notes owned
by the Issuer or an Affiliate of the Issuer shall be considered as though they
are not outstanding, except that for the purposes of determining whether the
Trustee shall be protected in making such determination or relying on any such
direction, waiver or consent, only Notes which a Responsible Officer of the
Trustee knows pursuant to written notice (or in the case of the Issuer, by
reference to the Note Register if the Trustee is also the Note Registrar) are so
owned shall be so disregarded and except that if all outstanding Notes are owned
by the Issuer or an Affiliate of the Issuer, then this clause (h) shall be
disregarded.

Section 1.3  Intent and Interpretation of Documents

     The arrangement established by this Indenture, the Term Purchase Agreement,
the Sale and Assignment Agreements, the Purchase Agreements, the Custodial
Agreements, the Collateral Agency Agreement and the other Transaction Documents
is intended not to be a taxable mortgage pool for federal income tax purposes,
and is intended to constitute a sale of the Loans by the applicable Seller to
the Depositor for commercial law purposes. Each of the Depositor and the Issuer
are and are intended to be a legal entity separate and distinct from each Seller
for all purposes other than tax purposes. This Indenture and the other
Transaction Documents shall be interpreted to further these intentions.

25



--------------------------------------------------------------------------------



 



ARTICLE II
THE NOTES

Section 2.1  Designation.

     There is hereby created a series of Notes of the Issuer to be issued
pursuant to this Indenture and which are hereby designated as “Sierra Timeshare
2009-3 Receivables Funding LLC Vacation Timeshare Loan Backed Notes,
Series 2009-3” (the “Notes”). The Issuer will issue $175,000,000 of 7.62%
Vacation Timeshare Loan Backed Notes, Series 2009-3, due 2026. The terms of the
Notes shall be as set forth in this Indenture.

Section 2.2  Form Generally.

     The Notes and the Trustee’s or Authentication Agent’s certificate of
authentication thereon (the “Certificate of Authentication”) shall be in
substantially the forms set forth in the Exhibits to this Indenture with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture, and may have such letters, numbers or
other marks of identification and such legends or endorsements placed thereon,
as may, consistent herewith, be determined by the Authorized Officers of the
Issuer executing the Notes as evidenced by their execution of the Notes. Any
portion of the text of any Note may be set forth on the reverse or subsequent
pages thereof, with an appropriate reference thereto on the face of the Note.
     The Notes shall be typewritten, word processed, printed, lithographed or
engraved or produced by any combination of these methods, all as determined by
the officers executing the Notes, as evidenced by their execution of the Notes.

Section 2.3  [Reserved].

Section 2.4  [Reserved].

Section 2.5  Execution, Authentication and Delivery.

     The Notes shall be executed on behalf of the Issuer by any of its
Authorized Officers. The signature of any such Authorized Officer on the Notes
may be manual or facsimile.
     Notes bearing the manual or facsimile signature of individuals who were at
the time of execution of the Notes Authorized Officers of the Issuer shall bind
the Issuer, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of the Notes or did
not hold such offices at the date of the Notes.
     The Trustee shall, upon written order of the Issuer, authenticate and
deliver Notes for original issue in a principal amount of $175,000,000. The
Trustee shall be entitled to rely upon such written order as authority to so
authenticate and deliver the Notes without further inquiry of any Person.

26



--------------------------------------------------------------------------------



 



     Each Note shall be dated the date of its authentication. Notes and
beneficial interests in the Notes may be purchased in minimum denominations of
$100,000 and in integral multiples of $1,000 in excess thereof.
     No Note shall be entitled to any benefit under this Indenture or be valid
or obligatory for any purpose, unless there appears on such Note a certificate
of authentication substantially in the form provided for herein executed by the
Trustee by the manual signature of one of its authorized signatories, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.
Section 2.6 Registration; Registration of Transfer and Exchange; Transfer
Restrictions.
     (a) The Issuer shall cause to be kept a register (the “Note Register”) in
which, subject to such reasonable regulations as it may prescribe, the Issuer
shall provide for the registration of Notes and the registration of transfers of
Notes. The Trustee shall be the initial “Note Registrar” for the purpose of
registering Notes and transfers of Notes as herein provided. Upon any
resignation of any Note Registrar, the Issuer shall promptly appoint a successor
or, if it elects not to make such an appointment, assume the duties of the Note
Registrar.
     If a Person other than the Trustee is appointed by the Issuer as Note
Registrar, the Issuer will give the Trustee prompt written notice of the
appointment of such Note Registrar and of the location, and any change in the
location, of the Note Registrar, and the Trustee shall have the right to inspect
the Note Register at all reasonable times and to obtain copies thereof, and the
Trustee shall have the right to rely upon a certificate executed on behalf of
the Note Registrar as to the names and addresses of the Holders of the Notes and
the principal amounts and number of the Notes.
     Upon surrender for registration of transfer of any Note at the office of
the Note Registrar as provided in this Section 2.6, if the requirements of
Section 8-401(a) of the UCC are met, the Issuer shall execute, and upon receipt
of such surrendered Note, the Trustee shall authenticate and the Noteholder
shall obtain from the Trustee, in the name of the designated transferee or
transferees, one or more new Notes in any authorized denominations and of a like
principal amount.
     At the option of the Holder, Notes may be exchanged for other Notes in any
authorized denominations and of a like principal amount, upon surrender of the
Notes to be exchanged at such office or agency. Whenever any Notes are so
surrendered for exchange, if the requirements of Section 8-401(a) of the UCC are
met, the Issuer shall execute, and upon receipt of such surrendered Notes and an
Issuer Order to authenticate the Notes, the Trustee shall authenticate and the
Noteholder shall obtain from the Trustee, the Notes which the Noteholder making
the exchange is entitled to receive.
     All Notes issued upon any registration of transfer or exchange of Notes
shall be the valid obligations of the Issuer, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.
     Every Note presented or surrendered for registration of transfer or
exchange shall be duly endorsed by, or be accompanied by a written instrument of
transfer in form satisfactory to the

27



--------------------------------------------------------------------------------



 



Trustee duly executed by, the Holder thereof or such Holder’s attorney duly
authorized in writing, and such other documents as the Trustee may require.
     No service charge shall be made to a Holder for any registration of
transfer or exchange of Notes, but the Issuer may require payment of a sum
sufficient to cover any tax or other governmental charge or expense that may be
imposed in connection with any registration of transfer or exchange of Notes,
other than exchanges pursuant to subsection 15.1(e) not involving any transfer.
     The preceding provisions of this section notwithstanding, the Issuer shall
not be required to make, and the Note Registrar need not register, transfers or
exchanges of Notes (i) for a period of 20 days preceding the due date for any
payment with respect to the Notes or (ii) after the Trustee sends a notice of
redemption with respect to such Note in accordance with Section 2.18.
     (b) The Notes have not been registered under the Securities Act or any
state securities law. None of the Issuer, the Servicer, the Note Registrar or
the Trustee is obligated to register the Notes under the Securities Act or any
other securities or “Blue Sky” laws or to take any other action not otherwise
required under this Indenture to permit the transfer of any Note without
registration.
     (c) No transfer of any Note or any interest therein (including, without
limitation, by pledge or hypothecation) shall be made except in compliance with
the restrictions on transfer set forth in this Section 2.6 (including the
applicable legend to be set forth on the face of each Note as provided in the
Exhibits to this Indenture) and in Section 2.12 and Section 2.13 in a
transaction exempt from the registration requirements of the Securities Act and
applicable state securities or “Blue Sky” laws. The transfer of the Notes shall
be restricted to transfers (i) to a person (A) that the transferor reasonably
believes is a “qualified institutional buyer” (a “QIB”) within the meaning
thereof in Rule 144A under the Securities Act (“Rule 144A”) in the form of
beneficial interests in the Rule 144A Global Note, and (B) that is aware that
the resale or other transfer is being made in reliance on Rule 144A or (ii) in
an offshore transaction in accordance with Rule 903 or Rule 904 of Regulation S
under the Securities Act, in the form of beneficial interests in the applicable
Regulation S Global Note.
     (d) Each Note Owner, by its acceptance of its beneficial interest in a
Note, will be deemed to have acknowledged, represented to and agreed with the
Issuer and the Initial Purchasers as follows:
     (i) It understands and acknowledges that the Notes will be offered and may
be resold by each Initial Purchaser (A) in the United States to QIBs pursuant to
Rule 144A in the form of beneficial interests in the Rule 144A Global Note or
(B) outside the United States to non U.S. Persons pursuant to Regulation S under
the Securities Act, initially in the form of beneficial interests in the
Temporary Regulation S Global Note. As set forth in Section 2.13, beneficial
interests in the Temporary Regulation S Global Note may be exchanged for
beneficial interests in the Permanent Regulation S Global Note.

28



--------------------------------------------------------------------------------



 



     (ii) It understands that the Notes have not been and will not be registered
under the Securities Act or any state or other applicable securities law and
that the Notes, or any interest or participation therein, may not be offered,
sold, pledged or otherwise transferred unless registered pursuant to, or exempt
from registration under, the Securities Act and any state or other applicable
securities law.
     (iii) It acknowledges that none of the Issuer or the Initial Purchasers or
any person representing the Issuer or the Initial Purchasers has made any
representation to it with respect to the Issuer or the offering or sale of any
Notes, other than the information contained in the Offering Circular, which has
been delivered to it and upon which it is relying in making its investment
decision with respect to the Notes. It has had access to such financial and
other information concerning the Issuer, the Depositor and the Notes as it has
deemed necessary in connection with its decision to purchase the Notes.
     (iv) It acknowledges that the Notes will bear a legend to the following
effect unless the Issuer determines otherwise, consistent with applicable law:
“THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS
NOTE, OR ANY INTEREST OR PARTICIPATION HEREIN, MAY BE REOFFERED, RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) TO THE ISSUER OR, WITH THE WRITTEN CONSENT OF THE
ISSUER, TO AN AFFILIATE OF THE ISSUER, (2) PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT TO A PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT (A
“QIB”) PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A
QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE,
PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A UNDER THE
SECURITIES ACT, OR (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR
RULE 904 OF REGULATION S UNDER THE SECURITIES ACT. EACH NOTE OWNER BY ACCEPTING
A BENEFICIAL INTEREST IN THIS NOTE, UNLESS SUCH PERSON ACQUIRED THIS NOTE IN A
TRANSFER DESCRIBED IN CLAUSE (1) OR CLAUSE (3) ABOVE, IS DEEMED TO REPRESENT
THAT IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR
THE ACCOUNT OF ANOTHER QIB.
PRIOR TO PURCHASING ANY NOTES, PURCHASERS SHOULD CONSULT COUNSEL WITH RESPECT TO
THE AVAILABILITY AND CONDITIONS OF EXEMPTION FROM THE RESTRICTION ON RESALE OR
TRANSFER. THE ISSUER HAS NOT AGREED TO REGISTER THE NOTES UNDER THE SECURITIES
ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES LAWS OF ANY STATE OR TO PROVIDE
REGISTRATION RIGHTS TO ANY PURCHASER.

29



--------------------------------------------------------------------------------



 



AS SET FORTH HEREIN, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME
MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.”
     (v) If it is acquiring any Note, or any interest or participation therein,
as a fiduciary or agent for one or more investor accounts, it represents that it
has sole investment discretion with respect to each such account and that it has
full power to make the acknowledgments, representations and agreements contained
herein on behalf of each such account.
     (vi) It (A)(i) is a QIB; (ii) is aware that the sale to it is being made in
reliance on Rule 144A and if it is acquiring the Notes or any interest or
participation therein for the account of another QIB, such other QIB is aware
that the sale is being made in reliance on Rule 144A and (iii) is acquiring the
Notes or any interest or participation therein for its own account or for the
account of a QIB, (B) is not a U.S. person and is purchasing the Notes or any
interest or participation therein in an offshore transaction meeting the
requirements of Rule 903 or 904 of Regulation S or (C) is an Affiliate of the
Issuer and the Issuer has consented to its acquisition of the Notes.
     (vii) It is purchasing the Notes for its own account, or for one or more
investor accounts for which it is acting as fiduciary or agent, in each case for
investment, and not with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act, subject to any
requirements of law that the disposition of its property or the property of such
investor account or accounts be at all times within its or their control and
subject to its or their ability to resell the Notes, or any interest or
participation therein as described in the Offering Circular and pursuant to the
provisions of this Indenture.
     (viii) It agrees that if in the future it should offer, sell or otherwise
transfer such Note or any interest or participation therein, it will do so only
(A) to the Issuer, (B) pursuant to Rule 144A to a person it reasonably believes
is a QIB in a transaction meeting the requirements of Rule 144A, purchasing for
its own account or for the account of a QIB, whom it has informed that such
offer, sale or other transfer is being made in reliance on Rule 144A or (C) in
an offshore transaction meeting the requirements of Rule 903 or Rule 904 of
Regulation S under the Securities Act.
     (ix) If it is acquiring such Note or any interest or participation therein
in an “offshore transaction” (as defined in Regulation S under the Securities
Act), it acknowledges that the Notes will initially be represented by the
Temporary Regulation S Global Note and that transfers thereof or any interest or
participation therein are restricted as set forth in this Indenture. If it is a
QIB, it acknowledges that the Notes offered in reliance on Rule 144A will be
represented by a Rule 144A Global Note and that transfers thereof or any
interest or participation therein are restricted as set forth in this Indenture.
     (x) It understands that the Temporary Regulation S Global Note will bear a
legend to the following effect unless the Issuer determines otherwise,
consistent with applicable law:

30



--------------------------------------------------------------------------------



 



“THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
NEITHER THIS TEMPORARY GLOBAL NOTE NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD
OR DELIVERED, EXCEPT AS PERMITTED UNDER THE INDENTURE REFERRED TO BELOW. NO
BENEFICIAL OWNERS OF THIS TEMPORARY GLOBAL NOTE SHALL BE ENTITLED TO RECEIVE
PAYMENT OF PRINCIPAL OR INTEREST HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE
BEEN DELIVERED PURSUANT TO THE TERMS OF THE INDENTURE REFERRED TO BELOW.”
     (xi) With respect to any foreign purchaser claiming an exemption from
United States income or withholding tax, it has delivered to the Trustee a true
and complete Form W-8BEN or W-8ECI, indicating such exemption or any successor
or other forms and documentation as may be sufficient under the applicable
regulations for claiming such exemption.
     (xii) It acknowledges that the Depositor, the Issuer, the Initial
Purchasers and others will rely on the truth and accuracy of the foregoing
acknowledgments, representations and agreements, and agrees that if any of the
foregoing acknowledgments, representations and agreements deemed to have been
made by it are no longer accurate, it shall promptly notify the Issuer and the
Initial Purchasers.
     (xiii) It acknowledges that transfers of the Notes or any interest or
participation therein shall otherwise be subject in all respects to the
restrictions applicable thereto contained in this Indenture.
     (xiv) Either (A) it is not (i) an employee benefit plan that is subject to
Title I of ERISA; (ii) a plan, individual retirement account or other
arrangement that is subject to Section 4975 of the Code; or (iii) an entity the
underlying assets of which are considered to include “plan assets” of, and it is
not purchasing the Notes on behalf of, any such plan, account or arrangement; or
(B) its purchase, holding and subsequent disposition of the Notes either
(i) will not constitute or result in a prohibited transaction under ERISA or
Section 4975 of the Code or (ii) are exempt from the prohibited transaction
provisions of ERISA and Section 4975 of the Code in accordance with one or more
available statutory, class or individual prohibited transaction exemptions. It
will not transfer the Notes to any person or entity, unless such person or
entity could itself truthfully make the foregoing representations and covenants
as presented in this clause (xiv).
          Any transfer, resale, pledge or other transfer of the Notes contrary
to the restrictions set forth above and elsewhere in this Indenture shall be
deemed void ab initio by the Issuer and the Trustee. As used in this
Section 2.6, the terms “United States” and “U.S. persons” have the respective
meanings given them in Regulation S under the Securities Act.
     (e) Each Note Owner and Holder of any Notes understands and acknowledges
that the Issuer has structured this Indenture and the Notes with the intention
that the Notes will qualify under applicable tax law as indebtedness of the
Issuer, and the Issuer and each Noteholder by acceptance of its Note agree to
treat the Notes (or interests therein) as

31



--------------------------------------------------------------------------------



 



indebtedness for purposes of federal, state, local and foreign income or
franchise taxes or any other applicable tax.
     (f) Notwithstanding anything to the contrary contained herein, each Note
and this Indenture may be amended or supplemented to modify the restrictions on
and procedures for resale and other transfers of the Notes to reflect any change
in applicable law or regulation (or the interpretation thereof) or in practices
relating to the resale or transfer of restricted securities generally. Each
Noteholder shall, by its acceptance of such Note, have agreed to any such
amendment or supplement.
Section 2.7 Mutilated, Destroyed, Lost or Stolen Notes.
     If (i) any mutilated Note is surrendered to the Trustee, or the Trustee
receives evidence to its satisfaction of the destruction, loss or theft of any
Note and (ii) in the case of a destroyed, lost or stolen Note, there is
delivered to the Trustee such security or indemnity as may be required by it to
hold the Issuer and the Trustee harmless, then, in the absence of notice to the
Issuer, the Note Registrar or the Trustee that such Note has been acquired by a
protected purchaser, and provided that the requirements of Section 8-405 of the
UCC are met, the Issuer shall execute and upon its request the Trustee shall
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Note, a replacement Note; provided, however, that if
any such destroyed, lost or stolen Note, but not a mutilated Note, shall have
become or within twenty (20) days shall become due and payable, or shall have
been called for redemption, instead of issuing a replacement Note, the Issuer
may pay such destroyed, lost or stolen Note when so due or payable or upon the
redemption date without surrender thereof. If, after the delivery of such
replacement Note or payment of a destroyed, lost or stolen Note pursuant to the
proviso to the preceding sentence, a protected purchaser of the original Note in
lieu of which such replacement Note was issued presents for payment such
original Note, the Issuer and the Trustee shall be entitled to recover such
replacement Note (or such payment) from the Person to whom it was delivered or
any Person taking such replacement Note from such Person to whom such
replacement Note was delivered or any assignee of such Person, except a
protected purchaser, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, claim, liability,
cost or expense incurred by the Issuer or the Trustee, its agents and/or
counsel, in connection therewith.
     Upon the issuance of any replacement Note under this Section 2.7, the
Issuer may require the payment by the Holder of such Note of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other reasonable expenses (including the fees and expenses of
the Trustee, its agents and/or counsel) connected therewith.
     Except as set forth in the first paragraph of this Section 2.7, every
replacement Note issued pursuant to this Section 2.7 in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

32



--------------------------------------------------------------------------------



 



     The provisions of this Section 2.7 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
Section 2.8 Persons Deemed Owner.
     Prior to due presentment for registration of transfer of any Note, the
Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name any Note is registered (as of the day of determination) as
the owner of such Note for the purpose of receiving payments of principal of and
interest, if any, on such Note and for all other purposes whatsoever, whether or
not such Note is overdue, and neither the Issuer, the Trustee nor any agent of
the Issuer or the Trustee shall be affected by notice to the contrary.
Section 2.9 Payment of Principal and Interest; Defaulted Interest.
     (a) The Notes shall accrue interest from and including the Closing Date at
the Note Interest Rate. Interest on the Notes will be computed on the basis of a
360-day year consisting of twelve 30-day months. Interest shall be due and
payable on the Payment Date in October 2009 and each Payment Date thereafter
until the Principal Amount of the Notes has been repaid in full. The amount of
interest due and payable on the Notes with respect to each Payment Date shall be
an amount equal to the Accrued Interest with respect to such Payment Date. Any
installment of interest or principal, if any, or any other amount, payable on
any Note which is punctually paid or duly provided for by the Issuer on the
applicable Payment Date shall be paid to the Person in whose name such Note (or
one or more Predecessor Notes) is registered on the Record Date, by check mailed
first-class, postage prepaid to such Person’s address as it appears on the Note
Register on such Record Date, (i) except that with respect to Notes registered
on the Record Date in the name of the Clearing Agency or the nominee of the
Clearing Agency (initially, such nominee to be Cede & Co.), payment will be made
by wire transfer in immediately available funds to the account designated by
such nominee and (ii) except for (A) the final installment of principal payable
with respect to such Note on a Payment Date and (B) the redemption price for any
Note called for redemption pursuant to Section 2.18, in each case which shall be
payable as provided below.
     (b) To the extent of Available Funds, principal shall be due and payable on
the Notes as provided in Section 3.1(a). The Principal Amount of the Notes, to
the extent not previously paid, shall be due and payable on the Final Maturity
Date. Notwithstanding the foregoing, the entire unpaid Principal Amount of the
Notes shall be due and payable, if not previously paid, on the date on which an
Event of Default described in Section 11.1 shall have occurred and be
continuing, if the Notes have been declared to be immediately due and payable as
provided in Section 11.1. Principal payments on the Notes shall be made pro rata
to the Noteholders entitled thereto.
     Notices in connection with redemptions of Notes shall be mailed or sent by
facsimile to the Noteholders as provided in Section 15.6.
     (c) If the Issuer defaults in a payment of interest on the Notes when such
interest becomes due and payable on any Payment Date, the Issuer shall pay
defaulted interest (plus

33



--------------------------------------------------------------------------------



 



interest on such defaulted interest to the extent lawful) at the Note Interest
Rate in any lawful manner. The Issuer may pay such defaulted interest to the
persons who are Noteholders on a subsequent special record date, which special
record date shall be fixed or caused to be fixed by the Issuer and shall be at
least three Business Days prior to the payment date. The Issuer shall fix or
cause to be fixed any such payment date, and, prior to the third Business Day
prior to any such special record date, the Issuer shall mail or transmit by
facsimile to each Noteholder a notice that states the special record date, the
payment date and the amount of defaulted interest to be paid.
     (d) Holders of a beneficial interest in Notes sold in reliance on
Regulation S as Temporary Regulation S Global Notes are prohibited from
receiving payments or from exchanging beneficial interests in such Temporary
Regulation S Global Notes for Permanent Regulation S Global Notes until the
later of (i) the expiration of the Distribution Compliance Period (the “Exchange
Date”) and (ii) the furnishing of a certificate, substantially in the form of
Exhibit C attached hereto, certifying that the beneficial owner of the Temporary
Regulation S Global Note is a non-U.S. person (a “Regulation S Certificate”) as
provided in Section 2.12.
Section 2.10 Cancellation.
     All Notes surrendered for payment, registration of transfer, exchange or
redemption shall, if surrendered to any Person other than the Trustee, be
delivered to the Trustee and shall, following its receipt thereof, be promptly
canceled by the Trustee. The Issuer may at any time deliver to the Trustee for
cancellation any Notes previously authenticated and delivered hereunder which
the Issuer may have acquired in any manner whatsoever, and all Notes so
delivered shall, following its receipt thereof, be promptly canceled by the
Trustee. No Notes shall be authenticated in lieu of or in exchange for any Notes
canceled as provided in this Section 2.10, except as expressly permitted by this
Indenture. All canceled Notes shall be returned to the Issuer.
Section 2.11 Global Notes.
     The Notes, upon original issuance, will be issued in global form (i) to
QIBs in transactions exempt from the registration requirements of the Securities
Act in reliance on Rule 144A, as a single note in fully registered form, without
interest coupons (the “Rule 144A Global Note”), authenticated and delivered in
substantially the forms attached hereto included in Exhibit A and/or (ii) as a
single note in “offshore transactions” (within the meaning of Regulation S), in
fully registered form, without interest coupons (the “Temporary Regulation S
Global Note”), authenticated and delivered in substantially the forms attached
hereto included in Exhibit A. The Notes shall be delivered to The Depository
Trust Company, the Clearing Agency, by, or on behalf of, the Issuer and shall
initially be registered on the Note Register in the name of Cede & Co., the
nominee of the Clearing Agency, and no Note Owner will receive a Definitive Note
representing such Note Owner’s interest in such Note, except as provided in
Section 2.15. Unless and until definitive, fully registered Notes (the
“Definitive Notes”) have been issued to Note Owners pursuant to Section 2.15:
     (i) the provisions of this Section 2.11 shall be in full force and effect;

34



--------------------------------------------------------------------------------



 



     (ii) the Note Registrar and the Trustee shall be entitled to deal with the
Clearing Agency for all purposes of this Indenture (including the payment of
principal of and interest on the Notes and the giving of instructions or
directions hereunder) as the sole holder of the Notes, and shall have no
obligation to the Note Owners;
     (iii) to the extent that the provisions of this Section 2.11 conflict with
any other provisions of this Indenture, the provisions of this Section 2.11
shall control;
     (iv) the rights of Note Owners shall be exercised only through the Clearing
Agency and shall be limited to those established by law and agreements between
such Note Owners and the Clearing Agency and/or the Clearing Agency Participants
in accordance with the Depository Agreement. Unless and until Definitive Notes
are issued pursuant to Section 2.15, the Clearing Agency will make book-entry
transfers among the Clearing Agency Participants and receive and transmit
payments of principal of and interest on the Notes to such Clearing Agency
Participants;
     (v) whenever this Indenture requires or permits actions to be taken based
upon instructions or directions of Holders of Notes evidencing a specified
percentage of the Principal Amount of the Notes, the Clearing Agency shall be
deemed to represent such percentage only to the extent that it has received
instructions to such effect from Note Owners and/or Clearing Agency Participants
owning or representing such required percentage of the Principal Amount of the
Notes and has delivered such instructions to the Trustee; and
     (vi) the Notes may not be transferred as a whole except by the Clearing
Agency to a nominee of the Clearing Agency or by a nominee of the Clearing
Agency to the Clearing Agency or another nominee of the Clearing Agency or by
the Clearing Agency or any such nominee to a successor Clearing Agency or a
nominee of such successor Clearing Agency.
Section 2.12 Regulation S Global Notes.
     (a) Notes issued in reliance on Regulation S under the Securities Act will
initially be in the form of a Temporary Regulation S Global Note. Any beneficial
interest in a Note evidenced by the Temporary Regulation S Global Note is
exchangeable for a beneficial interest in a Note in fully registered, global
form, without interest coupons, authenticated and delivered in substantially the
form attached hereto in Exhibit A (the “Permanent Regulation S Global Note”),
upon the later of (i) the Exchange Date and (ii) the furnishing of a
Regulation S Certificate.
     (b) (i) On or prior to the Exchange Date, each owner of a beneficial
interest in a Temporary Regulation S Global Note shall deliver to Euroclear or
Clearstream (as applicable) a Regulation S Certificate; provided, however, that
any owner of a beneficial interest in a Temporary Regulation S Global Note on
the Exchange Date or on any Payment Date that has previously delivered a
Regulation S Certificate hereunder shall not be required to deliver any
subsequent Regulation S Certificate (unless the certificate previously delivered
is no longer true as of such subsequent date, in which case such owner shall
promptly notify Euroclear or

35



--------------------------------------------------------------------------------



 



Clearstream, as applicable, thereof and shall deliver an updated Regulation S
Certificate). Euroclear and/or Clearstream, as applicable, shall deliver to the
Paying Agent or the Trustee a certificate substantially in the form of Exhibit C
(a “Non-U.S. Certificate”) attached hereto promptly upon the receipt of each
such Regulation S Certificate, and no such owner (or transferee from such owner)
shall be entitled to receive a beneficial interest in a Permanent Regulation S
Global Note or any payment of principal or interest on or any other payment with
respect to its beneficial interest in a Temporary Regulation S Global Note prior
to the Paying Agent or the Trustee receiving such Non-U.S. Certificate from
Euroclear or Clearstream with respect to the portion of the Temporary
Regulation S Global Note owned by such owner (and, with respect to a beneficial
interest in the Permanent Regulation S Global Note, prior to the Exchange Date).
     (c) Any payments of principal of, interest on or any other payment on a
Temporary Regulation S Global Note received by Euroclear or Clearstream with
respect to any portion of such Regulation S Global Note owned by a Note Owner
that has not delivered the Regulation S Certificate required by this
Section 2.12 shall be held by Euroclear and Clearstream solely as agents for the
Paying Agent and the Trustee. Euroclear and Clearstream shall remit such
payments to the applicable Note Owner (or to a Euroclear or Clearstream member
on behalf of such Note Owner) only after Euroclear or Clearstream has received
the requisite Regulation S Certificate. Until the Paying Agent or the Trustee
has received a Non-U.S. Certificate from Euroclear or Clearstream, as
applicable, that it has received the requisite Regulation S Certificate with
respect to the ownership of a beneficial interest in any portion of a Temporary
Regulation S Global Note, the Paying Agent or the Trustee may revoke the right
of Euroclear or Clearstream, as applicable, to hold any payments made with
respect to such portion of such Temporary Regulation S Global Note. If the
Paying Agent or the Trustee exercises its right of revocation pursuant to the
immediately preceding sentence, Euroclear or Clearstream, as applicable, shall
return such payments to the Paying Agent or the Trustee and the Trustee shall
hold such payments in the Collection Account until Euroclear or Clearstream, as
applicable, has provided the necessary Non-U.S. Certificates to the Paying Agent
or the Trustee (at which time the Paying Agent shall forward such payments to
Euroclear or Clearstream, as applicable, to be remitted to the Note Owner that
is entitled thereto on the records of Euroclear or Clearstream (or on the
records of their respective members)).
     Each Note Owner with respect to a Temporary Regulation S Global Note shall
exchange its beneficial interest therein for a beneficial interest in a
Permanent Regulation S Global Note on or after the Exchange Date upon furnishing
to Euroclear or Clearstream (as applicable) the Regulation S Certificate and
upon receipt by the Paying Agent or the Trustee, as applicable, of the Non-U.S.
Certificate thereof from Euroclear or Clearstream, as applicable, in each case
pursuant to the terms of this Section 2.12. On and after the Exchange Date, upon
receipt by the Paying Agent or the Trustee of any Non-U.S. Certificate from
Euroclear or Clearstream described in the immediately preceding sentence
(i) with respect to the first such certification, the Issuer shall execute, upon
receipt of an order to authenticate, and the Trustee shall authenticate and
deliver to the Clearing Agency Custodian the applicable Permanent Regulation S
Global Note and (ii) with respect to the first and all subsequent
certifications, the Clearing Agency Custodian shall exchange on behalf of the
applicable owners the portion of the applicable Temporary Regulation S Global
Note covered by such certification for a comparable portion of the applicable
Permanent Regulation S Global Note. Upon any exchange of a portion

36



--------------------------------------------------------------------------------



 



of a Temporary Regulation S Global Note for a comparable portion of a Permanent
Regulation S Global Note, the Clearing Agency Custodian shall endorse on the
schedules affixed to each such Regulation S Global Note (or on continuations of
such schedules affixed to each such Regulation S Global Note and made parts
thereof) appropriate notations evidencing the date of transfer and (x) with
respect to the Temporary Regulation S Global Note, a decrease in the principal
amount thereof equal to the amount covered by the applicable certification and
(y) with respect to the Permanent Regulation S Global Note, an increase in the
principal amount thereof equal to the principal amount of the decrease in the
Temporary Regulation S Global Note pursuant to clause (x) above.
Section 2.13 Special Transfer Provisions.
     (a) If a holder of a beneficial interest in the Rule 144A Global Note
wishes at any time to exchange its beneficial interest in the Rule 144A Global
Note for a beneficial interest in the Regulation S Global Note, or to transfer a
beneficial interest in the Rule 144A Global Note to a person who wishes to take
delivery thereof in the form of a beneficial interest in the Regulation S Global
Note, such holder may, subject to the rules and procedures of the Clearing
Agency and to the requirements set forth in the following sentence, exchange or
cause the exchange or transfer or cause the transfer of the beneficial interest
for an equivalent beneficial interest in the Regulation S Global Note. Upon
receipt by the Trustee of (1) instructions given in accordance with the Clearing
Agency’s procedures from or on behalf of a Note Owner of the Rule 144A Global
Note, directing the Trustee (via the Clearing Agency’s Deposit/Withdrawal of
Custodian System (“DWAC”)), as transfer agent, to credit or cause to be credited
a beneficial interest in the Regulation S Global Note in an amount equal to the
beneficial interest in the Rule 144A Global Note to be exchanged or transferred,
(2) a written order in accordance with the Clearing Agency’s procedures
containing information regarding the Euroclear or Clearstream account to be
credited with such increase and the name of such account, and (3) a certificate
given by such Note Owner stating that the exchange or transfer of such
beneficial interest has been made pursuant to and in accordance with Rule 903 or
Rule 904 of Regulation S under the Securities Act, the Trustee, as transfer
agent, shall promptly deliver appropriate instructions to the Clearing Agency
(via DWAC), its nominee, or the custodian for the Clearing Agency, as the case
may be, to reduce or reflect on its records a reduction of the Rule 144A Global
Note by the principal amount of the beneficial interest in the Rule 144A Global
Note to be so exchanged or transferred from the relevant participant, and the
Trustee, as transfer agent, shall promptly deliver appropriate instructions (via
DWAC) to the Clearing Agency, its nominee, or the custodian for the Clearing
Agency, as the case may be, concurrently with such reduction, to increase or
reflect on its records an increase of the principal amount of such Regulation S
Global Note by the principal amount of the beneficial interest in the Rule 144A
Global Note to be so exchanged or transferred, and to credit or cause to be
credited to the account of the person specified in such instructions (who may be
Euroclear Bank S.A./N.V., as operator of Euroclear or Clearstream or another
agent member of Euroclear, or Clearstream, or both, as the case may be, acting
for and on behalf of them) a beneficial interest in such Regulation S Global
Note equal to the reduction in the principal amount of the Rule 144A Global
Note. Notwithstanding anything to the contrary, the Trustee may conclusively
rely upon the completed schedule set forth in the certificate representing the
Notes.

37



--------------------------------------------------------------------------------



 



     (b) If a holder of a beneficial interest in the Regulation S Global Note
wishes at any time to exchange its beneficial interest in the Regulation S
Global Note for a beneficial interest in the Rule 144A Global Note, or to
transfer a beneficial interest in the Regulation S Global Note to a person who
wishes to take delivery thereof in the form of beneficial interest in the
Rule 144A Global Note, such holder may, subject to the rules and procedures of
Euroclear or Clearstream and the Clearing Agency, as the case may be, and to the
requirements set forth in the following sentence, exchange or cause the exchange
or transfer or cause the transfer of such beneficial interest for an equivalent
beneficial interest in the Rule 144A Global Note. Upon receipt by the Trustee,
as transfer agent, of (1) instructions given in accordance with the procedures
of Euroclear or Clearstream and the Clearing Agency, as the case may be, from or
on behalf of a Note Owner of the Regulation S Global Note directing the Trustee,
as transfer agent, to credit or cause to be credited a beneficial interest in
the Rule 144A Global Note in an amount equal to the beneficial interest in the
Regulation S Global Note to be exchanged or transferred, (2) a written order
given in accordance with the procedures of Euroclear or Clearstream and the
Clearing Agency, as the case may be, containing information regarding the
account with the Clearing Agency to be credited with such increase and the name
of such account, and (3) prior to the expiration of the Distribution Compliance
Period, a certificate given by such Note Owner stating that the person
transferring such beneficial interest in such Regulation S Global Note
reasonably believes that the person acquiring such beneficial interest in the
Rule 144A Global Note is a QIB and is obtaining such beneficial interest for its
own account or the account of a QIB in a transaction meeting the requirements of
Rule 144A under the Securities Act and any applicable securities laws of any
state of the United States or any other jurisdiction, the Trustee, as transfer
agent, shall promptly deliver (via DWAC) appropriate instructions to the
Clearing Agency, its nominee, or the custodian for the Clearing Agency, as the
case may be, to reduce or reflect on its records a reduction of the Regulation S
Global Note by the principal amount of the beneficial interest in such
Regulation S Global Note to be exchanged or transferred, and the Trustee, as
transfer agent, shall promptly deliver (via DWAC) appropriate instructions to
the Clearing Agency, its nominee, or the custodian for the Clearing Agency, as
the case may be, concurrently with such reduction, to increase or reflect on its
records an increase of the principal amount of the Rule 144A Global Note by the
principal amount of the beneficial interest in the Regulation S Global Note to
be so exchanged or transferred, and to credit or cause to be credited to the
account of the person specified in such instructions a beneficial interest in
the Rule 144A Global Note equal to the reduction in the principal amount of the
Regulation S Global Note. After the expiration of the Distribution Compliance
Period, the certification requirement set forth in clause (3) of the second
sentence of this subsection 2.13(b) will no longer apply to such exchanges and
transfers. Notwithstanding anything to the contrary, the Trustee may
conclusively rely upon the completed schedule set forth in the certificate
representing the Notes.
     (c) Any beneficial interest in one of the Global Notes that is transferred
to a person who takes delivery in the form of a beneficial interest in the other
Global Note will, upon transfer, cease to be an interest in such Global Note and
become a beneficial interest in the other Global Note and, accordingly, will
thereafter be subject to all transfer restrictions and other procedures
applicable to beneficial interests in such other Global Note for as long as it
remains such a beneficial interest.
     (d) Until the later of the Exchange Date and the provision of the
certifications required by Section 2.9(d), beneficial interests in a
Regulation S Global Note may only be held

38



--------------------------------------------------------------------------------



 



through Euroclear Bank S.A./N.V., as operator of Euroclear or Clearstream, or
another agent member of Euroclear and Clearstream acting for and on behalf of
them. During the Distribution Compliance Period, beneficial interests in the
Regulation S Global Note may be exchanged for beneficial interests in the
Rule 144A Global Note only in accordance with the certification requirements
described above.
Section 2.14 Notices to Clearing Agency.
     Whenever a notice or other communication to the Holders of the Notes is
required under this Indenture, unless and until Definitive Notes shall have been
issued to Note Owners pursuant to Section 2.15, the Trustee shall give all such
notices and communications specified herein to be given to Holders of the Notes
to the Clearing Agency, and shall have no obligation to the Note Owners.
Section 2.15 Definitive Notes.
     If (i) the Issuer advises the Trustee in writing that the Clearing Agency
is no longer willing or able to properly discharge its responsibilities with
respect to the Notes, and the Issuer is unable to locate a qualified successor,
(ii) to the extent permitted by law, the Issuer, at its option advises the
Trustee in writing that it elects to terminate the book-entry system through the
Clearing Agency, or (iii) after the occurrence of an Event of Default or a
Servicer Default, the Majority Holders advise the Issuer and the Clearing Agency
in writing that the continuation of a book-entry system through the Clearing
Agency is no longer in the best interests of the Note Owners, then the Clearing
Agency shall notify all Note Owners and the Trustee of the occurrence of any
such event and of the availability of Definitive Notes to Note Owners. Upon
surrender to the Trustee of the word-processed Note or Notes representing the
Global Notes by the Clearing Agency, accompanied by registration instructions,
the Issuer shall execute and the Trustee shall authenticate the Definitive Notes
in accordance with the instructions of the Clearing Agency. None of the Issuer,
the Note Registrar or the Trustee shall be liable for any delay in delivery of
such instructions and may conclusively rely on, and shall be protected in
relying on, such instructions. Upon the issuance of Definitive Notes to Note
Owners, the Trustee shall recognize the Holders of such Definitive Notes as
Noteholders.
Section 2.16 Payments on the Notes.
     (a) Subject to the availability of Available Funds and to the Priority of
Payments, the Notes will provide for (i) the payment of Accrued Interest on each
Payment Date until the earlier of the date on which all Notes are paid in full
and the Final Maturity Date and (ii) (A) absent the sale of the Collateral and
distribution under Section 11.7, the payment of the Principal Distribution
Amount on each Payment Date until the earlier of the date on which all Notes are
paid in full and the Final Maturity Date or (B) if the Collateral has been sold
under Article XI, distribution as provided in Section 11.7. All outstanding
principal of the Notes will be due and payable (unless paid on an earlier date)
on the Final Maturity Date.
     (b) Interest and principal payable in respect of the Notes on any Payment
Date shall be paid to the Holders of the Notes as of the related Record Date.

39



--------------------------------------------------------------------------------



 



     (c) All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date shall be binding upon all future Holders of such Note and of any
Note issued upon the registration of transfer thereof or in exchange therefor or
in lieu thereof, whether or not such payment is noted on such Note.
     (d) Notwithstanding any other provision of this Indenture, principal of,
interest on and all other amounts payable on or in respect of the Notes will
constitute limited recourse obligations of the Issuer secured by, and payable
from and to the extent of available proceeds of, the Collateral. The Holders of
the Notes shall have recourse to the Issuer only to the extent of the
Collateral, and following realization of the Collateral, any claims of the
Holders of the Notes shall be extinguished and shall not revive thereafter.
Neither the Issuer, nor any of its respective agents, members, partners,
beneficiaries, officers, directors, employees or any Affiliate of any of them or
any of their respective successors or assigns or any other Person or entity
shall be personally liable for any amounts payable, or performance due, under
the Notes or this Indenture. It is understood that the foregoing provisions of
this paragraph shall not (i) prevent recourse to the Collateral for the sums due
or to become due under any security, instrument or agreement which is secured by
the Collateral or (ii) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Notes or secured by this Indenture
until such Collateral has been realized whereupon any outstanding indebtedness
or obligation shall be extinguished. It is further understood that the foregoing
provisions of this paragraph shall not limit the right of any Person to name the
Issuer as party defendant in any action, suit or in the exercise of any other
remedy under the Notes or in this Indenture, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against the Issuer.
     (e) For so long as any of the Notes are admitted on the Official List of
the Luxembourg Stock Exchange and to trading on the Euro MTF market, or listed
on any other stock exchange, to the extent required by the rules of such
exchange, the Issuer or, upon Issuer Order, the Trustee, in the name and at the
expense of the Issuer, shall notify such stock exchange in the event that the
Notes do not receive scheduled payments of principal or interest on any Payment
Date and the Servicer at the expense of the Issuer will arrange for publication
of such information in a daily newspaper in Luxembourg or as otherwise required
by such stock exchange.
Section 2.17 [Reserved].
Section 2.18 Clean-Up Call.
     The Notes are subject to redemption by the Issuer on any Payment Date on
which the Principal Amount of the Notes is 15% or less of the Initial Principal
Amount (such Payment Date, the “Redemption Date”). The redemption price will be
equal to the Principal Amount redeemed plus accrued and unpaid interest to the
date of redemption.
     At any time after the Issuer has delivered notice of an optional
redemption, the Issuer will deposit or cause to be deposited funds into the
Collection Account sufficient to pay all principal and interest due or to become
due on the Notes in connection with such redemption, plus related

40



--------------------------------------------------------------------------------



 



costs and expenses incurred or to be incurred by the Trustee. The Trustee will
invest the funds in the Collection Account in Permitted Investments as directed
by the Issuer pursuant to this Indenture and on the Redemption Date will apply
such funds deposited into the Collection Account and earnings on such funds to
the payment in full of all principal and interest due on the Notes. Upon the
full and final payment of the Notes and all interest thereon, and at the written
direction of the Issuer, the Collateral Agent will release its lien on the
Collateral.
Section 2.19 Authentication Agent.
     (a) The Trustee may appoint one or more Authentication Agents with respect
to the Notes which shall be authorized to act on behalf of the Trustee in
authenticating the Notes in connection with the issuance, delivery, registration
of transfer, exchange or repayment of the Notes. Whenever reference is made in
this Indenture to the authentication of Notes by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication on behalf of the Trustee by an Authentication Agent and a
certificate of authentication executed on behalf of the Trustee by an
Authentication Agent. Each Authentication Agent must be reasonably acceptable to
the Issuer and the Servicer.
     (b) Any institution succeeding to the corporate agency business of an
Authentication Agent shall continue to be an Authentication Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or such Authentication Agent.
     (c) An Authentication Agent may at any time resign by giving notice of
resignation to the Trustee and to the Issuer. The Trustee may at any time
terminate the agency of an Authentication Agent by giving notice of termination
to such Authentication Agent and to the Issuer and the Servicer. Upon receiving
such a notice of resignation or upon such a termination, or in case at any time
an Authentication Agent shall cease to be acceptable to the Trustee or the
Issuer, the Trustee may promptly appoint a successor Authentication Agent. Any
successor Authentication Agent upon acceptance of its appointment hereunder
shall become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authentication Agent.
No successor Authentication Agent shall be appointed unless acceptable to the
Issuer and the Servicer.
     (d) The Issuer agrees to pay to each Authentication Agent from time to time
reasonable compensation for its services under this Section 2.19.
     (e) The provisions of Sections 13.1 and 13.3 shall be applicable to any
Authentication Agent.
     (f) Pursuant to an appointment made under this Section 2.19, the Notes may
have endorsed thereon, in lieu of or in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in substantially
the following form:

41



--------------------------------------------------------------------------------



 



     “This is one of the Notes described in the within-mentioned Agreement.

               
 
                  as Authentication Agent     for the Trustee
 
       
 
  By:    
 
            Authorized Signatory”

Section 2.20 Appointment of Paying Agent.
     The Trustee is hereby appointed as the Paying Agent. The Issuer reserves
the right at any time to appoint additional Paying Agents, provided that it will
at all times maintain the Trustee as a Paying Agent. If the Issuer has appointed
any additional Paying Agent, the Trustee reserves the right at any time and for
any reason to remove such additional Paying Agent. Any reference in this
Indenture to the Paying Agent shall include any co-paying agent unless the
context requires otherwise. The Paying Agent shall make payments to Noteholders
from the Collection Account or other applicable Account pursuant to the
provisions of this Indenture and shall report the amounts of such distributions
to the Issuer. Under the terms of Section 3.4(b), the Trustee as Paying Agent
shall have the power to withdraw funds from the Collection Account or other
applicable Account for the purpose of making the distributions referred to
above.
Section 2.21 Confidentiality.
     The Trustee and the Collateral Agent hereby agree not to disclose to any
Person any name or address of any Obligor under any Pledged Loan or other
information contained in the Loan Schedule or the data transmitted to the
Trustee or the Collateral Agent hereunder, except (i) as may be required by law,
rule, regulation or order applicable to it or in response to any subpoena or
other valid legal process; (ii) as may be necessary in connection with any
request of any federal or state regulatory authority having jurisdiction over it
or the National Association of Insurance Commissioners; (iii) in connection with
the performance of its duties hereunder; (iv) to a Successor Servicer appointed
pursuant to Section 12.2; (v) in enforcing the rights of Noteholders and (vi) as
requested by any Person in connection with the financing statements filed
pursuant to the Transaction Documents. The Trustee and the Collateral Agent
hereby agree to take such measures as shall be reasonably requested by the
Issuer of it to protect and maintain the security and confidentiality of such
information. The Trustee and the Collateral Agent shall use reasonable efforts
to provide the Issuer with written notice five days prior to any disclosure
pursuant to this Section 2.21.
     Nothing in the foregoing paragraph should, however, be construed to limit
the ability of the Trustee and the Collateral Agent (and their respective
Affiliates, employees, officers, directors, agents and advisors) to disclose to
any and all Persons, without limitation of any kind, the tax structure and tax
treatment (as such terms are used in sections 6011, 6111, and 6112 of the Code
and the regulations promulgated thereunder) of the Notes, and all materials of
any kind

42



--------------------------------------------------------------------------------



 



(including opinions or other tax analyses) that have been provided to the
Trustee or the Collateral Agent related to such tax structure and tax treatment.
In this regard, the Trustee and the Collateral Agent acknowledge and agree that
disclosure of the tax structure or tax treatment of the Notes is not limited in
any way by an express or implied understanding or agreement, oral or written
(whether or not such understanding or agreement is legally binding).
Furthermore, the Trustee and the Collateral Agent acknowledge and agree that
they do not know or have reason to know that the use or disclosure of
information relating to the tax structure or tax treatment of the Notes is
limited in any other manner (such as where the Notes are claimed to be
proprietary or exclusive) for the benefit of any other Person. Neither the
Trustee nor the Collateral Agent shall be permitted to disclose the tax
structure and tax treatment of the Notes to the extent that such disclosure
would constitute a violation of federal or state securities laws.
Section 2.22 144A Information.
     So long as the Issuer is not subject to Section 13 or 15(d) of the Exchange
Act, upon the request of a Holder of Notes, the Issuer shall promptly furnish or
cause to be furnished to such Holder and to a prospective purchaser of such Note
designated by such Holder, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act to permit compliance with Rule 144A in
connection with resales of the Notes in accordance with the terms hereof (such
information being contemplated to consist of a copy of the Offering Circular
together with all Monthly Servicing Reports delivered to the Issuer since the
Closing Date).
ARTICLE III
PAYMENTS, SECURITY AND ALLOCATIONS
Section 3.1 Priority of Payments.
     (a) The Trustee shall apply, based on written instruction to the Trustee
from the Servicer, on each Payment Date, (i) Available Funds for that Payment
Date on deposit in the Collection Account and (ii) pursuant to Section 3.5(b),
the Reserve Account Draw Amount, if any, for that Payment Date:
     On each Payment Date, (i) Available Funds in the Collection Account held by
the Trustee and (ii) the Reserve Account Draw Amount, if any, will be used to
make the following payments in the following order of priority:
     FIRST, to the Trustee the Monthly Trustee Fees and expenses of the Trustee
to the extent not paid by the Servicer, plus accrued and unpaid Monthly Trustee
Fees and expenses for prior Payment Dates; provided, however, that (i) any
payments to the Trustee as reimbursement for expenses of the Trustee related to
the transfer of servicing to a successor servicer and payable in priority FIRST
will be limited to payments of $100,000 per calendar quarter and $340,000 in the
aggregate and (ii) payments to the Trustee as reimbursement for any other
expenses of the Trustee will be limited to $20,000 per calendar year as long as
no Event of Default has occurred, and the Notes have not been accelerated, or
the Collateral sold, pursuant to this Indenture;

43



--------------------------------------------------------------------------------



 



     SECOND, to the Servicer, the Monthly Servicer Fee plus any unreimbursed
Servicer Advances made in respect of any prior Payment Dates plus any accrued
and unpaid Monthly Servicer Fees;
     THIRD, to the extent not previously paid pursuant to the Custodial
Agreement, to the Custodian, the Monthly Custodian Fee, plus any accrued and
unpaid Monthly Custodian Fees for prior Payment Dates, not to exceed an amount
on such Payment Date equal to one twelfth of 0.06% of the Aggregate Loan Balance
as of the beginning of the related Due Period;
     FOURTH, to the extent not paid by the Servicer, to the Collateral Agent,
the Monthly Collateral Agent Fee, plus any accrued and unpaid Monthly Collateral
Agent Fees for prior Payment Dates;
     FIFTH, to the Noteholders, Accrued Interest on the Notes;
     SIXTH, to the Noteholders, the Principal Distribution Amount;
     SEVENTH, if the amount on deposit in the Reserve Account is less than the
Reserve Required Amount, to the Reserve Account the remaining amount of
Available Funds to the extent needed to increase the amount on deposit in the
Reserve Account to the Reserve Required Amount;
     EIGHTH, to the Trustee, any other amounts due to the Trustee under this
Indenture;
     NINTH, to the account pledged to the Control Account Bank any amount
required to maintain a balance of $50,000 in such account to secure payments due
to the Control Account Bank; and
     TENTH, to the Issuer, any remaining Available Funds free and clear of the
lien of this Indenture.
     (b) Application of Monies Collected During Event of Default. If the Notes
have been accelerated following an Event of Default and such acceleration and
its consequences have not been rescinded and annulled, and the Trustee has sold
the Collateral, the proceeds collected by the Trustee pursuant to Article XI or
otherwise with respect to the Notes shall be applied as provided in
Section 11.7.
Section 3.2 Information Provided to Trustee.
     The Servicer shall promptly provide the Trustee in writing with all
information necessary to enable the Trustee to make the payments and deposits
required pursuant to Section 3.1 as required by Section 8.1, and the Trustee
shall be entitled to rely thereon.
Section 3.3 Payments.

44



--------------------------------------------------------------------------------



 



     On each Payment Date, the Trustee, as Paying Agent, shall distribute to the
Holders and the other parties entitled thereto the amounts due and payable under
this Indenture and the Notes.
Section 3.4 Collection Account.
     (a) Collection Account. The Trustee, for the benefit of the Noteholders,
shall establish and maintain in the name of the Trustee, a segregated account
designated as the “Sierra Timeshare 2009-3 Receivables Funding LLC Series 2009-3
Collection Account” bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Noteholders pursuant to this
Indenture. Deposits made into the Collection Account shall be limited to amounts
deposited therein on the Closing Date, Collections and other Available Funds and
earnings on the Collection Account. If, at any time, the Collection Account
ceases to be an Eligible Account, the Trustee (or the Servicer on its behalf)
shall within 10 Business Days establish a new Collection Account as an Eligible
Account and shall transfer any property in the Collection Account to the new
Collection Account. So long as the Trustee is an Eligible Institution, the
Collection Account may be maintained with it in an Eligible Account.
     (b) Withdrawals. The Trustee shall have the sole and exclusive right to
withdraw or order a transfer of funds from the Collection Account, in all events
in accordance with the terms and provisions of this Indenture and the
information most recently delivered to the Trustee pursuant to Section 8.1;
provided, however, that the Trustee shall be authorized to accept and act upon
instructions from the Servicer regarding withdrawals or transfers of funds from
the Collection Account, in all events in accordance with the provisions of this
Indenture and the information most recently delivered pursuant to Sections 3.1
and 8.1. In addition, notwithstanding anything in the foregoing to the contrary,
the Trustee shall be authorized to accept instructions from the Servicer on a
daily basis regarding withdrawals or order transfers of funds from the
Collection Account, to the extent such funds either (i) have been mistakenly
deposited into the Collection Account (including without limitation funds
representing assessments or dues payable by Obligors to property owners
associations or other entities) or (ii) relate to items subsequently returned
for insufficient funds or as a result of stop payments. In the case of any
withdrawal or transfer pursuant to the foregoing sentence, the Servicer shall
provide the Trustee with notice of such withdrawal or transfer, together with
reasonable supporting details, on the next Monthly Servicing Report to be
delivered by the Servicer following the date of such withdrawal or transfer (or
in such earlier written notice as may be required by the Trustee from the
Servicer from time to time). Notwithstanding anything therein to the contrary,
the Trustee shall be entitled to make withdrawals or order transfers of funds
from the Collection Account, in the amount of all reasonable and appropriate
out-of-pocket costs and expenses incurred by the Trustee in connection with any
misdirected funds described in clause (i) and (ii) of the second foregoing
sentence. Within two Business Days of receipt, the Servicer shall transfer all
Collections and other proceeds of the Collateral processed by the Servicer to
the Trustee for deposit into the Collection Account. The Trustee shall deposit
or cause to be deposited into the Collection Account upon receipt the Release
Price in respect of releases of Pledged Loans by the Issuer. On each Payment
Date, the Trustee shall apply amounts in the Collection Account to make the
payments and disbursements described in Section 3.1 and this Section 3.4.

45



--------------------------------------------------------------------------------



 



     (c) Administration of the Collection Account. Funds in the Collection
Account shall, at the direction of the Servicer, at all times be invested in
Permitted Investments; provided, however, that all Permitted Investments shall
mature on the Business Day preceding each Payment Date, in order to ensure that
funds on deposit therein will be available on such Payment Date. Subject to the
restrictions set forth in the first sentence of this subsection 3.4(c), the
Servicer shall instruct the Trustee in writing regarding the investment of funds
on deposit in the Collection Account. All investment earnings on such funds
shall be deemed to be available to the Trustee for the uses specified in this
Indenture. The Trustee shall be fully protected in following the investment
instructions of the Servicer, and shall have no obligation for keeping the funds
fully invested at all times or for making any investments other than in
accordance with such written investment instructions. If no investment
instructions are received from the Servicer, the Trustee is authorized to invest
the funds in Permitted Investments described in clause (v) of the definition
thereof. In no event shall the Trustee be liable for any investment losses
incurred in connection with the investment of funds on deposit in the Collection
Account by the Trustee pursuant to this Indenture.
     (d) Irrevocable Deposit. Any deposit made into the Collection Account
hereunder shall, except as otherwise provided herein, be irrevocable, and the
amount of such deposit and any money, instruments, investment property or other
property on deposit in, carried in or credited to the Collection Account
hereunder and all interest thereon shall be held in trust by the Trustee and
applied solely as provided herein.
     (e) Source. All amounts delivered to the Trustee shall be accompanied by
information in reasonable detail and in writing specifying the source and nature
of the amounts.
Section 3.5 Reserve Account.
     (a) Creation and Funding of the Reserve Account. The Trustee shall
establish and maintain in the name of the Trustee, an Eligible Account
designated as the “Sierra Timeshare 2009-3 Receivables Funding LLC Reserve
Account” bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Noteholders pursuant to this Indenture.
The Reserve Account shall be under the sole dominion and control of the Trustee;
however, if so directed by the Servicer, the Reserve Account may be an Eligible
Account in the name of the Trustee opened at another Eligible Institution. If,
at any time, the Reserve Account ceases to be an Eligible Account, the Trustee
(or the Servicer on its behalf) shall within 10 Business Days establish a new
Reserve Account as an Eligible Account and shall transfer any property in the
Reserve Account to such new Reserve Account. So long as the Trustee is an
Eligible Institution, the Reserve Account may be maintained with it in an
Eligible Account.
     A deposit shall be made to the Reserve Account on the Closing Date in an
amount equal to the Reserve Required Amount and, on each Payment Date, deposits
shall be made to the Reserve Account to the extent provided in provision SEVENTH
of subsection 3.1(a).
     (b) Withdrawals from the Reserve Account. If Available Funds are
insufficient to pay (i) on each Payment Date prior to the Final Maturity Date,
all amounts required to be distributed pursuant to provisions FIRST through
FIFTH of subsection 3.1(a), plus the Principal Distribution Amount for such
Payment Date or (ii) on the Final Maturity Date, all amounts

46



--------------------------------------------------------------------------------



 



required to be distributed pursuant to provisions FIRST through FIFTH of
subsection 3.1(a), plus the unpaid Principal Amount on the Notes, the Trustee,
at the direction of the Servicer, shall withdraw from the Reserve Account the
lesser of the amounts sufficient to make such payments and the balance in the
Reserve Account (the “Reserve Account Draw Amount”); provided that on each
Payment Date prior to the Final Maturity Date, the amount withdrawn by the
Trustee cannot cause the balance in the Reserve Account to be less than the
Reserve Account Floor Amount unless Available Funds on such Payment Date are not
sufficient to pay all amounts required to be distributed on such Payment Date
pursuant to provisions FIRST through FIFTH of subsection 3.1(a).
     (c) Release of Funds from Reserve Account. On each Payment Date, the
Trustee shall withdraw all cash on deposit in the Reserve Account in excess of
the Reserve Required Amount and deposit such amount in the Collection Account,
for application on such Payment Date as Available Funds in accordance with
Section 3.1 of this Indenture.
     (d) Termination of Reserve Account. Any funds remaining in the Reserve
Account after all Notes (including both principal and interest thereon) have
been paid in full and in cash and all other obligations of the Issuer under this
Indenture and the Notes, have been paid in full and in cash shall be remitted by
the Trustee to the Issuer free and clear of the lien of this Indenture.
     (e) Administration of the Reserve Account. Funds in the Reserve Account
shall be invested in Permitted Investments as directed by the Servicer;
provided, however, that all Permitted Investments shall mature on or before the
next Payment Date. Subject to the restrictions set forth in the first sentence
of this subsection (e), the Servicer shall instruct the Trustee in writing
regarding the investment of funds on deposit in the Reserve Account. The Trustee
shall be fully protected in following the investment instructions of the
Servicer, and shall have no obligation for keeping the funds fully invested at
all times or for making any investments other than in accordance with such
written investment instructions. If no investment instructions are received from
the Servicer, the Trustee is authorized to invest the funds in Permitted
Investments described in clause (v) of the definition thereof. In no event shall
the Trustee be liable for any investment losses incurred in connection with the
investment of funds on deposit in the Reserve Account by the Trustee pursuant to
this Indenture.
     (f) Deposit Irrevocable. Any deposit made into the Reserve Account
hereunder shall, except as otherwise provided herein, be irrevocable, and the
amount of such deposit and any money, instruments, investment property, or other
property credited to, carried in, or deposited in the Reserve Account hereunder
and all interest thereon shall be held in trust by the Trustee and applied
solely as provided herein.
Section 3.6 Custody of Permitted Investments and other Collateral.
     The Trustee shall hold such of the Collateral (and any other collateral
that may be granted to the Trustee) and the Permitted Investments (other than
the Pledged Loans, the related Loan Files, or the related Vacation Ownership
Interests) as consists of instruments, certificated securities, negotiable
documents, money, goods, or tangible chattel paper in the State of New York or
the State of Minnesota. The Trustee shall hold such of the Collateral (and any
other

47



--------------------------------------------------------------------------------



 



collateral that may be granted to the Trustee) and the Permitted Investments
(other than the Pledged Loans, the related Loan Files, or the related Vacation
Ownership Interests) as constitutes investment property (other than certificated
securities) through a securities intermediary that is an Eligible Institution,
which securities intermediary shall agree in writing with the Trustee and the
Issuer that (I) such investment property shall at all times be credited to a
securities account of the Trustee; (II) such securities intermediary shall treat
the Trustee as entitled to exercise the rights that comprise each financial
asset credited to such securities account; (III) all property credited to such
securities account shall be treated as a financial asset; (IV) such securities
intermediary shall comply with entitlement orders originated by the Trustee
without the further consent of any other person or entity; (V) such securities
intermediary will not agree with any person or entity other than the Trustee to
comply with entitlement orders originated by any person or entity other than the
Trustee; (VI) such securities accounts and the property credited thereto shall
not be subject to any lien, security interest, encumbrance, claim, or right of
set-off in favor of such securities intermediary or anyone claiming through it
(other than the Trustee); (VII) such agreement shall be governed by the laws of
the State of New York; and (VIII) the State of New York shall be the “securities
intermediary’s jurisdiction” of such securities intermediary for purposes of the
New York Uniform Commercial Code. The Trustee shall hold such of the Collateral
(and any other collateral that may be granted to the Trustee) and the Permitted
Investments (other than the Pledged Loans, the related Loan Files, or the
related Vacation Ownership Interests) as constitutes a deposit account through a
bank that is an Eligible Institution, which bank shall agree in writing with the
Trustee and the Issuer that (i) such bank shall comply with instructions
originated by the Trustee directing disposition of the funds in the deposit
account without further consent of any other person or entity; (ii) such bank
will not agree with any person or entity other than the Trustee to comply with
instructions originated by any person or entity other than the Trustee;
(iii) such deposit account and the money deposited therein shall not be subject
to any lien, security interest, encumbrance, claim, or right of set-off in favor
of such bank or anyone claiming through it (other than the Trustee); (iv) such
agreement shall be governed by the laws of the State of New York; and (v) the
State of New York shall be the “bank’s jurisdiction” of such bank for purposes
of Article 9 of the New York Uniform Commercial Code. Except as permitted by
this paragraph, the Trustee shall not hold any part of the Collateral (or any
other collateral that may be granted to the Trustee) or the Permitted
Investments (other than the Pledged Loans, the related Loan Files, or the
related Vacation Ownership Interests) through an agent or a nominee.
Section 3.7 [Reserved].
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
Section 4.1 Representations and Warranties Regarding the Issuer.
     The Issuer hereby represents and warrants to the Trustee and the Collateral
Agent on the date of execution of this Indenture as follows:
     (a) Due Formation and Good Standing. The Issuer is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, and has

48



--------------------------------------------------------------------------------



 



full power, authority and legal right to own its properties and conduct its
business as such properties are presently owned and such business is presently
conducted, and to execute, deliver and perform its obligations under each of the
Transaction Documents to which it is a party. The Issuer is duly qualified to do
business and is in good standing as a foreign entity, and has obtained all
necessary licenses and approvals, in each jurisdiction in which failure to
qualify or to obtain such licenses and approvals would render any Pledged Loan
unenforceable by the Issuer or would otherwise have a Material Adverse Effect.
     (b) Due Authorization and No Conflict. The execution, delivery and
performance by the Issuer of each of the Transaction Documents to which it is a
party, and the consummation by the Issuer of each of the transactions
contemplated hereby and thereby, including without limitation the acquisition of
the Pledged Loans under the Term Purchase Agreement and the making of the Grants
contemplated hereunder, have in all cases been duly authorized by the Issuer by
all necessary action, do not contravene (i) the Issuer’s certificate of
formation or the LLC Agreement; (ii) any existing law, rule or regulation
applicable to the Issuer; (iii) any contractual restriction contained in any
material indenture, loan or credit agreement, lease, mortgage, deed of trust,
security agreement, bond, note, or other material agreement or instrument
binding on or affecting the Issuer or its property or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting the Issuer or its
property (except where such contravention would not have a Material Adverse
Effect), and do not result in or require the creation of any Lien upon or with
respect to any of its properties (except as provided in a Transaction Document);
and no transaction contemplated hereby requires compliance with any bulk sales
act or similar law. Each of the other Transaction Documents to which the Issuer
is a party have been duly executed and delivered by the Issuer.
     (c) Governmental and Other Consents. All approvals, authorizations,
consents, or orders of any court or governmental agency or body required in
connection with the execution and delivery by the Issuer of any of the
Transaction Documents to which the Issuer is a party, the consummation by the
Issuer of the transactions contemplated hereby or thereby, the performance by
the Issuer of and the compliance by the Issuer with the terms hereof or thereof,
have been obtained, except where the failure so to do would not have a Material
Adverse Effect on the Issuer.
     (d) Enforceability of Transaction Documents. Each of the Transaction
Documents to which the Issuer is a party has been duly and validly executed and
delivered by the Issuer and constitutes the legal, valid and binding obligation
of the Issuer, enforceable against the Issuer in accordance with its respective
terms, except as enforceability may be subject to or limited by any Debtor
Relief Law or by general principles of equity (whether considered in a suit at
law or in equity).
     (e) No Litigation. There are no proceedings or investigations pending or,
to the best knowledge of the Issuer, threatened, against the Issuer before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Indenture or any of the
other Transaction Documents; (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Indenture or any of the other Transaction
Documents; (iii) seeking any determination or ruling that would adversely affect
the performance by the Issuer of its obligations under this Indenture or any of
the other Transaction

49



--------------------------------------------------------------------------------



 



Documents to which the Issuer is a party; (iv) seeking any determination or
ruling that would adversely affect the validity or enforceability of this
Indenture or any of the other Transaction Documents or (v) seeking any
determination or ruling which would be reasonably likely to have a Material
Adverse Effect on the Issuer.
     (f) Use of Proceeds. All proceeds of the issuance of the Notes shall be
used by the Issuer to acquire Loans from the Depositor under the Term Purchase
Agreement, to pay costs related to the issuance of the Notes, to pay principal
and/or interest on any Notes or to otherwise fund costs and expenses permitted
to be paid under the terms of the Transaction Documents.
     (g) Governmental Regulations. The Issuer is not an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended.
     (h)  Margin Regulations. The Issuer is not engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” any “margin stock” (as each of the quoted terms is
defined or used in any of Regulations T, U or X of the Board of Governors of the
Federal Reserve System, as in effect on the date of execution hereof). No part
of the proceeds of any of the Notes has been used for so purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of any of Regulations T, U or X of the Board of Governors
of the Federal Reserve System, as in effect on the date of execution hereof.
     (i) Location and Names of Issuer. The Issuer was formed on August 5, 2009
as a limited liability company under the laws of the State of Delaware by filing
a Certificate of Formation and has at all times since such date remained as a
Delaware limited liability company. Since such Certificate of Formation was
filed, the Issuer has not had any legal name other than Sierra Timeshare 2009-3
Receivables Funding LLC.
     (j) Control Account. The Issuer has filed or has caused to be filed a
standing delivery order with the United States Postal Service authorizing the
Control Account Bank to receive mail delivered to the related Post Office Boxes.
The account number of the Control Account, together with the names, addresses,
ABA numbers and names of contact persons of the Control Account Bank maintaining
such Control Account and the related Post Office Boxes, are specified in the
exhibits to this Indenture. From and after the Closing Date, the Trustee shall
hold all right and title to and interest in all of the monies, checks,
instruments, depository transfers or automated clearing house electronic
transfers and other items of payment and their proceeds and all monies and
earnings, if any, thereon in the Control Account and such other accounts as
specified by the Servicer. The Trustee has control over the Control Account and
the Control Account Bank is required on each Business Day to transfer all
collected and available balances in the Control Account to the Collection
Account held by the Trustee.
     (k) Subsidiaries. The Issuer has no Subsidiaries and does not own or hold,
directly or indirectly, any capital stock or equity security of, or any equity
interest in, any Person, other than Permitted Investments.
     (l) Transaction Documents. The Term Purchase Agreement is the only
agreement pursuant to which the Issuer purchases the Pledged Loans and the
related Pledged Assets. The

50



--------------------------------------------------------------------------------



 



Issuer has furnished to the Trustee and the Collateral Agent, true, correct and
complete copies of each Transaction Document to which the Issuer is a party,
each of which is in full force and effect. Neither the Issuer nor any Affiliate
thereof is in default of any of its obligations thereunder in any material
respect. The Issuer is the lawful owner of, and has good title to, each Pledged
Loan and all related Pledged Assets, free and clear of any Liens (other than the
Lien of this Indenture and any Permitted Encumbrances on the related Vacation
Ownership Interests), or has a first-priority perfected security interest
therein. All such Pledged Loans and other related Pledged Assets are purchased
without recourse to the Depositor except as described in the Term Purchase
Agreement. The purchase by the Issuer under the Term Purchase Agreement
constitutes either a sale or a first-priority perfected security interest,
enforceable against creditors of the Depositor.
     (m) Business. Since its formation, the Issuer has conducted no business
other than the execution, delivery and performance of the Transaction Documents
contemplated hereby, the purchase of Loans thereunder, the issuance and payment
of the Notes and such other activities as are incidental to the foregoing. The
Issuer has incurred no Debt except that expressly incurred hereunder and under
the other Transaction Documents.
     (n) Ownership of the Issuer. One hundred percent (100%) of the outstanding
equity interest in the Issuer is directly owned (both beneficially and of
record) by the Depositor.
     (o) Taxes. The Issuer has timely filed or caused to be timely filed all
federal, state, and local and foreign tax returns which are required to be filed
by it, and has paid or caused to be paid all taxes due and owing by it, other
than any taxes or assessments, the validity of which are being contested in good
faith by appropriate proceedings timely instituted and diligently pursued and
with respect to which the Issuer has set aside adequate reserves on its books in
accordance with GAAP and which proceedings have not given rise to any Lien.
     (p) Tax Classification. Since its formation, for federal income tax
purposes, the Issuer (i) has been classified as a disregarded entity or
partnership and (ii) has not been classified as an association taxable as a
corporation or a publicly traded partnership.
     (q) Solvency. The Issuer (i) is not “insolvent” (as such term is defined in
the Bankruptcy Code); (ii) is able to pay its debts as they become due; and
(iii) does not have unreasonably small capital for the business in which it is
engaged or for any business or transaction in which it is about to engage.
     (r) ERISA. The Issuer has not established and does not maintain or
contribute to any Benefit Plan that is covered by Title IV of ERISA.
     (s) No Adverse Selection. No selection procedures materially adverse to the
Noteholders, the Trustee or the Collateral Agent have been employed in selecting
the Pledged Loans for inclusion in the Collateral on the Closing Date.
Section 4.2 Representations and Warranties Regarding the Loan Files.
The Issuer represents and warrants to each of the Trustee, the Collateral Agent,
the Servicer and the Noteholders as to each Pledged Loan that:

51



--------------------------------------------------------------------------------



 



     (a) Possession. On or immediately prior to the Closing Date the Custodian
will have possession of each original Pledged Loan and the related Loan File,
and will have acknowledged such receipt and its undertaking to hold such
documents for purposes of perfection of the Collateral Agent’s interests in such
original Pledged Loan and the related Loan File; provided, however, that the
fact that any Loan Document not required to be in its respective Loan File under
the terms of the respective Purchase Agreements is not in the possession of the
Custodian in its respective Loan File does not constitute a breach of this
representation; and provided that, possession of Loan Documents may be in the
form of microfiche or other electronic copies of the Loan Documents to the
extent provided in the Custodial Agreement.
     (b) Marking Records. On or before the Closing Date, each of the Issuer and
the Servicer shall have caused the portions of the computer files relating to
the Pledged Loans Granted to the Collateral Agent on such date to be clearly and
unambiguously marked to indicate that such Loans constitute part of the
Collateral Granted by the Issuer in accordance with the terms of this Indenture.
     The representations and warranties of the Issuer set forth in this
Section 4.2 shall be deemed to be remade without further act by any Person on
and as of each date of substitution with respect to each Loan Granted by the
Issuer on and as of each such date. The representations and warranties set forth
in this Section 4.2 shall survive any Grant of the respective Loans by the
Issuer.
Section 4.3 Rights of Obligors and Release of Loan Files.
     (a) Notwithstanding any other provision contained in this Indenture,
including the Collateral Agent’s, the Trustee’s and the Noteholders’ remedies
pursuant hereto and pursuant to the Collateral Agency Agreement, the rights of
any Obligor to any Vacation Ownership Interest subject to a Pledged Loan shall,
so long as such Obligor is not in default thereunder, be superior to those of
the Collateral Agent, the Trustee and the Noteholders, and none of the
Collateral Agent, the Trustee or the Noteholders, so long as such Obligor is not
in default thereunder, shall interfere with such Obligor’s use and enjoyment of
the Vacation Ownership Interest subject thereto.
     (b) If pursuant to the terms of this Indenture, the Collateral Agent or the
Trustee shall acquire through foreclosure the Issuer’s interest in any portion
of the Vacation Ownership Interest subject to a Pledged Loan, the Collateral
Agent and the Trustee hereby specifically agree to release or cause to be
released any Vacation Ownership Interest from any Lien hereunder upon completion
of all payments and the performance of all the terms and conditions required to
be made and performed by such Obligor under such Pledged Loan, and each of the
Collateral Agent and the Trustee hereby consents to any such release by, or at
the direction of, the Collateral Agent.
     (c) At such time as an Obligor has paid in full the purchase price or the
requisite percentage of the purchase price for deeding pursuant to a Pledged
Loan and has otherwise fully discharged all of such Obligor’s obligations and
responsibilities required to be discharged as a condition to deeding, the
Servicer shall notify the Trustee and the Collateral Agent by a certificate
substantially in the form attached hereto as Exhibit B (which certificate shall
include a

52



--------------------------------------------------------------------------------



 



statement to the effect that all amounts received in connection with such
payment have been deposited in the Collection Account) of a Servicing Officer
and shall request delivery to the Servicer from the Custodian of the related
Loan Files. Upon receipt of such certificate and request or at such earlier time
as is required by applicable law, the Trustee and the Collateral Agent (a) shall
be deemed, without the necessity of taking any action, to have approved release
by the Custodian of the Loan Files to the Servicer (in all cases in accordance
with the provisions of the Custodial Agreement), (b) shall be deemed to approve
the release by the Nominee of the related deed of title, and any documents and
records maintained in connection therewith, to the Obligor as provided in the
Title Clearing Agreement, provided that title to the Vacation Ownership Interest
has not already been deeded to the Obligor and/or (c) shall execute such
documents and instruments of transfer and assignment and take such other action
as is necessary to release its interest in the Vacation Ownership Interest
subject to deeding (in the case of any Pledged Loan which has been paid in
full). The Servicer shall cause each Loan File or any document therein so
released which relates to a Pledged Loan for which the Obligor’s obligations
have not been fully discharged to be returned to the Custodian for the sole
benefit of the Collateral Agent when the Servicer’s need therefor no longer
exists.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER;
ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES
Section 5.1 Representations and Warranties of the Issuer.
     The Issuer hereby represents and warrants to the Trustee, the Collateral
Agent and the Noteholders on the Closing Date as follows:
     (a) Payment of principal and interest on the Notes and the prompt
observance and performance by the Issuer of all of the terms and provisions of
this Indenture are secured by the Collateral. Upon the issuance of the Notes and
at all times thereafter so long as any Notes are outstanding, this Indenture
creates a valid and continuing security interest (as defined in the applicable
UCC) in the Collateral in favor of the Collateral Agent for the benefit of the
Trustee, acting on behalf of the Noteholders to secure amounts payable under the
Notes which security interest is perfected and prior to all other Liens (other
than any Permitted Encumbrances) and is enforceable as such against all
creditors of and purchasers from the Issuer; and
     (b) The Pledged Loans and the documents evidencing such Pledged Loans
constitute either “accounts,” “chattel paper,” “instruments” or “general
intangibles” within the meaning of the applicable UCC.
Section 5.2 Eligible Loans.
     The Issuer hereby represents and warrants to the Trustee and the Collateral
Agent that each of the Pledged Loans is an Eligible Loan. For purposes of this
Indenture, the term “Eligible Loan” means a Loan purchased by the Issuer under
the Term Purchase Agreement which has the following characteristics as of the
Cut-Off Date:

53



--------------------------------------------------------------------------------



 



     (a) the related Vacation Ownership Interest has been purchased by an
Obligor, and with respect to a Vacation Ownership Interest that is a Fixed Week,
a UDI, or that constitutes Points (it being understood in the case of a Vacation
Ownership Interest that constitutes Points, that references in this clause
(a) to a Vacation Ownership Interest shall be deemed to be references to the
related Fixed Week or UDI deposited into Club Wyndham Plus in exchange for such
Points), (i) is not an interest in a Lot; (ii) except in the case of a Green
Loan, a certificate of occupancy has been issued for the Resort related to such
Vacation Ownership Interest; (iii) except in the case of a Green Loan, the unit
related to the Vacation Ownership Interest is complete and ready for occupancy,
is not in need of material maintenance or repair, except for ordinary, routine
maintenance and repairs that are not substantial in nature or cost and contains
no structural defects materially affecting its value; (iv) the Resort related to
the Vacation Ownership Interest is not in need of maintenance or repair, except
for ordinary, routine maintenance and repairs that are not substantial in nature
or cost and contains no structural defects materially affecting its value;
(v) there is no legal, judicial or administrative proceeding pending, or to the
Issuer’s knowledge threatened, for the total condemnation of the Resort related
to the Vacation Ownership Interest that would have a material adverse effect on
the value of the Vacation Ownership Interest; and (vi) is subject to
declarations, covenants and restrictions of record;
     (b) in the case of a Pledged Loan that is an Installment Contract, the
Issuer has a valid ownership or security interest in an underlying Vacation
Ownership Interest, subject only to Permitted Encumbrances, unless the criteria
in paragraph (c) are satisfied;
     (c) with respect to Loans which are WVRI Loans, (i) except in the case of a
Green Loan, if the related Vacation Ownership Interest has been deeded to the
Obligor of the related Pledged Loan, then (A) the Originator has a valid and
enforceable first lien Mortgage on such Vacation Ownership Interest except as
such enforceability may be limited by Debtor Relief Laws and as such
enforceability may be limited by general principles of equity, (B) such Mortgage
and related mortgage note for such Mortgage have been assigned to the Collateral
Agent, (C) such Mortgage and the related mortgage note for such Mortgage have
been transferred or will be transferred to the custody of the Custodian and
(D) if any Mortgage relating to such Pledged Loan is a deed of trust, a trustee
duly qualified under applicable law to serve as such has been properly
designated in accordance with applicable law and currently so serves;
(ii) except in the case of a Green Loan, if the related Vacation Ownership
Interest has not been deeded to the Obligor of the related Pledged Loan, then a
nominee has legal title to such Vacation Ownership Interest and the Issuer has
an equitable interest in such Vacation Ownership Interest; or (iii) if the
related Vacation Ownership Interest is Points or Access Points, the Issuer has a
security interest in such Vacation Ownership Interest;
     (d) was issued in a transaction that complied, and is in compliance, in all
material respects with all requirements of applicable federal, state and local
law, including applicable laws relating to usury, truth-in-lending, property
sales, consumer credit protection and disclosure, except, with respect only to
California Business and Professions Code Section 11018.10, as in effect prior to
its repeal as of July 1, 2005, and California Business and Professions Code
Section 11226, which became effective as of July 1, 2005, where such failure to
comply would not have a Material Adverse Effect on the Sellers or a material
adverse effect on the Pledged Loans;

54



--------------------------------------------------------------------------------



 



     (e) requires the Obligor to pay the unpaid principal balance over an
original term of not greater than 180 months;
     (f) the Scheduled Payments on which are denominated and payable in United
States dollars;
     (g) is not a Defaulted Loan;
     (h) the Scheduled Payments on which are not 30 days or more delinquent as
of the Cut-Off Date;
     (i) does not (i) finance the purchase of credit life insurance and
(ii) finance, and was not originated in connection with, the WRDC “Explorer”
program unless the WRDC Loan has been converted into a WRDC Loan in connection
with the WorldMark program;
     (j) with respect to which the related Vacation Ownership Interest (i) if
the Loan is a WVRI Loan (A) consists of a Fixed Week, a UDI or Access Points and
(B) if it consists of a Fixed Week, it has been converted or is convertible into
a UDI or has become subject to Club Wyndham Plus, which conversion or other
modification does not or would not give rise to the extension of the maturity of
any payments under such WVRI Loan or is a Shawnee Loan or was originated during
the transition period after the acquisition of Shawnee or (ii) if the Loan is a
WRDC Loan, consists of Vacation Credits or a Fractional Interest;
     (k) that, if it is a WVRI Loan (i) either (A) was transferred by WVRI to
WCF pursuant to the Operating Agreement, (B) in the case of any Pledged Loan
originated by an Originator (other than any Pledged Loan originated by WVRI or a
Kona Loan), was transferred by such Originator to WVRI pursuant to the Operating
Agreement or (C) in the case of a Kona Loan was transferred to WVRI under the
terms of a July 2002 agreement or (ii) was purchased by WCF from WVRI
Receivables Corporation pursuant to an Assignment of Contracts and Mortgages,
dated as of August 29, 2002;
     (l) (x) If it is a WVRI Loan, (i) it was originated by a WVRI Originator
and has been consistently serviced by WCF, in each case, in the ordinary course
of its respective business and in accordance with Customary Practices and Credit
Standards and Collection Policies; or (ii) it was acquired by WCF directly or
indirectly from the originator of such Loan and within a period of not more than
120 days after such acquisition, WCF has undertaken the servicing of such Loan
either directly or through a contractual agreement with a third party reasonably
acceptable to WCF; or (y) if it is a WRDC Loan, it was originated by WRDC and
has been consistently serviced by WRDC or WCF, in each case, in the ordinary
course of its respective business and in accordance with Customary Practices and
Credit Standards and Collection Policies;
     (m) has not been specifically reserved against by the Issuer or classified
as uncollectible or charged off;
     (n) arises from transactions in a jurisdiction in which the WVRI Originator
or WRDC is duly qualified to do business, except where the failure to so qualify
will not adversely affect or impair the legality, validity, binding effect and
enforceability of such Pledged Loan;

55



--------------------------------------------------------------------------------



 



     (o) constitutes a legal, valid, binding and enforceable obligation of the
related Obligor, except as such enforceability may be limited by Debtor Relief
Laws and as such enforceability may be limited by general principles of equity;
     (p) is fully amortizing pursuant to a required schedule of substantially
equal monthly payments of principal and interest;
     (q) with respect to which, (i) the down payment has been made; (ii) neither
statutory nor regulatively imposed rescission rights exist with respect to the
related Obligor; and (iii) no basis for such rights exists on the Cut-Off Date
in the case of any Pledged Loan for which such rights are, at any time following
the Cut-Off Date, granted or imposed;
     (r) had an Original Equity Percentage of 10% or more at the time of the
sale of the related Vacation Ownership Interest to the related Obligor (or, in
the case of a WRDC Loan relating to a Timeshare Upgrade originated by WRDC, an
Original Equity Percentage of 10% or more of the value of all Vacation Credits
owned by the related Obligor);
     (s) with respect to which at least one Scheduled Payment has been made by
the Obligor;
     (t) in the case of a Green Loan, (i) satisfies each of the eligibility
criteria set forth in paragraphs (a) through (s) above other than any such
criteria that cannot be satisfied due solely to (A) the related Green Vacation
Ownership Interest being located in a WVRI Resort that is not yet complete and
ready for occupancy; (B) the Issuer not having a valid unencumbered ownership
interest in the related Green Vacation Ownership Interest; or (C) the related
Green Vacation Ownership Interest not having been deeded to the Obligor or legal
title not being held by the Nominee and (ii) the WVRI Resort related to the
Green Vacation Ownership Interest has a scheduled completion date no more than
twelve months following the Cut-Off Date;
     (u) the billing address of the Obligor is located in the United States;
provided, however, that the billing addresses of not more than 5% of the
Obligors (by Loan Balance) may be located outside the United States; and
     (v) is not and is not subsequently deemed to have been a “Defective Loan”
as defined in the applicable Master Loan Purchase Agreement pursuant to which it
was sold by the applicable Seller to the Depositor as of the date it was so
sold.
Section 5.3 Assignment of Representations and Warranties and Rights under the
Term Purchase Agreement and the Performance Guaranty.
     The Issuer hereby assigns to the Trustee and the Collateral Agent all of
its rights relating to the Pledged Loans and related Pledged Assets under the
Term Purchase Agreement including the rights assigned to the Issuer by the
Depositor of the Depositor’s rights to payment due from the related Seller for
repurchases of Defective Loans (as such term is defined in the respective
Purchase Agreements) resulting from the breach of representations and warranties
under the respective Purchase Agreements. In addition, the Issuer hereby assigns
to the Trustee and the Collateral Agent all of its rights under the Performance
Guaranty including those rights the

56



--------------------------------------------------------------------------------



 



Issuer has as a named beneficiary of the Performance Guaranty and those rights
it has acquired by assignment from the Depositor.
Section 5.4 Release of Defective Loans.
     (a) Deposit of Release Price or Substitution of Qualified Substitute Loan.
Subject to subsection (b) of this section, upon discovery by the Issuer or upon
written notice from the Depositor or the Trustee that any Pledged Loan is a
Defective Loan, the Issuer shall, within 90 days after the earlier of its
discovery or receipt of notice thereof (i) if such Defective Loan constitutes a
Defective Loan as defined in the Purchase Agreement pursuant to which the
Depositor acquired such Defective Loan, direct the applicable Seller to perform
its obligation under such Purchase Agreement to either (A) deposit the Release
Price with the Trustee or (B) deliver to the Trustee one or more Qualified
Substitute Loans in substitution for such Defective Loan and pay to the Trustee
the Substitution Adjustment Amount or (ii) if such Defective Loan does not
constitute a Defective Loan as defined in the Purchase Agreement pursuant to
which the Depositor acquired such Defective Loan, deposit the Release Price with
the Trustee. If such Defective Loan constitutes a Defective Loan as defined in
the Purchase Agreement pursuant to which the Depositor acquired such Defective
Loan, then, notwithstanding any other provision of this Indenture, the Issuer
shall have no obligation or liability with respect to such Defective Loan should
the applicable Seller fail to perform its obligations under the Purchase
Agreement with respect to such Defective Loan.
     (b) Substitution. If under a Purchase Agreement, a Seller delivers a
Qualified Substitute Loan for release of a Defective Loan, the Issuer shall
execute a Supplemental Grant in substantially the form of Exhibit G hereto and
deliver such Supplemental Grant to the Trustee and the Collateral Agent.
Payments due with respect to Qualified Substitute Loans on or prior to the
Calculation Date next preceding the date of substitution shall not be property
of the Issuer, but, to the extent received by the Servicer, will be retained by
the Servicer and remitted by the Servicer to the Seller on the next succeeding
Payment Date. Payments due and other amounts received with respect to the
Qualified Substitute Loans after the Calculation Date next preceding the date of
substitution shall be property of the Issuer. Scheduled Payments due on a
Defective Loan on or prior to the Calculation Date next preceding the date of
substitution shall be property of the Issuer, and after such Calculation Date
next preceding the date of substitution the Seller shall be entitled to receive
and retain all Scheduled Payments due thereafter and other amounts received in
respect of such Defective Loan. The Servicer shall deliver a schedule of any
Defective Loans so removed and Qualified Substitute Loans so substituted to the
Trustee and such schedule shall be an amendment to the Loan Schedule. Upon such
substitution, the Qualified Substitute Loan or Qualified Substitute Loans shall
be subject to the terms of this Indenture in all respects, the Issuer shall be
deemed to have made the representations, and warranties with respect to each
Qualified Substitute Loan set forth in Section 5.1 and 5.2 of this Indenture, in
each case as of the date of substitution, and the Issuer shall be deemed to have
made a representation and warranty that each Loan so substituted is a Qualified
Substitute Loan as of the date of substitution. The provisions of Section 5.4(a)
shall apply to any Qualified Substitute Loan as to which the Issuer has breached
the Issuer’s representations and warranties in Section 5.1 and 5.2 to the same
extent as for any other Pledged Loan. In connection with the substitution of one
or more Qualified Substitute Loans for one or more Defective Loans, the Servicer
shall determine the Substitution Adjustment Amount. If such Defective Loan

57



--------------------------------------------------------------------------------



 



constitutes a Defective Loan as defined in the Purchase Agreement pursuant to
which the Depositor acquired such Defective Loan, the Issuer shall direct the
applicable Seller to perform its obligation under such Purchase Agreement to pay
to the Trustee the Substitution Adjustment Amount in immediately available
funds. Such Substitution Adjustment Amount shall be paid to the Trustee and
treated as if it were a portion of the Release Price for the Defective Loan and
included in Available Funds as such. If such Defective Loan constitutes a
Defective Loan as defined in the Purchase Agreement pursuant to which the
Depositor acquired such Defective Loan, then, notwithstanding any other
provision of this Indenture, the Issuer shall have no obligation or liability to
pay the Substitution Adjustment Amount with respect to such Defective Loan
should the applicable Seller fail to perform its obligation under the Purchase
Agreement to pay such Substitution Adjustment Amount to the Trustee.
     (c) Release of Defective Loan. If a Seller repurchases a Pledged Loan as a
Defective Loan or provides a Qualified Substitute Loan and the related
Substitution Adjustment Amount, if any, for a Defective Loan, then the Issuer
shall automatically and without further action sell, transfer, assign, set over
and otherwise convey to such Seller, without recourse, representation or
warranty, all of the Issuer’s right, title and interest in and to the related
Defective Loan, the related Vacation Ownership Interest, the Loan File relating
thereto and any other related Pledged Assets, all monies due or to become due
with respect thereto and all Collections with respect thereto (including
payments received from Obligors after the Calculation Date next preceding the
date of transfer, subject to the payment of any Substitution Adjustment Amount).
The Issuer shall execute such documents, releases and instruments of transfer or
assignment and take such other actions as shall reasonably be requested by the
applicable Seller to effect the conveyance of such Defective Loan, the related
Vacation Ownership Interest, the related Loan File and any other related Pledged
Assets pursuant to this Section 5.4(c).
     Promptly after the repurchase of Defective Loans in respect of which the
Release Price has been paid or a Qualified Substitute Loan has been provided, on
such date, the Issuer shall direct the Servicer to delete such Defective Loans
from the Loan Schedule.
     The obligations of the Issuer set forth in Section 5.4(a) shall constitute
the sole remedy against the Issuer with respect to any breach of the
representations and warranties set forth in Section 5.2 available hereunder to
the Trustee or the Collateral Agent.
ARTICLE VI
ADDITIONAL COVENANTS OF ISSUER
Section 6.1 Affirmative Covenants.
     The Issuer shall:
     (a) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders with respect to it, its business
and properties, and all Pledged Loans and Transaction Documents to which it is a
party (including without limitation the laws, rules and regulations of each
state governing the sale of timeshare contracts).

58



--------------------------------------------------------------------------------



 



     (b) Preservation of Existence. Preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing as a foreign entity, and maintain all
necessary licenses and approvals, in each jurisdiction in which it does
business, except where the failure to preserve and maintain such existence,
rights, franchises, privileges, qualifications, licenses and approvals would not
have a Material Adverse Effect.
     (c) Adequate Capitalization. Ensure that at all times it is adequately
capitalized to engage in the transactions contemplated by this Indenture.
     (d) Keeping of Records and Books of Account. Cause the Servicer to maintain
and implement administrative and operating procedures (including without
limitation an ability to recreate records evidencing the Pledged Loans in the
event of the destruction or loss of the originals thereof) and keep and
maintain, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pledged Loans (including
without limitation records adequate to permit the daily identification of all
Collections with respect to, and adjustments of amounts payable under, each
Pledged Loan).
     (e) Performance and Compliance with Loans. At its expense, timely and fully
perform and comply in all material respects with all material provisions,
covenants and other promises required to be observed by it under the Pledged
Loans and other Pledged Assets.
     (f) Credit Standards and Collection Policies. Comply in all material
respects with the Credit Standards and Collection Policies and Customary
Practices in regard to each Pledged Loan and the related Pledged Assets.
     (g) Collections. (1) Instruct or cause all Obligors to be instructed to
either:
     (A) send all Scheduled Payments directly to a Post Office Box for credit to
the Control Account or directly to a Control Account,
     (B) in the alternative, make Scheduled Payments by way of pre-authorized
debits from a deposit account of such Obligor pursuant to a PAC or from a credit
card of such Obligor pursuant to a Credit Card Account from which Scheduled
Payments shall be electronically transferred to the Control Account or to
another account for processing and transfer into the Collection Account, or
     (C) make payment to the Servicer for transfer to the Collection Account.
     (2) In the case of funds transfers pursuant to a PAC or Credit Card
Account, take, or cause each of the Servicer, the Control Account Bank and/or
the Trustee to take, all necessary and appropriate action to ensure that each
such pre-authorized debit or credit card payments is credited directly to the
Control Account or another account for transfer to the Collection Account.

59



--------------------------------------------------------------------------------



 



     (3) If the Issuer shall receive any Collections or other proceeds of the
Collateral, hold such Collections in trust for the benefit of the Trustee, the
Noteholders and deposit such Collections into a Control Account or the
Collection Account within two Business Days following the Issuer’s receipt
thereof.
     (h) Compliance with ERISA. Comply in all material respects with the
provisions of ERISA, the Code, and all other applicable laws and the regulations
and interpretations thereunder.
     (i) Perfected Security Interest. Take such action with respect to each
Pledged Loan as is necessary to ensure that the Collateral Agent maintains on
behalf of the Trustee, a first priority perfected security interest in such
Pledged Loan and the Pledged Assets relating thereto and all other Collateral,
in each case free and clear of any Liens (other than the Lien created by this
Indenture and in the case of any Vacation Ownership Interests, any Permitted
Encumbrance).
     (j) No Release. Not take any action and shall use its best efforts not to
permit any action to be taken by others that would release any Person from any
of such Person’s material covenants or material obligations under any document,
instrument or agreement included in the Collateral, or which would result in the
amendment, hypothecation, subordination, termination or discharge of, or impair
the validity or effectiveness of, any such document, instrument or agreement
except as expressly provided in this Indenture or such other instrument or
document.
     (k) Insurance and Condemnation.
          (i) The Issuer shall do or cause to be done all things that it may
accomplish with a reasonable amount of cost or effort to cause each of the POAs
for each Resort to (A) maintain one or more policies of “all-risk” property and
general liability insurance with financially sound and reputable insurers,
providing coverage in scope and amount which (x) satisfies the requirements of
the declarations (or any similar charter document) governing the POA for the
maintenance of such insurance policies and (y) is at least consistent with the
scope and amount of such insurance coverage obtained by prudent POAs and/or
management of other similar developments in the same jurisdiction; and (B) apply
the proceeds of any such insurance policies in the manner specified in the
relevant declarations (or any similar charter document) governing the POA and/or
any similar charter documents of such POA. For the avoidance of doubt, the
parties hereto acknowledge that the ultimate discretion and control relating to
the maintenance of any such insurance policies is vested in the POAs in
accordance with the respective declaration (or any similar charter document)
relating to each Vacation Ownership Interest Regime. If any POA fails to
maintain the insurance described in clause (A) of this subsection (k), the
Issuer shall, to the extent it has knowledge of such failure, promptly give
notice of such failure to each Rating Agency.
          (ii) The Issuer shall remit to the Collection Account the portion of
any proceeds received by the Issuer pursuant to a condemnation of property in
any Resort to the extent that such proceeds relate to any of the Vacation
Ownership Interests.

60



--------------------------------------------------------------------------------



 



     (l) Custodian.
          (i) On or before the Closing Date, the Issuer shall deliver or cause
to be delivered directly to the Custodian for the benefit of the Collateral
Agent pursuant to the Custodial Agreement the Loan File for each Pledged Loan.
Such Loan File may be provided in microfiche or other electronic form to the
extent permitted under the Custodial Agreement. The Issuer shall cause the
Custodian to hold, maintain and keep custody of the Loan Files for the benefit
of the Collateral Agent in a secure fire retardant location at an office of the
Custodian, which location shall be reasonably acceptable to the Collateral Agent
and the Trustee.
          (ii) The Issuer shall cause the Custodian at all times to maintain
control of the Loan Files for the benefit of the Collateral Agent on behalf of
the Trustee in each case pursuant to the Custodial Agreement. Each of the Issuer
and the Servicer may access the Loan Files at the Custodian’s storage facility
only for the purposes and upon the terms and conditions set forth herein and in
the Custodial Agreement. Each of the Issuer and the Servicer may only remove
documents from the Loan File for collection services and other routine servicing
requirements from such facility in accordance with the terms of the Custodial
Agreement, all as set forth and pursuant to the “Bailment Agreement” (as defined
in and attached as an exhibit to the Custodial Agreement).
          (iii) The Issuer shall at all times comply in all material respects
with the terms of its obligations under the Custodial Agreement and shall not
enter into any modification, amendment or supplement of or to, and shall not
terminate, the Custodial Agreement, without the Collateral Agent’s and Trustee’s
prior written consent.
     (m) Separate Identity. Take all actions required to maintain the Issuer’s
status as a separate legal entity. Without limiting the foregoing, the Issuer
shall:
     (i) Maintain in full effect its existence, rights and franchises as a
limited liability company under the laws of the state of its formation and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture and the other Transaction Documents to which
the Issuer is a party and each other instrument or agreement necessary or
appropriate to proper administration hereof and permit and effectuate the
transactions contemplated hereby.
     (ii) Except as provided herein, maintain its own deposit, securities and
other account or accounts with financial institutions, separate from those of
any Affiliate of the Issuer. The funds of the Issuer will not be diverted to any
other Person or for other than the use of the Issuer, and, except as may be
expressly permitted by this Indenture or any other Transaction Document to which
the Issuer is a party, the funds of the Issuer shall not be commingled with
those of any other Person.
     (iii) Ensure that, to the extent that it shares the same officers or other
employees as any of its members, managers or other Affiliates, the salaries of
and the expenses related to providing benefits to such officers and other
employees shall be fairly

61



--------------------------------------------------------------------------------



 



allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with all such common officers and
employees.
     (iv) Ensure that, to the extent that it jointly contracts with any of its
stockholders, members or managers or other Affiliates to do business with
vendors or service providers or to share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs. To the extent that the Issuer contracts
or does business with vendors or service providers where the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing shall be fairly allocated to or among such entities for whose
benefit the goods and services are provided, and each such entity shall bear its
fair share of such costs.
     (v) Ensure that all material transactions between the Issuer and any of its
Affiliates shall be only on an arm’s-length basis and shall not be on terms more
favorable to either party than the terms that would be found in a similar
transaction involving unrelated third parties. All such transactions shall
receive the approval of the Issuer’s board of directors including at least one
Independent Director.
     (vi) Maintain a principal executive and administrative office through which
its business is conducted and a telephone number separate from those of its
members, managers and other Affiliates. To the extent that the Issuer and any of
its members, managers or other Affiliates have offices in contiguous space,
there shall be fair and appropriate allocation of overhead costs (including
rent) among them, and each such entity shall bear its fair share of such
expenses.
     (vii) Conduct its affairs strictly in accordance with its certificate of
formation and limited liability company agreement and observe all necessary,
appropriate and customary formalities, including, but not limited to, holding
all regular and special meetings of the board of directors appropriate to
authorize all actions of the Issuer, keeping separate and accurate minutes of
such meetings, passing all resolutions or consents necessary to authorize
actions taken or to be taken, and maintaining accurate and separate books,
records and accounts, including, but not limited to, intercompany transaction
accounts. Regular meetings of the board of directors shall be held at least
annually.
     (viii) Ensure that its board of directors shall at all times include at
least one Independent Director (for purposes hereof, “Independent Director”
shall mean any member of the board of directors of the Issuer that is not and
has not at any time been (x) an officer, agent, advisor, consultant, attorney,
accountant, employee or shareholder of any Affiliate of the Issuer which is not
a special purpose entity, (y) a director of any Affiliate of the Issuer other
than an independent director of any Affiliate which is a special purpose entity
or (z) a member of the immediate family of any of the foregoing).

62



--------------------------------------------------------------------------------



 



     (ix) Ensure that decisions with respect to its business and daily
operations shall be independently made by the Issuer (although the officer
making any particular decision may also be an officer or director of an
Affiliate of the Issuer) and shall not be dictated by an Affiliate of the
Issuer.
     (x) Act solely in its own company name and through its own authorized
members, managers, officers and agents, and no Affiliate of the Issuer shall be
appointed to act as agent of the Issuer. The Issuer shall at all times use its
own stationery and business forms and describe itself as a separate legal
entity.
     (xi) Except as contemplated by the Transaction Documents, ensure that no
Affiliate of the Issuer shall loan money to the Issuer, and no Affiliate of the
Issuer will otherwise guaranty debts of the Issuer.
     (xii) Other than organizational expenses and as contemplated by the
Transaction Documents, pay all expenses, indebtedness and other obligations
incurred by it using its own funds.
     (xiii) Except as provided herein and in any other Transaction Document, not
enter into any guaranty, or otherwise become liable, with respect to or hold its
assets or creditworthiness out as being available for the payment of any
obligation of any Affiliate of the Issuer nor shall the Issuer make any loans to
any Person.
     (xiv) Ensure that any financial reports required of the Issuer shall comply
with GAAP and shall be issued separately from, but may be consolidated with, any
reports prepared for any of its Affiliates so long as such consolidated reports
contain footnotes describing the effect of the transactions between the Issuer
and such Affiliate and also state that the assets of the Issuer are not
available to pay creditors of the Affiliate.
     (xv) Ensure that at all times it is adequately capitalized to engage in the
transactions contemplated in its certificate of formation and its limited
liability company agreement.
     (xvi) Take all actions on its part as are necessary to comply with each
assumption contained in the true sale and substantive consolidation opinions
given as of the date hereof.
     (n) Computer Files. Mark or cause to be marked each Pledged Loan in its
computer files as described in Section 4.2(b).
     (o) Taxes. File or cause to be filed, and cause each of its Affiliates with
whom it shares consolidated tax liability to file, all federal, state, and
foreign local tax returns which are required to be filed by it, except where the
failure to file such returns could not reasonably be expected to have a Material
Adverse Effect. The Issuer shall pay or cause to be paid all taxes due and owing
by it, other than any taxes or assessments, the validity of which are being
contested in good faith by appropriate proceedings and with respect to which the
Issuer or the applicable Affiliate shall have set aside adequate reserves on its
books in accordance with GAAP, and which proceedings could not reasonably be
expected to have a Material Adverse Effect.

63



--------------------------------------------------------------------------------



 



     (p) Tax Classification. For as long as the Notes are outstanding, the
Issuer shall not take any action, or fail to take any action, that would cause
the Issuer to not remain classified, for federal income tax purposes, as a
disregarded entity or a partnership that is not classified as a publicly traded
partnership.
     (q) Transaction Documents. Comply in all material respects with the terms
of, employ the procedures outlined in and enforce the obligations of the
Depositor under the Term Purchase Agreement and of the parties to each of the
other Transaction Documents to which the Issuer is a party, and take all such
action as may reasonably be required to maintain all such Transaction Documents
to which the Issuer is a party in full force and effect.
     (r) Loan Schedule. At least once each calendar month, electronically
provide to the Trustee an amendment to the Loan Schedule, or cause the Servicer
to electronically provide an amendment to the Loan Schedule, listing the Pledged
Loans released from the Collateral and adding to the Loan Schedule any Qualified
Substitute Loans and amending the Loan Schedule to reflect terms or
discrepancies in such schedule that become known to the Issuer since the filing
of the original Loan Schedule or since the most recent amendment thereto.
     (s) Segregation of Collections. (a) Prevent the deposit into any Account of
any funds other than Collections or other funds to be deposited into such
Accounts under this Indenture or the other Transaction Documents (provided that,
this covenant shall not be breached to the extent that funds are inadvertently
deposited into any of such Accounts and are promptly segregated and removed from
the Account); and
     (b) With respect to the Control Account either (i) prevent the deposit into
such account of any funds other than Collections in respect of Pledged Loans or
(ii) enter into an intercreditor agreement with other entities which have an
interest in the amounts in the Control Account to allocate the Collections with
respect to the Pledged Loans to the Issuer and transfer such amounts to the
Trustee for deposit into the appropriate Collection Account; (provided that, the
covenant in clause (i) of this paragraph (b) shall not be breached to the extent
that funds not constituting Collections in respect of the Pledged Loans are
inadvertently deposited into such Control Account and are promptly segregated
and remitted to the owner thereof).
     (t) Filings; Further Assurances. (i) On or prior to the Closing Date, the
Issuer shall have caused at its sole expense the Financing Statements,
assignments and amendments thereof necessary to perfect the security interest in
the Collateral to be filed or recorded in the appropriate offices.
     (ii) The Issuer shall, at its sole expense, from time to time authorize,
prepare, execute and deliver, or authorize and cause to be prepared, executed
and delivered, all such Financing Statements, continuation statements,
amendments, instruments of further assurance and other instruments, in such
forms, and shall take such other actions, as shall be required by the Servicer
or the Trustee or as the Servicer or the Trustee otherwise

64



--------------------------------------------------------------------------------



 



deems reasonably necessary or advisable to perfect the Lien created in the
Collateral. The Servicer agrees, at its sole expense, to cooperate with the
Issuer in taking any such action (whether at the request of the Issuer or the
Trustee). Without limiting the foregoing, the Issuer shall from time to time, at
its sole expense, authorize, execute, file, deliver and record all such
supplements and amendments hereto and all such Financing Statements, amendments
thereto, continuation statements, instruments of further assurance, or other
statements, specific assignments or other instruments or documents and take any
other action that is reasonably necessary to, or that any of the Servicer, the
Issuer or the Trustee deems reasonably necessary or advisable to: (i) Grant more
effectively all or any portion of the Collateral; (ii) maintain or preserve the
Lien Granted hereunder (and the priority thereof) or carry out more effectively
the purposes hereof; (iii) perfect, maintain the perfection of, publish notice
of, or protect the validity of any Grant made pursuant to this Indenture;
(iv) enforce any of the Pledged Loans or any of the other Pledged Assets
(including without limitation by cooperating with the Trustee, at the expense of
the Issuer, in filing and recording such Financing Statements against such
Obligors as the Servicer or the Trustee shall deem necessary or advisable from
time to time); (v) preserve and defend title to any Pledged Loans or all or any
other part of the Pledged Assets, and the rights of the Trustee in such Pledged
Loans or other related Pledged Assets, against the claims of all Persons and
parties; or (vi) pay any and all taxes levied or assessed upon all or any part
of any Collateral.
     (iii) The Issuer shall, on or prior to the date of Grant of any Pledged
Loans hereunder, deliver or cause to be delivered all original copies of the
Pledged Loan (other than in the case of any Pledged Loans not required under the
terms of the relevant Purchase Agreement to be in the relevant Loan File),
together with the related Loan File, to the Custodian, in suitable form for
transfer by delivery, or accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Trustee. Such
“original copies” may be provided in microfiche or other electronic form to the
extent permitted under the Custodial Agreement. In the event that the Issuer
receives any other instrument or any writing which, in either event, evidences a
Pledged Loan or other Pledged Assets, the Issuer shall deliver such instrument
or writing to the Custodian to be held as collateral in which the Collateral
Agent has a security interest for the benefit of the Trustee within two Business
Days after the Issuer’s receipt thereof, in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to the Trustee.
     (iv) The Issuer hereby authorizes the Trustee, and gives the Collateral
Agent its irrevocable power of attorney (which authorization is coupled with an
interest and is irrevocable), in the name of the Issuer or otherwise, to
execute, deliver, file and record any Financing Statement, continuation
statement, amendment, specific assignment or other writing or paper and to take
any other action that the Trustee at the direction of the Requisite Percentage
may deem necessary or appropriate to further perfect the Lien created hereby.
Any expenses incurred by the Trustee or the Collateral Agent pursuant to the
exercise of its rights under this Section 6.1 shall be for the sole account and
responsibility of the Issuer and payable under Section 3.1 to the Trustee.

65



--------------------------------------------------------------------------------



 



     (u) Management of Resorts. The Issuer hereby covenants and agrees that it
will with respect to each Resort cause the Originator with respect to that
Resort (to the extent that such Originator is otherwise responsible for
maintaining such Resort) to do or cause to be done all things which it may
accomplish with a reasonable amount of cost or effort, in order to maintain each
such Resort (including without limitation all grounds, waters and improvements
thereon) in at least as good condition, repair and working order as would be
customary for prudent managers of similar timeshare properties.
Section 6.2 Negative Covenants of the Issuer.
     So long as any of the Notes are outstanding, the Issuer shall not:
     (a) Sales, Liens, Etc., Against Receivables and Related Security. Except
for the releases contemplated under Sections 5.4, 14.4, 14.5 and 14.6 of this
Indenture, sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist, any Lien (other than the Lien created by this
Indenture or, with respect to Vacation Ownership Interests relating to Pledged
Loans, any Permitted Encumbrances thereon) upon or with respect to, any Pledged
Loan or any other Pledged Assets, or any interests in either thereof, or upon or
with respect to any Collateral hereunder. The Issuer shall immediately notify
the Trustee and the Collateral Agent of the existence of any Lien on any Pledged
Loan or any other Pledged Assets, and the Issuer shall defend the right, title
and interest of each of the Issuer and the Collateral Agent, Trustee and
Noteholders in, to and under the Pledged Loans and all other Pledged Assets,
against all claims of third parties.
     (b) Extension or Amendment of Loan Terms. Extend (other than as a result of
a Timeshare Upgrade or in accordance with Customary Practices), amend, waive or
otherwise modify the terms of any Pledged Loan or permit the rescission or
cancellation of any Pledged Loan, whether for any reason relating to a negative
change in the related Obligor’s creditworthiness or inability to make any
payment under the Pledged Loan or otherwise.
     (c) Change in Business or Credit Standard and Collection Policies. (i) Make
any change in the character of its business; (ii) make any change in the Credit
Standards and Collection Policies; or (iii) deviate from the exercise of
Customary Practices, if any change or deviation pursuant to (i), (ii) or
(iii) would, in any such case, materially impair the value or collectibility of
any Pledged Loan.
     (d) Change in Payment Instructions to Obligors. Add or terminate any bank
as a Control Account Bank as listed in Schedule 2 hereto or make any change in
the instructions to Obligors regarding payments to be made to any Control
Account at a Control Account Bank, unless the Trustee shall have received
(i) 30 days’ prior notice of such addition, termination or change; (ii) written
confirmation from the Issuer that after the effectiveness of any such
termination, there shall be at least one (1) Control Account in existence; and
(iii) prior to the effective date of such addition, termination or change,
(x) executed copies of the Control Agreements executed by each new Control
Account Bank, the Issuer, the Trustee and the Servicer and (y) copies of all
agreements and documents signed by either the Issuer or the respective Control
Account Bank with respect to any new Control Account.

66



--------------------------------------------------------------------------------



 



     (e) Stock, Merger, Consolidation, Etc. Consolidate with or merge into or
with any other Person, or purchase or otherwise acquire all or substantially all
of the assets or capital stock, or other ownership interest of, any Person or
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to any Person, except as expressly permitted under the terms of this
Indenture.
     (f) No Change in Control. At any time fail to be a wholly owned direct or
indirect subsidiary of the Performance Guarantor and a wholly owned direct or
indirect subsidiary of WCF.
     (g) ERISA Matters. Establish or maintain or contribute to any Benefit Plan
that is covered by Title IV of ERISA.
     (h) Terminate or Reject Loans. Without limiting anything in subsection
6.2(b), terminate or reject any Pledged Loan prior to the end of the term of
such Loan, whether such rejection or early termination is made pursuant to an
equitable cause, statute, regulation, judicial proceeding or other applicable
law, unless prior to such termination or rejection, such Pledged Loan and any
related Pledged Assets have been released from the Lien created by this
Indenture.
     (i) Debt. Create, incur, assume or suffer to exist any Debt except as
contemplated by the Transaction Documents.
     (j) Guarantees. Guarantee, endorse or otherwise be or become contingently
liable (including by agreement to maintain balance sheet tests) in connection
with the obligations of any other Person, except endorsements of negotiable
instruments for collection in the ordinary course of business and reimbursement
or indemnification obligations as provided for under this Indenture or as
contemplated by the Transaction Documents.
     (k) Limitation on Transactions with Affiliates. Enter into, or be a party
to any transaction with any Affiliate, except for:
     (i) the transactions contemplated hereby and by the other Transaction
Documents; and
     (ii) to the extent not otherwise prohibited under this Indenture, other
transactions upon fair and reasonable terms materially no less favorable to the
Issuer than would be obtained in a comparable arm’s-length transaction with a
Person not an Affiliate.
     (l) Lines of Business. Conduct any business other than that described in
the LLC Agreement, or enter into any transaction with any Person which is not
contemplated by or incidental to the performance of its obligations under the
Transaction Documents to which it is a party.
     (m) Limitation on Investments. Make or suffer to exist any loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business

67



--------------------------------------------------------------------------------



 



or assets or otherwise) in, any Affiliate or any other Person except for
(i) Permitted Investments and (ii) the purchase of Loans pursuant to the terms
of the Term Purchase Agreement.
     (n) Insolvency Proceedings. Seek dissolution or liquidation in whole or in
part of the Issuer.
     (o) Distributions to Member. Make any distribution to its Member except as
provided in the LLC Agreement.
     (p) Place of Business; Change of Name. Change (x) its type or jurisdiction
of organization from that listed in Section 4.1(a) or (y) its name, unless in
any such event the Issuer shall have given the Trustee and the Collateral Agent
at least ten (10) days prior written notice thereof and shall take all action
necessary or reasonably requested by the Trustee or the Collateral Agent to
amend its existing Financing Statements and file additional Financing Statements
in all applicable jurisdictions necessary or advisable to maintain the
perfection of the Lien of the Collateral Agent under this Indenture.
ARTICLE VII
SERVICING OF PLEDGED LOANS
Section 7.1 Responsibility for Loan Administration.
     The Servicer shall manage, administer, service and make collections on the
Pledged Loans on behalf of the Trustee and Issuer. Without limiting the
generality of the foregoing, but subject to all other provisions hereof, the
Trustee and the Issuer grant to the Servicer a limited power of attorney to
execute and the Servicer is hereby authorized and empowered to so execute and
deliver, on behalf of itself, the Issuer and the Trustee or any of them, any and
all instruments of satisfaction or cancellation or of partial or full release or
discharge and all other comparable instruments with respect to the Pledged
Loans, any related Mortgages and the related Vacation Ownership Interests, but
only to the extent deemed necessary by the Servicer.
     Each of the Trustee, the Issuer and the Collateral Agent, at the request of
a Servicing Officer, shall furnish the Servicer with any documents in its
possession reasonably requested or take any action reasonably requested,
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder (subject, in the case of requests for documents
contained in any Loan Files, to the requirements of Section 6.1(l)).
     WCF is hereby appointed as the Servicer until such time as any Service
Transfer shall be effected under Article XII.
Section 7.2 Standard of Care.
     In managing, administering, servicing and making collections on the Pledged
Loans pursuant to this Indenture, the Servicer will exercise that degree of
skill and care consistent with Customary Practices and the Credit Standards and
Collection Policies.
Section 7.3 Records.

68



--------------------------------------------------------------------------------



 



     The Servicer shall, during the period it is Servicer hereunder, maintain
such books of account, computer data files and other records as will enable the
Trustee to determine the status of each Pledged Loan and will enable such Loan
to be serviced in accordance with the terms of this Indenture by a Successor
Servicer following a Service Transfer.
Section 7.4 Loan Schedule.
     The Servicer shall at all times maintain the Loan Schedule and
electronically provide to the Trustee, the Issuer, the Collateral Agent and the
Custodian a current, complete copy of the Loan Schedule. The Loan Schedule may
be in one or multiple documents including the original listing and monthly
amendments listing changes.
Section 7.5 Enforcement.
     (a) The Servicer will, consistent with Section 7.2, act with respect to the
Pledged Loans in such manner as will maximize the receipt of Collections in
respect of such Pledged Loans (including, to the extent necessary, instituting
foreclosure proceedings against the Vacation Ownership Interest, if any,
underlying a Pledged Loan or disposing of the underlying Vacation Ownership
Interest, if any). The Servicer will diligently monitor the integration of the
collection functions of WCF and WRDC and to the extent the Servicer detects any
deterioration in collections or any increase in delinquencies or defaults or
other factors which indicate or might indicate any deterioration in collections,
the Servicer will use its best efforts to determine the source of the problem
and will use its best efforts to remedy such problem.
     (b) The Servicer may sue to enforce or collect upon Pledged Loans, in its
own name, if possible, or as agent for the Issuer. If the Servicer elects to
commence a legal proceeding to enforce a Pledged Loan, the act of commencement
shall be deemed to be an automatic assignment of the Pledged Loan to the
Servicer for purposes of collection only. If, however, in any enforcement suit
or legal proceeding it is held that the Servicer may not enforce a Pledged Loan
on the grounds that it is not a real party in interest or a holder entitled to
enforce the Pledged Loan, the Trustee on behalf of the Issuer shall, at the
Servicer’s expense, take such steps as the Servicer and the Trustee may mutually
agree are necessary (such agreement not to be unreasonably withheld) to enforce
the Pledged Loan, including bringing suit in its name or the name of the Issuer.
The Servicer shall provide to the Trustee reasonable security or indemnity
against the costs, expenses and liabilities which may be incurred thereby.
     (c) The Servicer, upon notice to the Trustee, may grant to the Obligor on
any Pledged Loan any rebate, refund or adjustment out of the appropriate
Collection Account that the Servicer in good faith believes is required as a
matter of law; provided that, on any Business Day on which such rebate, refund
or adjustment is to be paid hereunder, such rebate, refund or adjustment shall
only be paid to the extent of funds otherwise available for distribution from
the Collection Account.
     (d) The Servicer will not extend, amend, waive or otherwise modify the
terms of any Pledged Loan or permit the rescission or cancellation of any
Pledged Loan, whether for any reason relating to a negative change in the
related Obligor’s creditworthiness or inability to make any payment under the
Pledged Loan or otherwise, other than in accordance with Customary Practices.

69



--------------------------------------------------------------------------------



 



     (e) The Servicer shall have discretion to sell the collateral which secures
any Defaulted Loans free and clear of the Lien of this Indenture, in exchange
for cash, in accordance with Customary Practices and Credit Standards and
Collection Policies. All proceeds of any such sale of such collateral shall be
deposited by the Servicer into the Collection Account.
     (f) The Servicer shall not sell any Defaulted Loan or any collateral
securing a Defaulted Loan to any Seller or Originator except for an amount at
least equal to the fair market value thereof.
     (g) Notwithstanding any other provision of this Indenture, the Servicer
shall have no obligation to, and shall not, foreclose on the collateral securing
any Pledged Loan unless the proceeds from such foreclosure will be sufficient to
cover the expenses of such foreclosure. Notwithstanding any other provision of
this Indenture, proceeds from the foreclosure by the Servicer on the collateral
securing any Pledged Loans shall first be applied by the Servicer to reimburse
itself for the expenses of such foreclosure, and any remaining proceeds shall be
deposited into the Collection Account.
Section 7.6 Trustee and Collateral Agent to Cooperate.
     Upon request of a Servicing Officer, the Trustee and the Collateral Agent
shall perform such other acts as are reasonably requested by the Servicer
(including without limitation the execution of documents) and otherwise
cooperate with the Servicer in enforcement of the Trustee’s rights and remedies
with respect to Pledged Loans.
Section 7.7 Other Matters Relating to the Servicer.
     The Servicer is hereby authorized and empowered to:
     (a) advise the Trustee in connection with the amount of withdrawals from
Accounts in accordance with the provisions of this Indenture;
     (b) execute and deliver, on behalf of the Issuer, any and all instruments
of satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Pledged Loans and, after
the delinquency of any Pledged Loan and to the extent permitted under and in
compliance with applicable law and regulations, to commence enforcement
proceedings with respect to such Pledged Loan including without limitation the
exercise of rights under any power-of-attorney granted in any Pledged Loan; and
     (c) make any filings, reports, notices, applications, registrations with,
and to seek any consents or authorizations from the Securities and Exchange
Commission and any state securities authority on behalf of the Issuer as may be
necessary or advisable to comply with any federal or state securities or
reporting requirements laws.

70



--------------------------------------------------------------------------------



 



     Prior to the occurrence of an Event of Default hereunder, the Trustee
agrees that it shall promptly follow the instructions of the Servicer duly given
to withdraw funds from the Accounts.
Section 7.8 Servicing Compensation.
     As compensation for its servicing activities hereunder the Servicer shall
be entitled to receive the Monthly Servicer Fee.
Section 7.9 Costs and Expenses.
     The costs and expenses incurred by the Servicer in carrying out its duties
hereunder, including without limitation the fees and expenses incurred in
connection with the enforcement of Pledged Loans, shall be paid by the Servicer
and the Servicer shall be entitled to reimbursement hereunder from the Issuer as
provided in Section 3.1 and Section 7.5(g). Failure by the Servicer to receive
reimbursement shall not relieve the Servicer of its obligations under this
Indenture.
Section 7.10 Representations and Warranties of the Servicer.
     The Servicer hereby represents and warrants to the Trustee, the Collateral
Agent and the Noteholders as of the date of this Indenture:
     (a) Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power, authority, and legal right to own its
property and conduct its business as such properties are presently owned and
such business is presently conducted, and to execute, deliver and perform its
obligations under this Indenture. The Servicer is duly qualified to do business
and is in good standing as a foreign corporation, and has obtained all necessary
licenses and approvals in each jurisdiction necessary for the enforcement of
each Pledged Loan or in which failure to qualify or to obtain such licenses and
approvals would have a Material Adverse Effect on the Noteholders.
     (b) Due Authorization. The execution and delivery by the Servicer of each
of the Transaction Documents to which it is a party, and the consummation by the
Servicer of the transactions contemplated hereby and thereby have been duly
authorized by the Servicer by all necessary corporate action on the part of the
Servicer.
     (c) Binding Obligations. Each of the Transaction Documents to which
Servicer is a party constitutes a legal, valid and binding obligation of the
Servicer enforceable against the Servicer in accordance with its terms, except
as such enforceability may be subject to or limited by applicable Debtor Relief
Laws and except as such enforceability may be limited by general principles of
equity (whether considered in a suit at law or in equity).
     (d) No Conflict; No Violation. The execution and delivery by the Servicer
of each of the Transaction Documents to which the Servicer is a party, and the
performance by the Servicer of the transactions contemplated by such agreements
and the fulfillment by the Servicer of the terms hereof and thereof applicable
to the Servicer, will not conflict with, violate, result in any

71



--------------------------------------------------------------------------------



 



breach of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under any provision of any existing law or
regulation or any order or decree of any court applicable to the Servicer or its
certificate of incorporation or bylaws or any material indenture, contract,
agreement, mortgage, deed of trust or other material instrument, to which the
Servicer is a party or by which it is bound, except where such conflict,
violation, breach or default would not have a Material Adverse Effect.
     (e) No Proceedings. There are no proceedings or investigations pending or,
to the knowledge of the Servicer threatened, against the Servicer, before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Indenture or any of the
other Transaction Documents; (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Indenture or any of the other Transaction
Documents; (iii) seeking any determination or ruling that, in the reasonable
judgment of the Servicer, would adversely affect the performance by the Servicer
of its obligations under this Indenture or any of the other Transaction
Documents; (iv) seeking any determination or ruling that would adversely affect
the validity or enforceability of this Indenture or any of the other Transaction
Documents; or (v) seeking any determination or ruling that would have a Material
Adverse Effect.
     (f) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or any governmental body or official required in
connection with the execution and delivery by the Servicer of this Indenture or
of the other Transaction Documents to which it is a party or the performance by
the Servicer of the transactions contemplated hereby and thereby and the
fulfillment by the Servicer of the terms hereof and thereof, have been obtained,
except where the failure so to do would not have a Material Adverse Effect.
Section 7.11 Additional Covenants of the Servicer.
     The Servicer further agrees as provided in this Section 7.11.
     (a) Change in Payment Instructions to Obligors. The Servicer will not add
or terminate the bank as a Control Account Bank from the one listed in
Schedule 2 to this Indenture or make any change in the instructions to Obligors
regarding payments to be made to the Control Account Bank, unless the Trustee
shall have received (i) 30 Business Days’ prior notice of such addition,
termination or change and (ii) prior to the effective date of such addition,
termination or change, (x) fully executed copies of the new or revised Control
Agreements executed by each new Control Account Bank, the Issuer, the Trustee
and the Servicer and (y) copies of all agreements and documents signed by either
the Issuer or the respective Control Account Bank with respect to any new
Control Account.
     (b) Collections. The Servicer shall hold any Collections it receives in
trust for the benefit of the Trustee and deposit such Collections into a Control
Account or the Collection Account as soon as practicable but in any event within
two Business Days following the Servicer’s receipt thereof.
     (c) Compliance with Requirements of Law. The Servicer will maintain in
effect all qualifications required under all relevant laws, rules, regulations
and orders in order to service

72



--------------------------------------------------------------------------------



 



each Pledged Loan, and shall comply in all material respects with all applicable
laws, rules, regulations and orders with respect to it, its business and
properties, and the servicing of the Pledged Loans (including without limitation
the laws, rules and regulations of each state governing the sale of timeshare
contracts).
     (d) Protection of Rights. The Servicer will take no action that would
impair in any material respect the rights of any of the Collateral Agent or the
Trustee in the Pledged Loans or any other Collateral, or violate the Collateral
Agency Agreement.
     (e) Credit Standards and Collection Policies. The Servicer will comply in
all material respects with the Credit Standards and Collection Policies and
Customary Practices with respect to each Pledged Loan.
     (f) Notice to Obligors. The Servicer will ensure that the Obligor of each
Pledged Loan either:
     (1) has been instructed, pursuant to the Servicer’s routine distribution of
a periodic statement to such Obligor next succeeding:

  (A)   the date the Loan becomes a Pledged Loan, or     (B)   the day on which
a PAC ceased to apply to such Pledged Loan, in the case of a Pledged Loan
formerly subject to a PAC,

but in no event later than the then next succeeding due date for a Scheduled
Payment under the related Pledged Loan, to remit Scheduled Payments thereunder
to a Post Office Box for credit to the Control Account, or directly to the
Control Account, in each case maintained at the Control Account Bank pursuant to
the terms of the Control Agreement,
          (2) has entered into a PAC, pursuant to which a deposit account of
such Obligor is made subject to a pre-authorized debit in respect of Scheduled
Payments as they become due and payable, and the Servicer has taken, and has
caused each of the Control Account Bank and/or the Trustee to take, all
necessary and appropriate action to ensure that each such pre-authorized debit
is credited directly to the Control Account or the Collection Account,
          (3) has authorized Scheduled Payments from a credit card of such
Obligor pursuant to a Credit Card Account; or
          (4) has agreed to make payments to the Servicer for deposit into the
Collection Account.
     (g) Relocation of Servicer. The Servicer shall at all times maintain each
office from which it services Pledged Loans within the United States of America.
     (h) Instruments. The Servicer will not remove any portion of the Pledged
Loans or other collateral that consists of money or is evidenced by an
instrument, certificate or other writing (including any Pledged Loan) from the
jurisdiction in which it is then held unless the Trustee has first received an
Opinion of Counsel to the effect that the Lien created by this

73



--------------------------------------------------------------------------------



 



Indenture with respect to such property will continue to be maintained after
giving effect to such action or actions; provided, however, that the Custodian,
the Collateral Agent and the Servicer may remove Loans from such jurisdiction to
the extent necessary to satisfy any requirement of law or court order, in all
cases in accordance with the provisions of the Custodial Agreement, the
Collateral Agency Agreement and this Indenture.
     (i) Loan Schedule. The Servicer will promptly amend the Loan Schedule to
reflect terms or discrepancies that become known to the Servicer at any time.
     (j) Segregation of Collections. The Servicer will:
     (i) prevent the deposit into any Account of any funds other than
Collections or other funds to be deposited into such Account under this
Indenture (provided that, this covenant shall not be breached to the extent that
funds are inadvertently deposited into any of such Accounts and are promptly
segregated and removed from the Account); and
     (ii) with respect to the Control Account either (a) prevent the deposit
into such account of any funds other than Collections in respect of Pledged
Loans or (b) enter into an intercreditor agreement with other entities which
have an interest in the amounts in such Control Account to allocate the
Collections with respect to Pledged Loans to the Issuer and transfer such
amounts to the Trustee for deposit into the appropriate Collection Account
(provided that, the covenant in clause (a) of this paragraph (ii) shall not be
breached to the extent funds not constituting Collections in respect of Pledged
Loans are inadvertently deposited into such Control Account and are promptly
segregated and remitted to the owner thereof).
     (k) Terminate or Reject Loans. Except to the extent necessary to address
defects in the sales process or in cases of exceptional hardship of the Obligor,
and without limiting anything in subsection 6.2(b), the Servicer will not
terminate any Pledged Loan prior to the end of the term of such Loan, whether
such early termination is made pursuant to an equitable cause, statute,
regulation, judicial proceeding or other applicable law, unless prior to such
termination, the Issuer consents and any related Pledged Assets have been
released from the Lien of this Indenture.
     (l) Change in Business or Credit Standards and Collection Policies. The
Servicer will not make any change in the Credit Standards and Collection
Policies or deviate from the exercise of Customary Practices, which change or
deviation would materially impair the value or collectibility of any Pledged
Loan.
     (m) Keeping of Records and Books of Account. The Servicer shall maintain
and implement administrative and operating procedures (including without
limitation an ability to recreate records evidencing the Pledged Loans in the
event of the destruction or loss of the originals thereof) and keep and
maintain, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pledged Loans (including
without limitation records adequate to permit the daily identification of all
Collections with respect to, and adjustments of amounts payable under, each
Pledged Loan).

74



--------------------------------------------------------------------------------



 



     (n) Recordation of Collateral Assignments. The Servicer will cause the
collateral Assignment of Mortgage to the Collateral Agent to be perfected as
provided in the WVRI Master Loan Purchase Agreement, except that the Servicer
shall not be required to file or cause the filing of such collateral Assignment
of Mortgage to the extent the related Vacation Ownership Interest is located in
the State of Florida and the Servicer shall have received an Opinion of Counsel
to the effect that no recordings or filings of the Assignment of Mortgage are
necessary under the laws of the State of Florida to perfect the security
interest of the Collateral Agent in the Mortgages incumbering Florida Vacation
Ownership Interests. If the Servicer is unable to obtain the opinion described
in the preceding sentence, then the Servicer will take or cause to be taken such
action as is required to record the Assignment of Mortgage with respect to the
Vacation Ownership Interests located in the State of Florida.
Section 7.12 Servicer not to Resign.
     The entity then serving as Servicer shall not resign from the obligations
and duties hereby imposed on it hereunder except upon determination that (i) the
performance of its duties hereunder is no longer permissible under applicable
law; (ii) there is no reasonable action which can be taken to make the
performance of its duties hereunder permissible under applicable law; and
(iii) a Successor Servicer shall have been appointed and accepted the duties as
Servicer pursuant to Section 12.2. Any such determination permitting the
resignation of the Servicer pursuant to clause (i) of the preceding sentence
shall be evidenced by an Opinion of Counsel to such effect delivered to the
Trustee. No such resignation shall be effective until a Successor Servicer shall
have assumed the responsibilities and obligations of the Servicer in accordance
with Section 12.2.
Section 7.13 Merger or Consolidation of, or Assumption of the Obligations of
Servicer.
     The Servicer shall not consolidate with or merge into any other corporation
or convey or transfer its properties and assets substantially as an entirety to
any Person unless:
     (i) the corporation formed by such consolidation or into which the Servicer
is merged or the Person which acquires by conveyance or transfer the properties
and assets of the Servicer substantially as an entirety shall be a corporation
organized and existing under the laws of the United States of America or any
state thereof or the District of Columbia and, if the Servicer is not the
surviving entity, shall expressly assume by an agreement supplemental hereto,
executed and delivered to the Trustee in form satisfactory to the Trustee, the
performance of every covenant and obligation of the Servicer hereunder;
     (ii) the Servicer has delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel each stating that such consolidation, merger, conveyance
or transfer and such supplemental agreement comply with this Section 7.13, and
all conditions precedent provided for herein relating to such transaction have
been satisfied;
     (iii) the Rating Agency Condition has been satisfied with respect to such
consolidation, amendment, merger, conveyance or transfer; and
     (iv) immediately prior to and after the consummation of such merger,
consolidation, conveyance or transfer, no event which, with notice or passage of
time or both, would become a Servicer Default under the terms of this Indenture
shall have occurred and be continuing.

75



--------------------------------------------------------------------------------



 



Section 7.14 Examination of Records.
     Each of the Issuer and the Servicer shall clearly and unambiguously
identify each Pledged Loan in its respective computer or other records to
reflect that such Pledged Loan has been Granted to the Collateral Agent pursuant
to this Indenture. Each of the Issuer and the Servicer shall, prior to the sale
or transfer to a third party of any Loan similar to the Pledged Loans held in
its custody, examine its computer and other records to determine that such Loan
is not a Pledged Loan.
Section 7.15 Delegation of Duties.
     In the ordinary course of business, the Servicer, including any Successor
Servicer, may at any time delegate any duties hereunder to any Person who agrees
to conduct such duties in accordance with the terms of this Indenture. Any such
delegations shall not constitute a resignation within the meaning of
Section 7.12 of this Indenture. Notwithstanding anything to the contrary
contained herein, or in any agreement relating to such delegations, the Servicer
shall remain obligated and liable to the Trustee, the Issuer, the Collateral
Agent and the Noteholders for the servicing and administration of the Pledged
Loans in accordance with the provisions of this Indenture to the same extent and
under the same terms and conditions as if it alone were servicing and
administering the Pledged Loans.
Section 7.16 Servicer Advances.
     On or before each Determination Date the Servicer may deposit into the
Collection Account an amount equal to the aggregate amount of Servicer Advances,
if any, with respect to Scheduled Payments on Pledged Loans (which are not
Defaulted Loans) for the preceding Due Period which are not received on or prior
to such Payment Date. Such Servicer Advances shall be included as Available
Funds. None of the Servicer, any Successor Servicer or the Trustee, acting as
Servicer, shall have any obligation to make any Servicer Advance and may refuse
to make a Servicer Advance for any reason or no reason. The Servicer shall not
make any Servicer Advance that, after reasonable inquiry and in its sole
discretion, it determines is unlikely to be ultimately recoverable from
subsequent payments or collections or otherwise with respect to the Pledged Loan
with respect to which such Servicer Advance is proposed to be made.
Section 7.17 Delivery of Monthly Files.
     The Servicer shall on or before the Determination Date in each calendar
month deliver to the Collateral Agent an electronic file containing with respect
to each Pledged Loan the loan number, the principal balance of the loan and the
next payment due date for such loan.
ARTICLE VIII
REPORTS
Section 8.1 Monthly Servicing Report.

76



--------------------------------------------------------------------------------



 



     On or before the Determination Date prior to each Payment Date, the
Servicer shall deliver to the Trustee, the Issuer, Fitch and S&P a Monthly
Servicing Report in a form substantially like that attached as Exhibit D to this
Indenture with such additions as the Trustee may from time to time request and
containing information necessary to make payments and transfer funds as provided
in Sections 3.1 and 3.4 of this Indenture. The Servicer shall deliver each such
Monthly Servicing Report to the Trustee on or before 3:00 p.m. New York City
time on the Determination Date. Each Monthly Servicing Report shall be
accompanied by a certificate of a Servicing Officer substantially in the form of
Exhibit D certifying the accuracy of such report and that no Event of Default or
event that with the giving of notice or lapse of time or both would become an
Event of Default has occurred, or if such event has occurred and is continuing,
specifying the event and its status. Such certificate shall state whether or not
a Rapid Amortization Period, Cash Accumulation Event or Servicer Default has
occurred and shall also identify which, if any, Pledged Loans have been
identified as Defective Loans or have become Defaulted Loans during the
preceding Due Period and if a Cash Accumulation Event has occurred.
Section 8.2 Other Data.
     In addition, the Servicer shall at the reasonable request of the Trustee,
the Issuer or a Rating Agency, furnish to the Trustee, the Issuer or such Rating
Agency such underlying data as can be generated by the Servicer’s existing data
processing system without undue modification or expense; provided, however,
nothing in this Section 8.2 shall permit any of the Trustee, the Issuer or any
Rating Agency to materially change or modify the ongoing data reporting
requirements under this Article VIII.
Section 8.3 Annual Servicer’s Certificate.
     The Servicer will deliver to the Issuer, the Trustee and each Rating Agency
within forty-five (45) days after the end of each fiscal year, beginning with
the fiscal year ending December 31, 2009, an Officer’s Certificate substantially
in the form of Exhibit E stating that (a) a review of the activities of the
Servicer during the preceding calendar year (or, in the case of the first such
Officer’s Certificate, the period since the Closing Date) and of its performance
under this Indenture during such period was made under the supervision of the
officer signing such certificate and (b) to the Servicer’s knowledge, based on
such review, the Servicer has fully performed all of its obligations under this
Indenture for the relevant time period, or, if there has been a default in the
performance of any such obligation, specifying each such default known to such
officer and the nature and status thereof.
Section 8.4 Notices to WCF.
     In the event that WCF is not acting as Servicer, any Successor Servicer
appointed and acting pursuant to Section 12.2 shall deliver or make available to
WCF each certificate and report required to be prepared, forwarded or delivered
thereafter pursuant to the provisions of this Article VIII.
Section 8.5 Tax Reporting.

77



--------------------------------------------------------------------------------



 



     The Trustee shall file or cause to be filed with the Internal Revenue
Service and furnish or cause to be furnished to Noteholders Information
Reporting Forms 1099, together with such other information reports or returns at
the time or times and in the manner required by the Code consistent with the
treatment of the Notes as indebtedness of the Issuer for federal income tax
purposes.
ARTICLE IX
CONTROL ACCOUNT
Section 9.1 Control Account.
     The Issuer has established or has caused to be established and shall
maintain or cause to be maintained a system of operations, accounts and
instructions with respect to the Obligors and Control Account at the Control
Account Bank as described in Sections 4.1(j) and 6.1. Pursuant to the Control
Agreement to which it is party, the Control Account Bank shall be irrevocably
instructed to initiate an electronic transfer of all funds on deposit in the
Control Account that are derived from Pledged Loans, to the Collection Account
on the Business Day on which such funds become available. Prior to the
occurrence of an Event of Default, the Trustee shall be authorized to allow the
Servicer to effect or direct deposits into the Control Accounts. The Trustee is
hereby irrevocably authorized and empowered, as the Issuer’s attorney-in-fact,
to endorse any item deposited in the Control Account, or presented for deposit
in the Control Account or the Collection Account, requiring the endorsement of
the Issuer, which authorization is coupled with an interest and is irrevocable.
     All funds in the Control Account shall be transferred daily by or upon the
order of the Trustee by electronic funds transfer or intra-bank transfer to the
Collection Account.
ARTICLE X
INDEMNITIES
Section 10.1 Liabilities to Obligors.
     No obligation or liability to any Obligor under any of the Pledged Loans is
intended to be assumed by the Trustee or the Noteholders under or as a result of
this Indenture and the transactions contemplated hereby and, to the maximum
extent permitted by law, the Trustee and the Noteholders expressly disclaim any
such obligation and liability.
Section 10.2 Tax Indemnification.
     The Issuer agrees to pay, and to indemnify, defend and hold harmless the
Trustee, any Successor Servicer, and the Noteholders from, any taxes which may
at any time be asserted with respect to, and as of the date of, the Grant of the
Pledged Loans to the Collateral Agent for the benefit of the Trustee, any
Successor Servicer and the Noteholders, including without limitation any sales,
gross receipts, general corporation, personal property, privilege or license
taxes (but not including any federal, state or other income or intangible asset
taxes arising out of the issuance of the Notes or distributions with respect
thereto, other than any such intangible asset

78



--------------------------------------------------------------------------------



 



taxes in respect of a jurisdiction in which the indemnified person is not
otherwise subject to tax on its intangible assets) and costs, expenses and
reasonable counsel fees in defending against the same.
Section 10.3 Servicer’s Indemnities.
     Each entity serving as Servicer shall defend and indemnify the Issuer and
the Trustee against any and all costs, expenses, losses, damages, claims and
liabilities, including reasonable fees and expenses of counsel and expenses of
litigation, in respect of any action taken, or failure to take any action by
such entity as Servicer (but not by any predecessor or successor Servicer) with
respect to this Indenture or any Pledged Loan; provided, however, such indemnity
shall apply only in respect of any negligent action taken, or negligent failure
to take any action, or reckless disregard of duties hereunder, or bad faith or
willful misconduct by the Servicer. This indemnity shall survive any Service
Transfer (but a Servicer’s obligations under this Section 10.3 shall not relate
to any actions of any Successor Servicer after a Service Transfer) and any
payment of the amount owing hereunder or any release by the Issuer of any such
Pledged Loan.
Section 10.4 Operation of Indemnities.
     Indemnification under this Article X shall include without limitation
reasonable fees and expenses of counsel and expenses of litigation. If the
Servicer has made any indemnity payments to the Trustee, the Noteholders or the
Issuer pursuant to this Article X and if either the Trustee, the Noteholders or
the Issuer thereafter collect any of such amounts from others, the Trustee, the
Noteholders or the Issuer will promptly repay such amounts collected to the
Servicer without interest.
ARTICLE XI
EVENTS OF DEFAULT
Section 11.1 Events of Default. If any one of the following events shall occur:
     (a) Available Funds together with the Reserve Account Draw Amount are not
sufficient to pay in full Accrued Interest due on the Notes on any Payment Date;
     (b) Available Funds together with the Reserve Account Draw Amount on the
Final Maturity Date are not sufficient to reduce the Principal Amount to zero;
     (c) a default in the observance or performance of any material covenant or
agreement of the Issuer made with respect to itself or the Servicer made with
respect to itself in this Indenture (other than a covenant or agreement, a
default in the observance or performance of which is elsewhere in this
Section 11.1 specifically dealt with), or any representation or warranty of the
Issuer made as to itself or the Servicer made with respect to itself in this
Indenture or in any certificate or other writing delivered pursuant hereto or
thereto, or in connection herewith or therewith, proving to have been incorrect
in any material respect as of the time when the same shall have been made, and
such default shall continue or not be cured, or the circumstance or condition in
respect of which such representation or warranty was incorrect shall not have
been eliminated or otherwise cured, for a period of thirty (30) days after the
earlier of actual

79



--------------------------------------------------------------------------------



 



knowledge or the receipt of written notice sent by registered or certified mail,
return receipt requested, to the Issuer, if the Issuer is in default, or to the
Servicer, if the Servicer is in default, by the Trustee or to the Issuer and the
Servicer, as applicable, and the Trustee by the Majority Holders, specifying
such default or incorrect representation or warranty and requiring it to be
remedied and stating that such notice is a “Notice of Default” hereunder;
     (d) (1) the Issuer shall consent to the appointment of a conservator,
receiver or liquidator in any insolvency, adjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to the Issuer or to
all or substantially all of its property, as the case may be; (2) a decree or
order of a court, agency or supervisory authority having jurisdiction for the
appointment of a conservator or receiver or liquidator in any insolvency,
adjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Issuer and such decree or order shall have remained in
force undischarged or unstayed for a period of 60 days; or (3) the Issuer shall
become insolvent or admit in writing its inability to pay its debts generally as
they become due, file a petition to take advantage of any applicable insolvency
or reorganization statute, make an assignment for the benefit of its creditors
or voluntarily suspend payment of its obligations;
     (e) the Issuer shall become or come under the control of an “investment
company” subject to registration under the Investment Company Act; or
     (f) failure on the part of WCF or WRDC, if any, to (i) repurchase any
Defective Loan or provide a Qualified Substitute Loan if required to do so under
the terms of the applicable Purchase Agreement or (ii) maintain the perfection
and first priority status of the security interest granted to the Depositor upon
the sale of the Pledged Loans and such failure continues for a period of thirty
(30) days after actual knowledge of such failure or the receipt of written
notice sent by registered or certified mail, return receipt requested, to the
Issuer, and to WCF or WRDC, as applicable, by the Trustee or to the Issuer and
WCF or WRDC, as applicable, and the Trustee by the Majority Holders, specifying
such failure and requiring it to be remedied and stating that such notice is a
“Notice of Default” hereunder;
THEN,
     (i) with respect to the event described in subparagraph (d), an Event of
Default shall automatically occur as of the date of such event; and
     (ii) with respect to each of the events described in subparagraphs (a),
(b), (c), (e) and (f) an Event of Default shall occur upon the occurrence of the
event, the passage of the applicable grace period, if any, and the declaration
that such event shall constitute an Event of Default, which declaration shall be
made by the Trustee or the Noteholders of at least 50% of the Principal Amount
of the Notes.
     If an Event of Default has occurred under subparagraphs (a), (b), (c),
(e) or (f) it shall continue unless waived in writing by the Majority Holders.
     Promptly after the automatic occurrence of an Event of Default, and, in any
event, within two Business Days thereafter, the Trustee shall notify each
Noteholder and each Rating Agency

80



--------------------------------------------------------------------------------



 



of the occurrence thereof to the extent a Responsible Officer of the Trustee has
actual knowledge thereof based upon receipt of written information or other
communication.
     Promptly after the occurrence of an Event of Default, and, in any event,
within two Business Days thereafter, the Trustee shall also notify any party to
be notified of such Events of Default under the Title Clearing Agreements, to
the extent applicable, of the occurrence thereof to the extent a Responsible
Officer of the Trustee has actual knowledge thereof based upon receipt of
written information or other communication.
Section 11.2 Acceleration of Maturity; Rescission and Annulment.
     (a) If any Event of Default occurs under subparagraph (d) of Section 11.1,
the principal of the Notes, together with accrued and unpaid interest thereon,
will automatically be accelerated and become immediately due and payable.
     If any other Event of Default occurs, the Majority Holders may accelerate
the Notes by declaring the principal of all the Notes, together with accrued and
unpaid interest thereon to be immediately due and payable, by a notice in
writing to the Issuer and the Trustee and upon any such declaration such
principal and interest shall become immediately due and payable.
     (b) At any time after such an acceleration or declaration of acceleration
of the Notes has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as provided in this Indenture, such
acceleration may be rescinded by the Majority Holders of the Principal Amount by
written notice to the Issuer and the Trustee. No such rescission shall affect
any subsequent Event of Default or impair any right consequent thereon.
     (c) If an Event of Default has occurred and the Notes have been
accelerated, Available Funds will continue to be used to make payments,
including payments of interest and principal on the Notes in accordance with the
Priority of Payment; provided, however, if the Trustee has sold the Collateral
under this Indenture, then payments shall be made as provided in Section 11.7.
Section 11.3 Collection of Indebtedness and Suits for Enforcement by Trustee.
     The Issuer covenants that if the Notes are accelerated following the
occurrence of an Event of Default, and such acceleration has not been rescinded
and annulled, the Issuer shall, upon demand of the Trustee, pay to it, for the
benefit of the Noteholders the whole amount then due and payable on the Notes
for principal and interest, with interest upon the overdue principal and upon
overdue installments of interest, as determined for the Notes, to the extent
that payment of such interest shall be legally enforceable; and, in addition
thereto, such further amount as shall be sufficient to cover the reasonable
costs and expenses of collection, including the compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel; provided,
however, the amount due under this Section 11.3 shall not exceed the aggregate
proceeds from the sale of the relevant Collateral and amounts otherwise held by
the Issuer and available for such purpose.

81



--------------------------------------------------------------------------------



 



     Until such demand is made by the Trustee, the Issuer shall pay the
principal of and interest on the Notes to the Trustee for the benefit of the
registered Holders to be applied as provided in this Indenture, whether or not
the Notes are overdue.
     If the Issuer fails to pay such amounts forthwith upon such demand, then
the Trustee for the benefit of the Noteholders and as trustee of an express
trust, may, with the prior written consent of or shall at the direction of the
Majority Holders, institute suits in equity, actions at law or other legal,
judicial or administrative proceedings (each, a “Proceeding”) for the collection
of the sums so due and unpaid, and may prosecute such Proceeding to judgment or
final decree, and may enforce the same against the Issuer and collect the monies
adjudged or decreed to be payable in the manner provided by law out of the
Collateral wherever situated. In the event a Proceeding shall involve the
liquidation of Collateral, the Trustee shall pay all costs and expenses for such
Proceeding and shall be reimbursed for such costs and expenses from the
resulting liquidation proceeds. In the event that the Trustee determines that
liquidation proceeds will not be sufficient to fully reimburse the Trustee, the
Trustee shall receive indemnity satisfactory to it against such costs and
expenses from the Noteholders (which indemnity may include, at the Trustee’s
option, consent by each Noteholder authorizing the Trustee to be reimbursed from
amounts available in the Collection Account).
     If an Event of Default occurs and is continuing, the Trustee may, with the
prior written consent of or shall at the direction of the Majority Holders,
proceed to protect and enforce its rights and the rights of the Noteholders
hereunder and under the Notes, by such appropriate Proceedings as are necessary
to effectuate, protect and enforce any such rights, whether for the specific
enforcement of any covenant, agreement, obligation or indemnity in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy.
Section 11.4 Trustee May File Proofs of Claim.
     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
Proceeding relative to the Issuer or the property of the Issuer or its
creditors, the Trustee (irrespective of whether the principal of the Notes shall
then be due and payable as therein expressed or by declaration or otherwise)
shall be entitled and empowered, by intervention in such Proceeding or
otherwise,
     (a) to file a proof of claim for the whole amount of principal and interest
owing and unpaid in respect of the Notes and to file such other papers or
documents and take such actions as may be necessary or advisable in order to
have the claims of the Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel) and the Noteholders allowed in such Proceeding, and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same to the Noteholders;
and any receiver, assignee, trustee, liquidator or sequestrator (or other
similar official) in any such Proceeding is hereby authorized by each Noteholder
to make such payments to the Trustee, and in the event that the Trustee shall
consent to the making of such payments directly to the Noteholders, to pay to
the Trustee any amount due to it for the reasonable compensation,

82



--------------------------------------------------------------------------------



 



expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due to the Trustee under Article XIII.
     Nothing contained herein shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding.
Section 11.5 Remedies.
     (a) If an Event of Default shall have occurred and be continuing, the
Trustee and the Collateral Agent (upon direction by the Trustee) may, with the
prior written consent of, or shall at the direction of the Majority Holders, do
one or more of the following (subject to Section 11.6):
     (1) institute Proceedings in its own name and as trustee of an express
trust for the collection of all amounts then payable on the Notes or under this
Indenture, whether by declaration or otherwise, enforce any judgment obtained,
and collect from the Collateral monies adjudged due;
     (2) obtain possession of the Pledged Loans in accordance with the terms of
the Custodial Agreement and sell the Collateral or any portion thereof or rights
or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with Section 11.13;
     (3) institute Proceedings in its own name and as trustee of an express
trust from time to time for the complete or partial foreclosure of this
Indenture with respect to the Collateral;
     (4) exercise any remedies of a secured party under the UCC with respect to
the Collateral (including any Accounts), take any other appropriate action to
protect and enforce the rights and remedies of the Trustee or the Holders under
this Indenture and each other agreement contemplated hereby (including retaining
the Collateral pursuant to Section 11.6 and applying distributions from the
Collateral pursuant to Section 11.7); and
     (5) exercise any rights or remedies under this Indenture, the Performance
Guaranty or any other Transaction Document;
provided, however, that neither the Trustee nor the Collateral Agent may sell or
otherwise liquidate the Collateral which constitutes Pledged Loans and Pledged
Assets following an Event of Default other than an Event of Default described in
this Indenture resulting from an Insolvency Event, unless either (i) the Holders
of 100% of the Principal Amount of the Notes then outstanding, consent thereto;
(ii) the proceeds of such sale or liquidation are sufficient to discharge in
full the amounts then due and unpaid upon the Notes for principal and Accrued
Interest and the fees and all other amounts required to be paid pursuant to
Section 11.7; or (iii) the holders of 66 2/3% of the Principal Amount consent
thereto and the Trustee determines that the Collateral will not continue to
provide sufficient funds for the payment of principal of, and interest on, the
Notes as they would have become due if the Notes would not have been declared

83



--------------------------------------------------------------------------------



 



due and payable. If an Event of Default has occurred and is continuing and the
Holders of 100% of the Principal Amount of the Notes then outstanding direct the
Trustee to sell or otherwise liquidate the Collateral, the Trustee will dispose
of the Collateral as directed.
     For purposes of clause (ii) or clause (iii) of the preceding paragraph and
Section 11.6, the Trustee may, but need not, obtain and rely upon an opinion of
an independent accountant or an independent investment banking firm of national
reputation as to the feasibility of such proposed action and as to the
sufficiency of the distributions and other amounts receivable with respect to
the Collateral to make the required payments of principal of and interest on the
Notes, and any such opinion shall be conclusive evidence as to such feasibility
or sufficiency. The Issuer shall bear the reasonable costs and expenses of any
such opinion.
     For purposes of this Section 11.5, the Trustee agrees to take all actions
requested or directed by the Holders of 100% of the Principal Amount of the
Notes then outstanding as provided for in this Section 11.5.
     (b) In addition to the remedies provided in Section 11.5(a), the Trustee
may with the consent of and shall at the direction of the Majority Holders
institute a Proceeding in its own name and as trustee of an express trust solely
to compel performance of a covenant, agreement, obligation or indemnity or to
cure the representation or warranty or statement, the breach of which gave rise
to the Event of Default; and the Trustee shall enforce any equitable decree or
order arising from such Proceeding.
Section 11.6 Optional Preservation of Collateral.
     If the Notes have been accelerated following an Event of Default and such
acceleration and its consequences have not been rescinded and annulled, to the
extent permitted by law, the Trustee at the request of the Requisite Percentage
shall retain the Collateral securing the Notes intact for the benefit of the
Holders of the Notes and in such event it shall deposit all funds received with
respect to the Collateral into the Collection Account and apply such funds in
accordance with the payment priorities set forth in this Indenture, as if there
had not been such an acceleration. So long as the Trustee retains the
Collateral, the Trustee shall continue to apply all distributions received on
such Collateral in accordance with this Indenture.
Section 11.7 Application of Monies Collected During Event of Default.
     If the Notes have been accelerated following an Event of Default and such
acceleration and its consequences have not been rescinded and annulled, and the
Trustee has sold the Collateral, the proceeds collected by the Trustee pursuant
to this Article XI or otherwise with respect to the Notes shall be applied as
provided below:
     FIRST, to the Trustee in payment of the Monthly Trustee Fees and in
reimbursement of permitted expenses of the Trustee under each of the Transaction
Documents to which the Trustee is a party and amounts due to the Trustee as
indemnification; in the event of a Servicer Default and the replacement of the
Servicer with the Trustee or a Successor Servicer, the costs and expenses of
replacing the Servicer shall be permitted expenses of the Trustee;

84



--------------------------------------------------------------------------------



 



     SECOND, to the Servicer, the Monthly Servicer Fee and any unreimbursed
Servicer Advances made in respect of any prior Payment Dates plus any accrued
and unpaid Monthly Servicer Fees;
     THIRD, to the extent not previously paid pursuant to the Custodial
Agreement, to the Custodian, the Monthly Custodian Fee, plus any accrued and
unpaid Monthly Custodian Fees for prior Payment Dates;
     FOURTH, to the extent not paid by the Servicer, to the Collateral Agent,
the Monthly Collateral Agent Fee plus any accrued and unpaid Monthly Collateral
Agent Fees for prior Payment Dates;
     FIFTH, (A) to the holders of the Notes, Accrued Interest owing on the
Notes, and then, (B) to the holders of the Notes the Principal Amount of the
Notes, until such amounts are reduced to zero;
     SIXTH, to the Trustee, any other amounts due to the Trustee under this
Indenture; and
     SEVENTH, to Issuer, any remaining amounts free and clear of the lien of
this Indenture.
Section 11.8 Limitation on Suits by Individual Noteholders.
     Subject to Section 11.9, no Noteholder shall have any right to institute
any Proceeding with respect to this Indenture, or for the appointment of a
receiver or trustee, or for any other remedy hereunder, unless:
     (a) such Holder has previously given written notice to the Trustee of a
continuing Event of Default;
     (b) the Majority Holders shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;
     (c) such Holder or Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request; and
     (d) the Trustee for 60 days after its receipt of such notice, request and
offer of indemnity has failed to institute any such Proceeding,
it being understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholders or to obtain or to seek to obtain priority or preference over any
other Holders or to enforce any right under this Indenture, except in the manner
herein provided.
Section 11.9 Unconditional Rights of Noteholders to Receive Principal and
Interest.

85



--------------------------------------------------------------------------------



 



     Notwithstanding any other provision in this Indenture, other than
Section 2.16, the Holder of any Note shall have the right, which right is
absolute and unconditional, to receive payment as provided in this Indenture of
the principal and interest on such Note on the respective due dates thereof
expressed in such Note or in this Indenture and to institute suit for the
enforcement of any such payment, and such right shall not be impaired without
the consent of such Noteholder.
Section 11.10 Restoration of Rights and Remedies.
     If the Trustee or any Noteholder has instituted any Proceeding to enforce
any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Noteholder, then and in every such case the Issuer, the
Trustee and the Noteholders shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the
Noteholders shall continue as though no such Proceeding had been instituted.
Section 11.11 Waiver of Event of Default.
     Prior to the Trustee’s acquisition of a money judgment or decree for
payment, in either case for the payment of all amounts owing by the Issuer in
connection with this Indenture and the Notes issued hereunder, the Majority
Holders have the right to waive any Event of Default and its consequences.
     Upon any such waiver, such Event of Default shall cease to exist, and be
deemed to have been cured, for every purpose of this Indenture but no such
waiver shall extend to any subsequent or other Event of Default or impair any
right consequent thereon.
Section 11.12 Waiver of Stay or Extension Laws.
     The Issuer covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, on the basis of any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but will
suffer and permit the execution of every such power as though no such law had
been enacted.
Section 11.13 Sale of Collateral.
     (a) The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Section 11.5 shall not be exhausted by any one or more
Sales as to any portion of such Collateral remaining unsold, but shall continue
unimpaired until the entire Collateral shall have been sold or all amounts
payable on the Notes shall have been paid, whichever occurs later. The Trustee
may from time to time postpone any Sale by public announcement made at the time
and place of such Sale. The Trustee hereby expressly waives its right to any
amount fixed by law as compensation for any Sale. The Trustee may reimburse
itself from the proceeds of any sale for

86



--------------------------------------------------------------------------------



 



the reasonable costs and expenses incurred in connection with such sale. The net
proceeds of such sale shall be applied as provided in this Indenture.
     (b) The Trustee and the Collateral Agent shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Collateral in connection with a Sale thereof. In addition, the Trustee is
hereby irrevocably appointed the agent and attorney-in-fact of the Issuer to
transfer and convey the Issuer’s interest in any portion of the Collateral in
connection with a Sale thereof, and to take all action necessary to effect such
Sale. No purchaser or transferee at such Sale shall be bound to ascertain the
Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any monies.
Section 11.14 Action on Notes.
     The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the seeking, obtaining or application of any
other relief under or with respect to this Indenture. None of the rights or
remedies of the Trustee or the Noteholders hereunder shall be impaired by the
recovery of any judgment by the Trustee or any Noteholder against the Issuer or
by the levy of any execution under such judgment upon any portion of the
Collateral.
Section 11.15 Control by the Noteholders.
     If an Event of Default has occurred and is continuing, the Majority Holders
shall have the right to direct the time, method and place of conducting any
Proceeding for any remedy available to the Trustee with respect to the Notes or
exercising any trust or power conferred on the Trustee; provided that
     (i) such direction shall not be in conflict with any rule of law or with
this Indenture;
     (ii) any direction to the Trustee to sell or liquidate the Collateral which
constitutes Loans and the related Pledged Assets shall be subject to the
provisions of Sections 11.5 and 11.6; and
     (iii) the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction;
provided, however, that, subject to Section 13.1, the Trustee need not take any
action that it determines might involve it in liability unless it has been
provided with reasonable indemnity against such liability.
ARTICLE XII
SERVICER DEFAULTS
Section 12.1 Servicer Defaults.

87



--------------------------------------------------------------------------------



 



     If any one of the following events (each, a “Servicer Default”) shall occur
and be continuing:
     (a) any failure by the Servicer to make any payment, transfer or deposit on
or before the date such payment, transfer or deposit is required to be made or
given by the Servicer under the terms of this Indenture and such failure remains
unremedied for two Business Days; provided, however, that if the Servicer is
unable to make a payment, transfer or deposit when due and such failure is as a
result of circumstances beyond the Servicer’s control, the grace period shall be
extended to five Business Days;
     (b) failure on the part of the Servicer duly to observe or perform any
other covenants or agreements of the Servicer set forth in this Indenture or any
other Transaction Document to which the Servicer is a party and such failure
continues unremedied for a period of 30 days after the earlier of the date on
which the Servicer has actual knowledge of the failure and the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Servicer by the Trustee, or to the Servicer and the Trustee by
the Holders of 25% or more of the Principal Amount of the Notes;
     (c) any representation and warranty made by the Servicer in this Indenture
shall prove to have been incorrect in any material respect when made and has a
material and adverse impact on the Trustee’s interest in the Pledged Loans and
other Pledged Assets and the Servicer is not in compliance with such
representation or warranty within 30 Business Days after the earlier of the date
on which the Servicer has actual knowledge of such breach and the date on which
written notice of such breach requiring that such breach be remedied, shall have
been given to the Servicer by the Trustee or to the Servicer and the Trustee by
the Holders of 25% or more of the Principal Amount of the Notes;
     (d) an Insolvency Event shall occur with respect to the Servicer or the
Performance Guarantor; or
     (e) the Servicer shall fail to deliver the reports described in Section 8.1
of this Indenture and such failure shall continue for five Business Days.
THEN, so long as such Servicer Default shall be continuing, the Holders of
Requisite Percentage by notice then given in writing to the Servicer, the
Issuer, the Trustee and each Rating Agency (a “Termination Notice”), may
terminate all of the rights and obligations of the Servicer as Servicer under
this Indenture (such termination being herein called a “Service Transfer”).
After receipt by the Servicer and the Trustee of such Termination Notice and
subject to the terms of Section 12.2(a), the Trustee shall automatically assume
the responsibilities of the Servicer hereunder until the date that a Successor
Servicer shall have been appointed pursuant to Section 12.2 and all authority
and power of the Servicer under this Indenture shall pass to and be vested in
the Trustee or such Successor Servicer, as the case may be, without further
action on the part of any Person, and, without limitation, the Trustee at the
direction of the Holders of Requisite Percentage (which authorization is coupled
with an interest and is irrevocable) is hereby authorized and empowered (upon
the failure of the Servicer to cooperate) to execute and deliver, on behalf of
the Servicer, as attorney-in-fact or otherwise, all documents and other
instruments upon the failure of the Servicer to execute or deliver such
documents or instruments,

88



--------------------------------------------------------------------------------



 



and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights.
     The Servicer agrees to cooperate with the Trustee and such Successor
Servicer in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing hereunder, including without limitation the
transfer to such Successor Servicer of all authority of the Servicer to service
the Pledged Loans provided for under this Indenture, including without
limitation all authority over any Collections which shall on the date of
transfer be held by the Servicer for deposit in the Control Account or which
shall thereafter be received by the Servicer with respect to the Pledged Loans,
and in assisting the Successor Servicer in enforcing all rights under this
Indenture including, without limitation, allowing the Successor Servicer’s
personnel access to the Servicer’s premises for the purpose of collecting
payments on the Pledged Loans made at such premises. The Servicer shall promptly
transfer its electronic records relating to the Pledged Loans to the Successor
Servicer in such electronic form as the Successor Servicer may reasonably
request and shall promptly transfer to the Successor Servicer all other records,
correspondence and documents necessary for the continued servicing of the
Pledged Loans in the manner and at such times as the Successor Servicer shall
reasonably request. The Servicer shall allow the Successor Servicer access to
the Servicer’s officers and employees. To the extent that compliance with this
Section 12.1 shall require the Servicer to disclose to the Successor Servicer
information of any kind which the Servicer reasonably deems to be confidential,
the Successor Servicer shall be required to enter into such customary licensing
and confidentiality agreements as the Servicer shall deem necessary to protect
its interest and as shall be satisfactory in form and substance to the Successor
Servicer. The Servicer hereby consents to the entry against it of an order for
preliminary, temporary or permanent injunctive relief by any court of competent
jurisdiction, to ensure compliance by the Servicer with the provisions of this
paragraph.
Section 12.2 Appointment of Successor.
     (a) Appointment. On and after the receipt by the Servicer of a Termination
Notice pursuant to Section 12.1, or any permitted resignation of the Servicer
pursuant to Section 7.12, the Servicer shall continue to perform all servicing
functions under this Indenture until the date specified in the Termination
Notice or otherwise specified by the Trustee or until a date mutually agreed
upon by the Servicer and the Trustee. Upon receipt by the Servicer of a
Termination Notice, the Trustee, at the direction of the Requisite Percentage,
shall as promptly as possible after the giving of a Termination Notice appoint a
successor servicer (in any case, the “Successor Servicer”), and such Successor
Servicer shall accept its appointment by a written assumption in a form
acceptable to the Trustee; provided that such appointment shall be subject to
the satisfaction of the Rating Agency Condition. In the event a Successor
Servicer has not been appointed and accepted the appointment by the date of
termination stated in the Termination Notice the Trustee shall automatically
assume responsibility for performing the servicing functions under this
Indenture on the date of such termination. In the event that a Successor
Servicer has not been appointed and has not accepted its appointment and the
Trustee is legally unable or otherwise not capable of assuming responsibility
for performing the servicing functions under this Indenture, the Trustee shall
petition a court of competent jurisdiction to appoint any established financial
institution having a net worth of not less than $100,000,000 and whose regular
business includes the servicing of receivables similar to the Pledged Loans or

89



--------------------------------------------------------------------------------



 



other consumer finance receivables; provided, however, pending the appointment
of a Successor Servicer, the Trustee will act as the Successor Servicer.
     (b) Duties and Obligations of Successor Servicer. Upon its appointment, the
Successor Servicer shall be the successor in all respects to the Servicer with
respect to servicing functions under this Indenture and shall be subject to all
the responsibilities and duties relating thereto placed on the Servicer by the
terms and provisions hereof, and all references in this Indenture to the
Servicer shall be deemed to refer to the Successor Servicer.
     (c) Compensation of Successor Servicer; Costs and Expenses of Servicing
Transfer. In connection with such appointment and assumption, the Trustee may
make arrangements for the compensation of the Successor Servicer. The costs and
expenses of transferring servicing shall be paid by the Servicer which is
resigning or being replaced and to the extent such costs and expenses are not so
paid, shall be paid from Collections as provided herein in Sections 3.1 and
11.7.
Section 12.3 Notification to Noteholders.
     Upon the occurrence of any Servicer Default or any event which, with the
giving of notice or passage of time or both, would become a Servicer Default,
the Servicer shall give prompt written notice thereof to the Trustee and the
Issuer and the Trustee shall give notice to the Noteholders at their respective
addresses appearing in the Note Register. Upon any termination or appointment of
a Successor Servicer pursuant to this Article XII, the Trustee shall give prompt
written notice thereof to the Issuer and to the Noteholders at their respective
addresses appearing in the Note Register.
Section 12.4 Waiver of Past Defaults.
     With respect to a Servicer Default described in Section 12.1, the Majority
Holders may, on behalf of all Holders, waive any default by the Servicer in the
performance of its obligations hereunder and its consequences. Upon any such
waiver of a past default, such default shall cease to exist, and any default
arising therefrom shall be deemed to have been remedied for every purpose of
this Indenture. No such waiver shall extend to any subsequent or other default
or impair any right consequent thereon except to the extent expressly so waived.
Section 12.5 Termination of Servicer’s Authority.
     All authority and power granted to the Servicer under this Indenture shall
automatically cease and terminate upon termination of this Indenture pursuant to
Section 14.1, and shall pass to and be vested in the Issuer and without
limitation the Issuer is hereby authorized and empowered to execute and deliver,
on behalf of the Servicer, as attorney-in-fact or otherwise, all documents and
other instruments, and to do and accomplish all other acts or things necessary
or appropriate to effect the purposes of such transfer of servicing rights upon
termination of this Indenture. The Servicer shall cooperate with the Issuer in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing on the Pledged Loans. The Servicer shall transfer its
electronic records relating to the Pledged Loans to the Issuer in such
electronic form as Issuer may reasonably request and shall transfer all other
records, correspondence and documents relating to the Pledged Loans to the
Issuer in the manner and at such times as the Issuer shall

90



--------------------------------------------------------------------------------



 



reasonably request. To the extent that compliance with this Section 12.5 shall
require the Servicer to disclose information of any kind which the Servicer
deems to be confidential, the Issuer shall be required to enter into such
customary licensing and confidentiality agreements as the Servicer shall deem
necessary to protect its interests and as shall be reasonably satisfactory in
form and substance to the Issuer.
Section 12.6 Matters Related to Successor Servicer.
     The Successor Servicer will not be responsible for delays attributable to
the Servicer’s failure to deliver information, defects in the information
supplied by the Servicer or other circumstances beyond the control of the
Successor Servicer.
     The Successor Servicer will make arrangements with the Servicer for the
prompt and safe transfer of, and the Servicer shall provide to the Successor
Servicer, all necessary servicing files and records, including (as deemed
necessary by the Successor Servicer at such time): (i) microfiche loan
documentation; (ii) servicing system tapes; (iii) Pledged Loan payment history;
(iv) collections history; and (v) the trial balances, as of the close of
business on the day immediately preceding conversion to the Successor Servicer,
reflecting all applicable Pledged Loan information.
     Any Successor Servicer shall have no liability with respect to any
obligation which was required to be performed by the predecessor Servicer prior
to the date that the Successor Servicer becomes the Servicer or any claim of a
third party based on any alleged action or inaction of the predecessor Servicer.
     The Successor Servicer shall have no responsibility and shall not be in
default hereunder nor incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties under this Indenture if any such
failure or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information. The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Issuer or the Trustee or for any inaccuracy or
omission in a notice or communication received by the Successor Servicer from
any third party or (ii) which is due to or results from the invalidity,
unenforceability of any Pledged Loan under applicable law or the breach or the
inaccuracy of any representation or warranty made with respect to any Pledged
Loan.
     If the Trustee or any other Successor Servicer assumes the role of
Successor Servicer hereunder, such Successor Servicer shall be entitled to
appoint subservicers whenever it shall be deemed necessary by such Successor
Servicer. The Successor Servicer shall, notwithstanding any such subservicing
arrangements, remain obligated and liable to the Trustee, the Issuer, the
Collateral Agent and the Noteholders for the servicing and administration of the
Pledged Loans in accordance with the provisions of this Indenture to the same
extent and under the same terms and conditions as if it alone were servicing and
administering the Pledged Loans.

91



--------------------------------------------------------------------------------



 



ARTICLE XIII
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
Section 13.1 Duties of Trustee.
     (a) The Trustee, prior to the occurrence of an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge and after the
curing of all such Events of Default which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture. If an Event of Default of which a Responsible Officer of the Trustee
shall have actual knowledge has occurred and has not been cured or waived, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent institutional trustee would exercise or use under the circumstances in
the conduct of such institution’s own affairs. The Trustee is hereby authorized
and empowered to make the withdrawals and payments from the Accounts in
accordance with the instructions set forth in this Indenture until the
termination of this Indenture in accordance with Section 14.1 unless this
appointment is earlier terminated pursuant to the terms hereof.
     (b) The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Indenture, shall examine them to determine whether they
conform to such requirements; provided, however, that the Trustee shall not be
responsible for the accuracy or content of any resolution, certificate,
statement, opinion, report, document, order or other instrument furnished by the
Servicer, the Issuer or any other Person hereunder (other than the Trustee). The
Trustee shall give prompt written notice to the Noteholders of any material lack
of conformity of any such instrument to the applicable requirements of this
Indenture discovered by the Trustee.
     (c) Subject to Section 13.1(a), no provision of this Indenture shall be
construed to relieve the Trustee from liability for its own gross negligence,
reckless disregard of its duties, bad faith or misconduct; provided, however,
that:
     (i) the Trustee shall not be personally liable for an error of judgment
made in good faith by a Responsible Officer or employees of the Trustee, unless
it shall be proved that the Trustee was negligent in ascertaining the pertinent
facts;
     (ii) the Trustee shall not be personally liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
this Indenture or at the direction of the Majority Holders relating to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, or exercising or omitting to exercise any trust or power conferred upon
the Trustee, under this Indenture;
     (iii) the Trustee shall not be charged with knowledge of any failure by any
other party hereto to comply with its obligations hereunder or of the occurrence
of any Event of Default, Rapid Amortization Period, Cash Accumulation Event or
Servicer Default unless a Responsible Officer of the Trustee obtains actual
knowledge of such

92



--------------------------------------------------------------------------------



 



failure based upon receipt of written information or other communication or a
Responsible Officer of the Trustee receives written notice of such failure from
the Servicer, the Issuer or any Noteholder. In the absence of receipt of notice
or actual knowledge by a Responsible Officer, the Trustee may conclusively
assume there is no Event of Default, Rapid Amortization Period, Cash
Accumulation Event or Servicer Default; and
     (iv) Prior to the occurrence of an Event of Default of which a Responsible
Officer of the Trustee shall have actual knowledge or have received notice and
after all the curing of all such Events of Default which may have occurred, the
duties and obligations of the Trustee shall be determined solely by the express
provisions of this Indenture, the Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Indenture, no implied covenants or obligations shall be read into this Indenture
against the Trustee and, in the absence of bad faith, willful misconduct or
negligence on the part of the Trustee, the Trustee may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture.
     (d) The Trustee shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it (which
adequate indemnity may include, at the Trustee’s option, consent by the Majority
Holders authorizing the Trustee to be reimbursed for any funds from amounts
available in the Collection Account), and none of the provisions contained in
this Indenture shall in any event require the Trustee to perform, or be
responsible for the manner of performance of, any of the obligations of the
Servicer under this Indenture except during such time, if any, as the Trustee
shall be the successor to, and be vested with the rights, duties, powers and
privileges of, the Servicer in accordance with the terms of this Indenture.
     (e) Except for actions expressly authorized by this Indenture, the Trustee
shall take no action reasonably likely to impair the interests of the Issuer in
any Pledged Loan or other Collateral now existing or hereafter created or to
impair the value of any Pledged Loan or other Collateral now existing or
hereafter created.
     (f) Except as provided in this Indenture, the Trustee shall have no power
to dispose of or vary any Collateral.
     (g) In the event that the Note Registrar shall fail to perform any
obligation, duty or agreement in the manner or on the day required to be
performed by the Note Registrar, as the case may be, under this Indenture, the
Trustee (if it is not then the Note Registrar) shall be obligated promptly to
perform such obligation, duty or agreement in the manner so required.
     (h) The Trustee shall have no duty to (A) see to any recording, filing or
depositing of this Indenture or any agreement referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording or

93



--------------------------------------------------------------------------------



 



filing or depositing or to any rerecording, refiling or redepositing of any
thereof, (B) see to any insurance, (C) see to the payment or discharge of any
tax, assessment, or other governmental charge or any lien or encumbrance of any
kind owing with respect to, assessed or levied against, any part of any
Collateral other than from funds available in the Collection Account, or (D)
confirm or verify the contents of any reports or certificates of the Servicer
delivered to the Trustee pursuant to this Indenture believed by the Trustee to
be genuine and to have been signed or presented by the proper party or parties.
Section 13.2 Certain Matters Affecting the Trustee.
     Except for its own gross negligence, reckless disregard of its duties, bad
faith or misconduct:
     (a) the Trustee may rely on and shall be protected from liability to the
Issuer and the Noteholders in acting on, or in refraining from acting in accord
with, any resolution, Officer’s Certificate, certificate of auditors or any
other certificate, statement, conversation, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document believed by
it to be genuine and to have been signed, sent or made by the proper Person or
Persons;
     (b) the Trustee may consult with counsel, and any advice of counsel
(including without limitation counsel to the Issuer or the Servicer) shall be
full and complete authorization and protection from liability to the Issuer and
the Noteholders in respect to any action taken or suffered or omitted by it
hereunder in good faith and in accordance with such advice or opinion of
counsel;
     (c) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Noteholders, pursuant to the provisions of this Indenture, unless
such Noteholders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which may be incurred
therein or thereby; nothing contained herein shall, however, relieve the Trustee
of the obligations, upon the occurrence of any Servicer Default of which a
Responsible Officer of the Trustee shall have actual knowledge or have received
notice (which has not been cured), to exercise such of the rights and powers
vested in it by this Indenture, and to use the same degree of care and skill in
their exercise as a prudent person would exercise or use under the circumstances
in the conduct of such person’s own affairs;
     (d) neither the Trustee nor any of its officers, directors, employees,
agents,
     attorneys-in-fact or Affiliates shall be personally liable for any action
taken, suffered or omitted to be taken by the Trustee or such Person in good
faith and believed by such Person to be authorized or within the discretion or
rights or powers conferred upon it by this Indenture, nor for any action taken
or omitted to be taken by any other party hereto;
     (e) the Trustee shall not be bound to make any investigation into the facts
of matters stated in any Monthly Servicing Report, any other report or statement
delivered to the Trustee by the Servicer, resolution, certificate, statement,
instrument, opinion, report, notice, request,

94



--------------------------------------------------------------------------------



 



consent, order, approval, bond or other paper or document, unless requested in
writing so to do by the Majority Holders; provided, however, that if the payment
within a reasonable time to the Trustee of the costs, expenses or liabilities
likely to be incurred by it in the making of such investigation is, in the
opinion of the Trustee, not assured to the Trustee by the security afforded to
it by the terms of this Indenture, the Trustee may require indemnity
satisfactory to the Trustee against such cost, expense or liability as a
condition to taking any such action;
     (f) subject to Section 3.6, the Trustee may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys or a custodian, and the Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent,
attorney or custodian appointed with due care by it hereunder;
     (g) except as may be required by Section 13.1(b), the Trustee shall not be
required to make any initial or periodic examination of any documents or records
related to the Pledged Loans for the purpose of establishing the presence or
absence of defects, the compliance by the Servicer or the Issuer with their
respective representations and warranties or for any other purpose;
     (h) the right of the Trustee to perform any discretionary act enumerated in
this Indenture shall not be construed as a duty, and the Trustee shall not be
answerable for the performance of such act; and
     (i) the Trustee shall not be required to give any bond or surety in respect
of the powers granted hereunder.
Section 13.3 Trustee Not Liable for Recitals in Notes or Use of Proceeds of
Notes.
     The Trustee assumes no responsibility for the correctness of the recitals
contained herein and in the Notes (other than the certificate of authentication
on the Notes) or for any statements, representations or warranties made herein
by any Person other than the Trustee (except as expressly set forth herein).
Except as set forth in Section 13.14, the Trustee makes no representations as to
the validity, enforceability or sufficiency of this Indenture or of the Notes
(other than the certificate of authentication on the Notes) or of any Pledged
Loan or related document. The Trustee shall not be accountable for the use or
application of funds properly withdrawn from any Account on the instructions of
the Servicer or for the use or application by the Issuer of the proceeds of any
of the Notes, or for the use or application of any funds paid to the Issuer in
respect of the Pledged Loans. The Trustee shall not be responsible for the
legality or validity of this Indenture or the validity, priority, perfection or
sufficiency of the security for the Notes issued or intended to be issued
hereunder. The Trustee shall have no responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder or to record this Indenture.
Section 13.4 Trustee May Own Notes; Trustee in its Individual Capacity.
     U.S. Bank National Association, in its individual or any other capacity,
may become the owner or pledgee of Notes with the same rights as it would have
if it were not the Trustee. U.S. Bank National Association and its Affiliates
may generally engage in any kind of business with

95



--------------------------------------------------------------------------------



 



the Issuer or the Servicer as though U.S. Bank National Association were not
acting in such capacity hereunder and without any duty to account therefor.
Nothing contained in this Indenture shall limit in any way the ability of U.S.
Bank National Association and its Affiliates to act as a trustee or in a similar
capacity for other interval ownership and lot contract and installment note
financings pursuant to agreements similar to this Indenture.
Section 13.5 Trustee’s Fees and Expenses; Indemnification.
     The Trustee shall be entitled to receive from time to time pursuant to this
Indenture and the Trustee Fee Letter, (a) such compensation as shall be agreed
to between the Issuer and the Trustee (which shall not be limited by any
provision of law in regard to the compensation of a trustee of an express trust)
for all services rendered by it in the execution of the trust hereby created and
in the exercise and performance of any of the powers and duties hereunder as the
Trustee and to be reimbursed for its out-of-pocket expenses (including
reasonable attorneys’ fees), incurred or paid in establishing, administering and
carrying out its duties under this Indenture or the Collateral Agency Agreement
and (b) subject to Section 10.3, the Issuer and the Servicer agree, jointly and
severally, to pay, reimburse, indemnify and hold harmless the Trustee (without
reimbursement from any Account or otherwise) upon its request for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever (including without
limitation fees, expenses and disbursements of counsel) which may at any time
(including without limitation at any time following the termination of this
Indenture and payment on account of the Notes) be imposed on, incurred by or
asserted against the Trustee in any way relating to or arising out of this
Indenture, the Collateral Agency Agreement or any other Transaction Document to
which the Trustee is a party or the transactions contemplated hereby or any
action taken or omitted by the Trustee under or in connection with any of the
foregoing except for those liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the gross negligence, reckless disregard of its duties, bad faith or
willful misconduct of the Trustee and except that if the Trustee is appointed
Successor Servicer pursuant to Section 12.2, the provisions of this Section 13.5
shall not apply to expenses, disbursements and advances made or incurred by the
Trustee in its capacity as Successor Servicer. The agreements in this
Section 13.5 shall survive the termination of this Indenture, the resignation or
removal of the Trustee and all amounts payable on account of the Notes.
     Anything in this Indenture to the contrary notwithstanding, in no event
shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action.
Section 13.6 Eligibility Requirements for Trustee.
     The Trustee hereunder (if other than U.S. Bank National Association) shall
at all times be an Eligible Institution and a corporation or banking association
organized and doing business under the laws of the United States of America or
any state thereof authorized under such laws to exercise corporate trust powers,
and such Trustee (including U.S. Bank National Association) shall have a
combined capital and surplus of at least $25,000,000 (or, in the case of a
successor to the initial Trustee, $100,000,000), and be subject to supervision
or examination by federal or

96



--------------------------------------------------------------------------------



 



state authority. If such corporation or banking association publishes reports of
condition at least annually, pursuant to law or to the requirements of federal
or state supervising or examining authority, then for the purpose of this
Section 13.6, the combined capital and surplus of such corporation or banking
association shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. In case at any time the
Trustee shall cease to be eligible in accordance with the provisions of this
Section 13.6, the Trustee shall resign immediately in the manner and with the
effect specified in Section 13.7.
Section 13.7 Resignation or Removal of Trustee.
     (a) The Trustee may at any time resign and be discharged from the trust
hereby created by giving 60 days prior written notice thereof to the Issuer, the
Servicer, the Noteholders and each Rating Agency. Upon receiving such notice of
resignation, the Issuer shall promptly arrange to appoint a successor trustee
meeting the requirements of Section 13.6 and the Servicer shall notify the
Trustee and each Rating Agency of such appointment by written instrument, one
copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor Trustee. If no successor Trustee shall have been so
appointed and have accepted within 30 days after the giving of such notice of
resignation, a successor Trustee shall be appointed by the Majority Holders. The
successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment, become the Trustee. If no successor Trustee shall have been so
appointed and shall have accepted appointment in the manner hereinafter
provided, any Noteholder, on behalf of itself and all others similarly situated,
or the resigning Trustee may petition any court of competent jurisdiction for
the appointment of a successor Trustee.
     (b) If at any time the Trustee shall cease to be eligible in accordance
with the provisions of Section 13.6 and shall fail to resign after written
request therefor by the Issuer or the Servicer, or if at any time the Trustee
shall be legally unable to act, or shall be adjudged a bankrupt or insolvent, or
a receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Issuer may remove the Trustee and promptly appoint a successor Trustee by
written instrument, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor Trustee.
     (c) At any time, the Majority Holders, to the extent permitted by law, may
remove the Trustee and promptly appoint a successor Trustee by written
instrument, one copy of which instrument shall be delivered to the Trustee so
removed and one copy to the successor Trustee.
     (d) Any resignation or removal of the Trustee and appointment of a
successor Trustee pursuant to any of the provisions of this Section 13.7 shall
not become effective until acceptance of appointment by the successor Trustee as
provided in Section 13.8.
Section 13.8 Successor Trustee.
     (a) Any successor Trustee, appointed as provided in Section 13.7, shall
execute, acknowledge and deliver to the Issuer, the Servicer and to its
predecessor Trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor Trustee shall become
effective and such successor Trustee, without any further act,

97



--------------------------------------------------------------------------------



 



deed or conveyance, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor hereunder, with like effect as if
originally named as Trustee herein. The predecessor Trustee shall deliver to the
successor Trustee all money, documents and other property held by it hereunder;
and Issuer and the predecessor Trustee shall execute and deliver such
instruments and do such other things as may reasonably be required for fully and
certainly vesting and confirming in the successor Trustee all such rights,
power, duties and obligations.
     (b) No successor Trustee shall accept appointment as provided in this
Section 13.8 unless at the time of such acceptance such successor Trustee shall
be eligible under the provisions of Section 13.6.
     (c) Upon acceptance of appointment by a successor Trustee as provided in
this Section 13.8, such successor Trustee shall mail notice of such succession
hereunder to the Trustee, the Issuer, the Servicer and all Noteholders at their
addresses as shown in the Note Register.
Section 13.9 Merger or Consolidation of Trustee.
     Any Person into which the Trustee may be merged or converted or with which
it may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
the corporate trust business of the Trustee, shall be the successor of the
Trustee hereunder, provided, such corporation shall be eligible under the
provisions of Section 13.6, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.
Section 13.10 Appointment of Co-Trustee or Separate Trustee.
     (a) Notwithstanding any other provisions of this Indenture, at any time,
for the purpose of meeting any legal requirements of any jurisdiction in which
any part of the Collateral may at the time be located, the Trustee shall have
the power and may execute and deliver all instruments to appoint one or more
Persons to act as a co-trustee or co-trustees, or separate trustee or separate
trustees, of all or any part of the Collateral and to vest in such Person or
Persons, in such capacity and for the benefit of the Noteholders, such title to
the Collateral, or any part thereof, and subject to the other provisions of this
Section 13.10, such powers, duties, obligations, rights and trusts as the
Trustee may consider necessary or desirable. No co-trustee or separate trustee
hereunder shall be required to meet the terms of eligibility as a successor
trustee under Section 13.6 and no notice to the Noteholders of the appointment
of any co-trustee or separate trustee shall be required under Section 13.8.
     (b) Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
     (i) all rights, powers, duties and obligations conferred or imposed upon
the Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
laws of any jurisdiction in which any particular act or acts are to be
performed, the Trustee shall be incompetent or unqualified to

98



--------------------------------------------------------------------------------



 



perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Collateral, or any portion
thereof in any such jurisdiction) shall be exercised and performed singly by
such separate trustee or co-trustee, but solely at the direction of the Trustee;
     (ii) no trustee hereunder shall be personally liable by reason of any act
or omission of any other trustee hereunder; and
     (iii) the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.
     (c) Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article XIII. Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Indenture,
specifically including every provision of this Indenture relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Servicer.
     (d) Any separate trustee or co-trustee may at any time constitute the
Trustee as its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect to this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or a
successor trustee.
Section 13.11 Trustee May Enforce Claims Without Possession of Notes.
     All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Trustee shall be brought in its own name as
trustee. Any recovery of judgment shall, after provision for the payment of the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, be for the benefit of the Noteholders as their interests
appear in this Indenture.
Section 13.12 Suits for Enforcement.
     If an Event of Default or a Servicer Default shall occur and be continuing,
the Trustee, in its discretion may or at the direction of the Requisite
Percentage shall, subject to the provisions of Article XI with respect to an
Event of Default or Section 12.1 with respect to a Servicer Default, proceed to
protect and enforce its rights and the rights of the Noteholders under this
Indenture by a suit, action or proceeding in equity or at law or otherwise,
whether for the specific performance of any covenant or agreement contained in
this Indenture or in aid of the execution of any power granted in this Indenture
or for the enforcement of any other legal, equitable or

99



--------------------------------------------------------------------------------



 



other remedy as the Trustee, being advised by counsel, shall deem most effectual
to protect and enforce any of the rights of the Trustee and the Noteholders.
Section 13.13 Rights of the Noteholders to Direct the Trustee.
     The Majority Holders shall have the right to direct the time, method, and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred on the Trustee; provided, however, that,
subject to Section 13.1, the Trustee shall have the right to decline to follow
any such direction if the Trustee being advised by counsel determines that the
action so directed may not lawfully be taken, or if the Trustee in good faith
shall, by a Responsible Officer or Responsible Officers of the Trustee,
determine that the proceedings so directed would be illegal or involve it in
personal liability or be unduly prejudicial to the rights of Noteholders not
parties to such direction, or if the Trustee has not been offered reasonable
security or indemnity, as contemplated by Section 13.2, by the Majority Holders;
and provided further, that nothing in this Indenture shall impair the right of
the Trustee to take any action deemed proper by the Trustee and which is not
inconsistent with such direction by the Noteholders.
Section 13.14 Representations and Warranties of the Trustee.
     The Trustee represents and warrants that:
     (a) the Trustee is a national banking association with trust powers
organized, validly existing and in good standing under the laws of the United
States;
     (b) the Trustee has full power, authority and right to execute, deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture; and
     (c) this Indenture has been duly executed and delivered by the Trustee and
constitutes the legal, valid and binding agreement of the Trustee enforceable
against the Trustee in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws and except as such enforceability may be
limited by general principles of equity (whether considered in a suit at law or
in equity).
Section 13.15 Maintenance of Office or Agency.
     The Trustee will maintain at its expense in St. Paul, Minnesota, an office
or offices or agency or agencies where notices and demands to or upon the
Trustee in respect of the Notes and this Indenture may be served. The Trustee
will give prompt written notice to the Issuer, the Servicer and the Noteholders
of any change in the location of any such office or agency.
Section 13.16 No Assessment.
     U.S. Bank National Association’s agreement to act as Trustee hereunder
shall not constitute or be construed as U.S. Bank National Association’s
assessment of the Issuer’s or any Obligor’s creditworthiness or a credit
analysis of any Loans.

100



--------------------------------------------------------------------------------



 



Section 13.17 UCC Filings and Title Certificates.
     The Trustee and the Noteholders expressly recognize and agree that the
Collateral Agent may be listed as the secured party of record on the various
Financing Statements required to be filed under this Indenture in order to
perfect the security interest in the Collateral, and such listing will not
affect in any way the respective status of the other secured parties under the
Collateral Agency Agreement as the holders of their respective interests in
other collateral. In addition, such listing shall impose no duties on the
Collateral Agent other than those expressly and specifically undertaken in
accordance with this Indenture and the Collateral Agency Agreement.
Section 13.18 Replacement of the Custodian.
     Each of the Issuer and the Servicer agree not to replace the Custodian then
acting as custodian of the Pledged Loans and related assets unless the Rating
Agency Condition has been satisfied with respect to such replacement.
ARTICLE XIV
TERMINATION
Section 14.1 Termination of Agreement.
     The respective obligations and responsibilities of the Issuer, the Servicer
and the Trustee created hereby (other than the obligation of the Trustee to make
payments to Noteholders as hereafter set forth and Section 15.16) shall
terminate (the “Termination Date”) on the day after the Payment Date following
the date on which funds shall have been deposited in the Collection Account
sufficient to pay the Principal Amount of all Notes plus all interest accrued on
the Notes through the day preceding such Payment Date; provided that, all
amounts required to be paid on such Payment Date pursuant to this Indenture
shall have been paid.
Section 14.2 Final Payment.
     (a) Written notice of any termination shall be given (subject to at least
two Business Days’ prior notice from the Servicer to the Trustee) by the Trustee
to the Noteholders and each Rating Agency then rating any Notes mailed not later
than the fifth day of the month of such final payment specifying (a) the Payment
Date and (b) the amount of any such final payment. The Trustee shall give such
notice to the Note Registrar at the time such notice is given to the
Noteholders.
     (b) On or after the final Payment Date, upon written request of the
Trustee, the Noteholders shall surrender their Notes to the office specified in
such request. If presentation or surrender of a Definitive Note is not made
within six years of notice of final distribution, no claim may be made in
respect of such Definitive Note.
     (c) [Reserved].

 
Section 14.3 [Reserved].

101



--------------------------------------------------------------------------------



 



 
Section 14.4 Release of Collateral.

     Upon the termination of this Indenture pursuant to Section 14.1, the
Trustee shall release all liens and assign to the Issuer (without recourse,
representation or warranty) all right, title and interest of the Trustee in and
to the Collateral and all proceeds thereof. The Trustee shall execute and
deliver such instruments of assignment, in each case without recourse,
representation or warranty, as shall be reasonably requested by the Issuer to
release the security interest of the Trustee in the Collateral.
Section 14.5 Release of Defaulted Loans.
     (a) Issuer May Obtain Release. If any Pledged Loan becomes a Defaulted Loan
during any Due Period, the Issuer may, subject to the limitation set forth in
Section 14.5(d), obtain a release of such Pledged Loan from the lien of this
Indenture on any Payment Date thereafter. To obtain such release the Issuer
shall be required either to (i) pay the Release Price of such Defaulted Loan to
the Trustee for deposit into the Collection Account or (ii) deliver to the
Trustee one or more Qualified Substitute Loans in substitution for such
Defaulted Loan and pay the applicable Substitution Adjustment Amount to the
Trustee for deposit into the Collection Account. The Issuer shall provide
written notice to the Trustee, and the Collateral Agent of any release pursuant
to this Section 14.5 not less than two Business Days prior to the Payment Date
on which such release is to be effected, specifying the Defaulted Loan and the
Release Price therefor. The Issuer shall (i) pay the Release Price to the
Trustee for deposit into the Collection Account not later than 12:00 noon, New
York City time, on the Payment Date on which such release is made or
(ii) deliver the Qualified Substitute Loan or Qualified Substitute Loans by
12:00 noon, New York City time, on the Payment Date on which such release is
made and pay any Substitution Adjustment Amount to the Trustee for deposit into
the Collection Account not later than 12:00 noon, New York City time, on such
Release Date.
     (b) Substitution. If a Seller delivers to the Issuer a Qualified Substitute
Loan or Qualified Substitute Loans in lieu of payment for the repurchase of a
Defaulted Loan, the Issuer shall execute a Supplemental Grant in substantially
the form of Exhibit G hereto and deliver such Supplemental Grant to the Trustee
and the Collateral Agent. Payments due with respect to Qualified Substitute
Loans on or prior to the Calculation Date next preceding the date of
substitution shall not be property of the Issuer, but, to the extent received by
the Servicer, will be retained by the Servicer and remitted by the Servicer to
the Seller on the next succeeding Payment Date. Payments due with respect to the
Qualified Substitute Loans after the Calculation Date next preceding the date of
substitution shall be property of the Issuer. The Servicer shall electronically
deliver a schedule of any Defaulted Loans so removed and Qualified Substitute
Loans so substituted to the Trustee and such schedule shall be an amendment to
the Loan Schedule. Upon such substitution, the Qualified Substitute Loan or
Qualified Substitute Loans shall be subject to the terms of this Indenture in
all respects, the Issuer shall be deemed to have made the representations, and
warranties with respect to each Qualified Substitute Loan set forth in
Section 5.1 and 5.2 of this Indenture, in each case as of the date of
substitution, and the Issuer shall be deemed to have made a representation and
warranty that each Loan so substituted is a Qualified Substitute Loan as of the
date of substitution. The provisions of Section 5.4(a) shall apply to any
Qualified Substitute Loan as to which the Issuer has breached the Issuer’s
representations and warranties in Section 5.1 and 5.2 to the same extent as for
any other Pledged

102



--------------------------------------------------------------------------------



 



Loan. In connection with the substitution of one or more Qualified Substitute
Loans for one or more Defaulted Loans, the Servicer shall determine the
Substitution Adjustment Amount. Such Substitution Adjustment Amount shall be
paid to the Trustee and treated as if it were a portion of the Release Price for
the Defaulted Loan and included in Available Funds as such.
     (c) Release of Defaulted Loans. Upon each release of a Pledged Loan under
this Section 14.5, the Collateral Agent and the Trustee shall automatically and
without further action release, sell, transfer, assign, set over and otherwise
convey to the Issuer, without recourse, representation or warranty, all of the
Collateral Agent’s and Trustee’s right, title and interest in and to such
Defaulted Loan and the Transferred Assets related to such Defaulted Loan free
and clear of the lien of this Indenture. The Collateral Agent and the Trustee
shall execute such documents, releases and instruments of transfer or assignment
and take such other actions as shall reasonably be requested by the Issuer to
effect the release of such Defaulted Loans and the related Transferred Assets
pursuant to this Section 14.5. Promptly after the occurrence of a Release Date
and after the payment for or substitution for and release of a Defaulted Loan,
in respect to which the Release Price has been paid or Qualified Substitute
Loans have been provided, the Issuer shall direct the Servicer to delete such
Defaulted Loans from the Loan Schedule.
     (d) Limitations on Purchase of Defaulted Loans. The amount of Defaulted
Loans for which the Issuer is permitted to obtain a release and transfer to a
Seller is limited as provided in the WVRI Master Loan Purchase Agreement and the
WRDC Master Loan Purchase Agreement and as follows:
     (i) The Loan Balance of Pledged Loans that are WVRI Loans, that become
Defaulted Loans and that are released and transferred to any Seller, shall not
exceed in the aggregate 16.0% of the Loan Balance of the Pledged Loans as of the
Cut-Off Date that were WVRI Loans; for such purposes, the Loan Balance of a
Pledged Loan shall be calculated on the day prior to the day the Pledged Loan
became a Defaulted Loan; and
     (ii) The Loan Balance of Pledged Loans that are WRDC Loans, that become
Defaulted Loans and that are released and transferred to any Seller, shall not
exceed in the aggregate 16.0% of the Loan Balance of the Pledged Loans as of the
Cut-Off Date that were WRDC Loans; for such purposes, the Loan Balance of a
Pledged Loan shall be calculated on the day prior to the day the Pledged Loan
became a Defaulted Loan.
Section 14.6 Release Upon Payment in Full.
     At such time as the Notes have been paid in full, all fees and expenses of
the Trustee and the Collateral Agent with respect to the Notes have been paid in
full, all obligations relating to this Indenture have been paid in full, then,
the Collateral Agent shall, upon the written request of the Issuer, release all
liens and assign to Issuer (without recourse, representation or warranty) all
right, title and interest of the Collateral Agent in and to the Collateral, and
all proceeds thereof. The Collateral Agent and the Trustee shall execute and
deliver such instruments of assignment, in each case without recourse,
representation or warranty, as shall be reasonably requested by the Issuer to
release the security interest of the Collateral Agent in the Collateral.

103



--------------------------------------------------------------------------------



 



ARTICLE XV
MISCELLANEOUS PROVISIONS
Section 15.1 Amendment.
     (a) Supplemental Indentures and Amendments Without Consent of the
Noteholders. The Issuer, the Trustee, the Collateral Agent and the Servicer, at
any time and from time to time, without the consent of any of the Noteholders,
may enter into one or more amendments or indentures supplemental to this
Indenture in form satisfactory to the Trustee for any of the following purposes:
     (i) to add to the covenants of the Issuer for the benefit of the
Noteholders or to surrender any right or power conferred upon the Issuer;
     (ii) to Grant any additional property to the Trustee or the Collateral
Agent or to be held by the Custodian, in each case, for the benefit of the
Trustee and the Holders of the Notes;
     (iii) to correct or amplify the description of any property at any time
subject to the Lien of this Indenture, or to better assure, convey and confirm
unto the Trustee or the Collateral Agent or deliver to the Custodian, in each
case for the benefit of the Trustee and the Noteholders, any property subject to
the Lien of this Indenture;
     (iv) to cure any ambiguity, or correct, modify or supplement any provision
which is defective or inconsistent with any other provision herein; provided
that, such correction, modification or supplement shall not alter in any
material respect, the amount or timing of payments to or other rights of the
Noteholders;
     (v) to modify transfer restrictions on the Notes, so long as any such
modifications comply with the Securities Act and the Investment Company Act; or
     (vi) make any other changes which do not, individually or in the aggregate,
materially and adversely affect the rights of any Noteholders.
provided that, (x) in each case, the Issuer shall have satisfied the Rating
Agency Condition with respect to such corrections, amendments, modifications or
clarifications and (y), with respect to any changes described in subsection
(vi), the Issuer shall have delivered to the Trustee an Officer’s Certificate of
the Issuer and an Officer’s Certificate of the Servicer both to the effect that
such change will not materially and adversely affect the rights of any
Noteholders.
     Subject to Section 15.1(c), the Trustee is hereby authorized to join in the
execution of any such amendment or supplemental indenture and to make any
further appropriate agreements and stipulations that may be therein contained.
So long as any of the Notes are outstanding, at the cost of the Issuer, the
Trustee shall provide to each Rating Agency then rating any Notes a copy of any
proposed amendment or supplemental indenture prior to the execution thereof by
the Trustee and, as soon as practicable after the execution by the Issuer, the
Servicer, the Trustee and

104



--------------------------------------------------------------------------------



 



the Collateral Agent of any such amendment or supplemental indenture, provide to
each Rating Agency a copy of the executed amendment or supplemental indenture,
as the case may be.
     (b) Amendments and Supplemental Indentures With Consent of the Noteholders.
With the consent of the Majority Holders and upon satisfaction of the Rating
Agency Condition, the Issuer, the Servicer and the Trustee may enter into an
amendment or indentures supplemental hereto for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, this Indenture, or modifying in any manner the rights of the Holders of the
Notes under this Indenture.
     No such amendment or supplemental indenture shall, without the consent of
each affected Noteholder:
     (i) reduce in any manner the amount of, or change the timing of, principal,
interest and other payments required to be made on any Note;
     (ii) change the application of the proceeds of any Collateral to the
payment of Notes;
     (iii) reduce the percentage of Noteholders required to take or approve any
action under this Indenture; or
     (iv) permit the creation of any lien ranking prior to or on a parity with
the lien of this Indenture with respect to any part of the Collateral or
terminate the lien of this Indenture on any property at any time subject thereto
or deprive the Noteholders of the security afforded by the lien of this
Indenture.
     It shall not be necessary in connection with any consent of the Noteholders
under this Section 15.1(b) for the Noteholders to approve the specific form of
any proposed amendment or supplemental indenture, but it shall be sufficient if
such consent shall approve the substance thereof. The Trustee will not be
permitted to enter into any such supplemental indenture unless the Rating Agency
Condition is met.
     Promptly after the execution by the Issuer, the Trustee, the Collateral
Agent and the Servicer of any amendment or supplemental indenture pursuant to
this Section 15.1(b), the Trustee, at the expense of the Issuer shall mail to
the Noteholders, the Luxembourg Stock Exchange (if and for so long as any Notes
is admitted on the Official List of the Luxembourg Stock Exchange and to trading
on the Euro MTF market) and each Rating Agency rating any of the Notes, a copy
thereof.
     (c) Execution of Amendments and Supplemental Indentures. In executing or
accepting the additional trusts created by any amendment or supplemental
indenture permitted by this Section 15.1 or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 13.1 and 13.2) shall be fully protected in relying in good
faith upon, an Opinion of Counsel stating that the execution of such amendment
or supplemental indenture is authorized or permitted by this Indenture and that
all conditions precedent applicable thereto under this Indenture have been
satisfied. The Trustee may, but shall

105



--------------------------------------------------------------------------------



 



not be obligated to, enter into any such amendment or supplemental indenture
which affects the Trustee’s own rights, duties or immunities under this
Indenture or otherwise.
     (d) Effect of Amendments and Supplemental Indentures. Upon the execution of
any amendment or supplemental indenture under this Section 15.1, this Indenture
shall be modified in accordance therewith, and such amendment or supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of a Note theretofore and thereafter authenticated and delivered hereunder shall
be bound thereby.
     (e) Reference in Notes to Amendments and Supplemental Indentures. Notes
executed, authenticated and delivered after the execution of any amendment or
supplemental indenture pursuant to this Section 15.1 may, and if required by the
Trustee shall, bear a notation in form approved by the Trustee as to any matter
provided for in such amendment or supplemental indenture. If the Issuer shall so
determine, new Notes, so modified as to conform in the opinion of the Trustee
and the Issuer to any such amendment or supplemental indenture, may be prepared
and executed by the Issuer and authenticated and delivered by the Trustee or the
Authentication Agent in exchange for outstanding Notes.
     (f) In determining whether the requisite percentage of Noteholders have
concurred in any direction, waiver or consent, Notes owned by the Issuer or an
Affiliate of the Issuer shall be considered as though they are not outstanding,
except that for the purposes of determining whether the Trustee shall be
protected in making such determination or relying on any such direction, waiver
or consent, only Notes which a Responsible Officer of the Trustee knows pursuant
to written notice (or in the case of the Issuer, by reference to the Note
Register if the Trustee is also the Note Registrar) are so owned shall be so
disregarded.
     (g) Notwithstanding any other provisions of this Section 15.1, the
Performance Guaranty may be amended in accordance with its terms.
Section 15.2 Discretion with Respect to Derivative Financial Instruments.
     The parties to this Indenture recognize and agree that, in the course of
managing its assets and obligations, the Issuer may, from time to time, find it
useful and prudent to enter into, or to terminate or modify, derivative
financial instruments for the purpose of hedging its interest rate risk, and the
parties hereby agree that, (a) the Issuer may, from time to time, enter into
derivative financial instruments for the purpose of hedging the Issuer’s
interest rate risk and (b) the Issuer may, in its discretion, terminate, or
modify, any such derivative financial instrument; provided that the Issuer shall
not enter into any such instruments unless the Rating Agency Condition has been
satisfied with respect to such derivative financial instrument.

106



--------------------------------------------------------------------------------



 



Section 15.3 Limitation on Rights of the Noteholders.
     (a) The death or incapacity of any Noteholder shall not operate to
terminate this Indenture, nor shall such death or incapacity entitle such
Noteholder’s legal representatives or heirs to claim an accounting or to take
any action or commence any proceeding in any court for a partition or winding up
of the Collateral, nor otherwise affect the rights, obligations and liabilities
of the parties hereto or any of them.
     (b) Nothing herein set forth, or contained in the terms of the Notes, shall
be construed so as to constitute the Noteholders from time to time as partners
or members of an association; nor shall any Noteholder be under any liability to
any third person by reason of any action taken by the parties to this Indenture
pursuant to any provision hereof.
Section 15.4 Governing Law.
     THIS INDENTURE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING § 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.
Section 15.5 Waiver of Jury Trial.
     TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO AND THEIR
ASSIGNEES WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
BETWEEN ANY OF THEM IN CONNECTION WITH THIS INDENTURE OR THE TRANSACTIONS
CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
Section 15.6 Notices.
     All communications and notices hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered to, or transmitted by
overnight courier, or transmitted by telex or telecopy and confirmed by a mailed
writing:
If to the Issuer:
SIERRA TIMESHARE 2009-3 RECEIVABLES FUNDING LLC
10750 West Charleston Boulevard
Suite 130, Mail Stop 2053
Las Vegas, Nevada 89135
Attention: President
(or such other address as may hereafter be furnished to the Trustee, the
Servicer and the Collateral Agent in writing by the Issuer).

107



--------------------------------------------------------------------------------



 



If to the Servicer:
WYNDHAM CONSUMER FINANCE, INC.
10750 West Charleston Boulevard
Suite 130
Las Vegas, Nevada 89135
Fax: 702-227-3114
Attention: President, Treasurer and Controller
(or such other address as may hereafter be furnished to the Trustee, the Issuer
and the Collateral Agent in writing by the Servicer).
If to the Trustee or the Collateral Agent:
U.S. BANK NATIONAL ASSOCIATION
EP-MN-WS3D
60 Livingston Avenue
St. Paul, MN 55107
Attn: Structured Finance/Wyndham 2009-3
Tel: 651.495.3880
Fax: 651.495.8090
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer by the Collateral Agent).
If to each Rating Agency:
Fitch, Inc.
Attn: ABS Surveillance
70 W. Madison, Suite 1100
Chicago, IL 60602
Fax: 212-968-8839
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).
Standard & Poor’s Rating Services
55 Water Street, 41st Floor
Structured Finance Surveillance
New York, New York 10041
Fax: 212-438-2655
Email: servicer_reports@standardandpoors.com
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).

108



--------------------------------------------------------------------------------



 



     All communications and notices pursuant hereto to a Noteholder will be
given by first-class mail, postage prepaid, to the registered holders of the
Notes at their respective address as shown in the Note Register. Any notice so
given within the time prescribed in this Indenture shall be conclusively
presumed to have been duly given, whether or not the Noteholder receives such
notice.
Section 15.7 Severability of Provisions.
     If any one or more of the covenants, agreements, provisions or terms of
this Indenture shall for any reason whatsoever be held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Indenture and shall
in no way affect the validity or enforceability of the other provisions of this
Indenture or of the Notes or rights of the Noteholders thereof.
Section 15.8 Assignment.
     Notwithstanding anything to the contrary contained herein, except as
provided in Section 12.2, this Indenture may not be assigned by the Issuer or
the Servicer without the prior consent of the Majority Holders.
Section 15.9 Notes Non-assessable and Fully Paid.
     It is the intention of the Issuer that the Noteholders shall not be
personally liable for obligations of the Issuer and that the indebtedness
represented by the Notes shall be non-assessable for any losses or expenses of
the Issuer or for any reason whatsoever.
Section 15.10 Further Assurances.
     Each of the Issuer, the Servicer and the Collateral Agent agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the Trustee more fully to effect
the purposes of this Indenture, including without limitation the authorization
of any financing statements, amendments thereto, or continuation statements
relating to the Pledged Loans for filing under the provisions of the UCC of any
applicable jurisdiction.
Section 15.11 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Trustee or the Noteholders, any right, remedy, power or privilege hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
No waiver of any provision hereof shall be effective unless made in writing. The
rights, remedies, powers and privileges therein provided are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law.

109



--------------------------------------------------------------------------------



 



Section 15.12 Counterparts.
     This Indenture may be executed in two or more counterparts (and by
different parties on separate counterparts), each of which shall be an original,
but all of which together shall constitute one and the same instrument.
Section 15.13 Third-Party Beneficiaries.
     This Indenture will inure to the benefit of and be binding upon the parties
hereto, the Noteholders and their respective successors and permitted assigns.
Except as otherwise provided in this Article XV, no other person will have any
right or obligation hereunder.
Section 15.14 Actions by the Noteholders.
     (a) Wherever in this Indenture a provision is made that an action may be
taken or a notice, demand or instruction given by the Noteholders, such action,
notice or instruction may be taken or given by any Noteholder, unless such
provision requires a specific percentage of the Noteholders. If, at any time,
the request, demand, authorization, direction, consent, waiver or other act of a
specific percentage of the Noteholders is required pursuant to this Indenture,
written notification of the substance thereof shall be furnished to all
Noteholders.
     (b) Any request, demand, authorization, direction, consent, waiver or other
act by a Noteholder binds such Noteholder and every subsequent holder of such
Note issued upon the registration of transfer thereof or in exchange therefor or
in lieu thereof in respect of anything done or omitted to be done by the
Trustee, the Issuer or the Servicer in reliance thereon, whether or not notation
of such action is made upon such Note.
Section 15.15 Merger and Integration.
     Except as set forth in the Trustee Fee Letter, and except as specifically
stated otherwise herein, this Indenture and the other Transaction Documents set
forth the entire understanding of the parties relating to the subject matter
hereof, and, except as set forth in such Trustee Fee Letter, all prior
understandings, written or oral, are superseded by this Indenture and the other
Transaction Documents. This Indenture may not be modified, amended, waived or
supplemented except as provided herein.
Section 15.16 No Bankruptcy Petition.
     The Trustee, the Servicer, the Collateral Agent, each Noteholder, by
accepting a Note, and each beneficial owner of a Note or any interest therein,
hereby covenant and agree that they will not at any time institute against the
Issuer, the Depositor, Sierra 2002-1, or Sierra 2008-A or join in instituting
against the Issuer, the Depositor, Sierra 2002-1 or Sierra 2008-A, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any Debtor Relief Law until one year and one day
after such time as all of the Issuer, the Depositor, Sierra 2002-1 and Sierra
2008-A have paid in full all indebtedness owed by such Person. The provisions of
this Section 15.16 will survive any termination of this Indenture.

110



--------------------------------------------------------------------------------



 



Section 15.17 Headings.
     The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.
[Remainder of this page intentionally left blank.]

111



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer, the Servicer, the Trustee and the
Collateral Agent have caused this Indenture to be duly executed by their
respective officers as of the day and year first above written.

            SIERRA TIMESHARE 2009-3 RECEIVABLES FUNDING LLC,
as Issuer
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson        Title:  
President     

            WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson        Title:  
President     

            U.S. BANK NATIONAL ASSOCIATION,
as Trustee and Collateral Agent
      By:   /s/ Tamara Schultz-Fugh         Name:   Tamara Schultz-Fugh       
Title:   Vice President     

[Signature page for Sierra 2009-3 Indenture and Servicing Agreement]

